Exhibit 10.2

EXECUTION VERSION

 

 

 

AMENDED AND RESTATED SECOND LIEN CREDIT AGREEMENT

dated as of April 19, 2012

among

THE GOODYEAR TIRE & RUBBER COMPANY,

as Borrower,

The LENDERS Party Hereto,

BNP PARIBAS,

CITIBANK N.A.,

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

DEUTSCHE BANK SECURITIES INC.,

GOLDMAN SACHS BANK USA,

WELLS FARGO BANK, N.A.,

as Syndication Agents and Documentation Agents,

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Collateral Agent

and

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

J.P. MORGAN SECURITIES LLC,

BNP PARIBAS SECURITIES CORP.,

CITIGROUP GLOBAL MARKETS INC.,

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

DEUTSCHE BANK SECURITIES INC.,

GOLDMAN SACHS BANK USA,

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers

and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

IMPORTANT NOTE:

EACH PARTY HERETO MUST EXECUTE THIS CREDIT AGREEMENT OUTSIDE THE REPUBLIC OF
AUSTRIA AND EACH LENDER MUST BOOK ITS LOAN AND RECEIVE ALL PAYMENTS OUTSIDE THE
REPUBLIC OF AUSTRIA. TRANSPORTING OR SENDING THE ORIGINAL OR ANY CERTIFIED COPY
OF THIS CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR ANY NOTICE OR OTHER
COMMUNICATION (INCLUDING BY EMAIL OR OTHER ELECTRONIC TRANSMISSION) INTO OR FROM
THE REPUBLIC OF AUSTRIA MAY RESULT IN THE IMPOSITION OF AN AUSTRIAN STAMP DUTY
ON THE CREDIT FACILITY PROVIDED FOR HEREIN, WHICH MAY BE FOR THE ACCOUNT OF THE
PARTY WHOSE ACTIONS RESULT IN SUCH IMPOSITION. COMMUNICATIONS REFERENCING THIS
CREDIT AGREEMENT SHOULD NOT BE ADDRESSED TO RECIPIENTS IN, OR SENT BY PERSONS
LOCATED IN, THE REPUBLIC OF AUSTRIA AND PAYMENTS SHOULD NOT BE MADE TO BANK
ACCOUNTS IN THE REPUBLIC OF AUSTRIA. SEE ALSO SECTION 9.19 AND A MEMORANDUM FROM
AUSTRIAN COUNSEL FOR THE GOODYEAR TIRE & RUBBER COMPANY WHICH IS AVAILABLE UPON
REQUEST FROM THE ADMINISTRATIVE AGENT.



--------------------------------------------------------------------------------

Table of Contents

 

          Page  

ARTICLE I

 

Definitions

  



  

SECTION 1.01.

   Defined Terms      1   

SECTION 1.02.

   Terms Generally      42   

SECTION 1.03.

   Accounting Terms; GAAP      42   

ARTICLE II

 

The Credits

  



  

SECTION 2.01.

   Restatement Date Transactions      43   

SECTION 2.02.

   Loans and Borrowings      43   

SECTION 2.03.

   Borrowing Procedure      44   

SECTION 2.04.

   Funding of Loans      44   

SECTION 2.05.

   Interest Elections      45   

SECTION 2.06.

   Repayment of Loans; Evidence of Debt      46   

SECTION 2.07.

   Prepayment of Loans; Repricing Events      47   

SECTION 2.08.

   Fees      47   

SECTION 2.09.

   Interest      48   

SECTION 2.10.

   Alternate Rate of Interest      48   

SECTION 2.11.

   Increased Costs      49   

SECTION 2.12.

   Break Funding Payments      50   

SECTION 2.13.

   Taxes      50   

SECTION 2.14.

   Payments Generally; Pro Rata Treatment; Sharing of Setoffs      52   

SECTION 2.15.

   Mitigation Obligations; Replacement of Lenders      54   

SECTION 2.16.

   Co-Borrower      55   

ARTICLE III

 

Representations and Warranties

  



  

SECTION 3.01.

   Organization; Powers      57   

SECTION 3.02.

   Authorization; Enforceability      58   

SECTION 3.03.

   Governmental Approvals; No Conflicts      58   

SECTION 3.04.

   Financial Statements; No Material Adverse Change      58   

SECTION 3.05.

   Litigation and Environmental Matters      59   

SECTION 3.06.

   Compliance with Laws and Agreements      59   



--------------------------------------------------------------------------------

SECTION 3.07.

   Investment Company Status      59   

SECTION 3.08.

   ERISA and Canadian Pension Plans      59   

SECTION 3.09.

   Disclosure      60   

SECTION 3.10.

   Security Interests      60   

SECTION 3.11.

   Use of Proceeds      62   

ARTICLE IV

 

Conditions

  



  

SECTION 4.01.

   Restatement Date      62   

ARTICLE V

 

Affirmative Covenants

  



  

SECTION 5.01.

   Financial Statements and Other Information      65   

SECTION 5.02.

   Notices of Defaults      67   

SECTION 5.03.

   Existence; Conduct of Business      67   

SECTION 5.04.

   Maintenance of Properties      67   

SECTION 5.05.

   Books and Records; Inspection and Audit Rights      67   

SECTION 5.06.

   Compliance with Laws      68   

SECTION 5.07.

   Insurance      68   

SECTION 5.08.

   Guarantees and Collateral      68   

ARTICLE VI

 

Negative Covenants

  



  

SECTION 6.01.

   Limitation on Indebtedness      70   

SECTION 6.02.

   Limitation on Restricted Payments      74   

SECTION 6.03.

   Limitation on Restrictions on Distributions from Restricted Subsidiaries     
77   

SECTION 6.04.

   Limitation on Sales of Assets and Subsidiary Stock      80   

SECTION 6.05.

   Limitation on Transactions with Affiliates      81   

SECTION 6.06.

   Limitation on Liens      83   

SECTION 6.07.

   Limitation on Sale/Leaseback Transactions      86   

SECTION 6.08.

   Fundamental Changes      87   

 

ii



--------------------------------------------------------------------------------

ARTICLE VII

 

Events of Default

 

SECTION 7.01.

   Events of Default      87   

ARTICLE VIII

 

The Agents

  



  

ARTICLE IX

 

Miscellaneous

  



  

SECTION 9.01.

   Notices      93   

SECTION 9.02.

   Waivers; Amendments      94   

SECTION 9.03.

   Expenses; Indemnity; Damage Waiver      96   

SECTION 9.04.

   Successors and Assigns      97   

SECTION 9.05.

   Survival      101   

SECTION 9.06.

   Counterparts; Integration; Effectiveness      101   

SECTION 9.07.

   Severability      101   

SECTION 9.08.

   Right of Setoff      102   

SECTION 9.09.

   Governing Law; Jurisdiction; Consent to Service of Process      102   

SECTION 9.10.

   WAIVER OF JURY TRIAL      103   

SECTION 9.11.

   Headings      103   

SECTION 9.12.

   Confidentiality      103   

SECTION 9.13.

   Interest Rate Limitation      104   

SECTION 9.14.

   Security Documents      104   

SECTION 9.15.

   Additional Financial Covenants      105   

SECTION 9.16.

   Lenders Lien Subordination and Intercreditor Agreement      105   

SECTION 9.17.

   Effect of Restatement      105   

SECTION 9.18.

   USA Patriot Act Notice      105   

SECTION 9.19.

   Austrian Matters      105   

SECTION 9.20.

   No Fiduciary Relationship      107   

SECTION 9.21.

   Non-Public Information      107   

SCHEDULES:

 

Schedule 1.01A   —    Consent Subsidiaries Schedule 1.01B   —    Mortgaged
Properties Schedule 1.01C   —    Senior Subordinated-Lien Indebtedness Schedule
2.01   —    Lenders on the Restatement Date Schedule 3.10(b)   —    Mortgaged
Properties

 

iii



--------------------------------------------------------------------------------

EXHIBITS:

Exhibit A — Form of Borrowing Request

Exhibit B — Form of Interest Election Request

Exhibit C — Form of Promissory Note

Exhibit D — Form of Assignment and Assumption

Exhibit E — Form of Reaffirmation Agreement

Exhibit F — Form of Restatement Date Perfection Certificate

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED SECOND LIEN CREDIT AGREEMENT dated as of April 19, 2012
(this “Agreement”), among THE GOODYEAR TIRE & RUBBER COMPANY; the LENDERS party
hereto; DEUTSCHE BANK TRUST COMPANY AMERICAS, as Collateral Agent; and JPMORGAN
CHASE BANK, N.A., as Administrative Agent.

The Borrower has requested that the Lenders agree to amend and restate the
Existing Credit Agreement (such term and each other capitalized term used but
not otherwise defined herein having the meaning assigned to it in Article I) in
order to continue a portion of the Loans thereunder and to refinance a portion
of the Loans thereunder in an aggregate principal amount for all such continued
and refinanced Loans not to exceed $1,200,000,000. The Lenders are willing to
continue such Loans and to make such refinancing Loans to the Borrower, and to
amend and restate the Existing Credit Agreement in the form hereof, on the terms
and subject to the conditions herein set forth. The proceeds of Borrowings
hereunder on the Effective Date (as defined in the Existing Credit Agreement)
were used for working capital and general corporate purposes of the Borrower and
the Subsidiaries. The proceeds of Borrowings hereunder on the Restatement Date
will be used to repay the Loans outstanding under the Existing Credit Agreement
on the Restatement Date that will not continue as Loans of the Continuing
Lenders.

Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Additional Assets” means:

(a) any property or assets (other than Indebtedness and Capital Stock) to be
used by the Borrower or a Restricted Subsidiary;

(b) the Capital Stock of a Person that becomes a Restricted Subsidiary as a
result of the acquisition of such Capital Stock by the Borrower or another
Restricted Subsidiary; or

(c) Capital Stock constituting a minority interest in any Person that at such
time is a Restricted Subsidiary;



--------------------------------------------------------------------------------

provided, however, that any such Restricted Subsidiary described in clauses
(b) or (c) above is primarily engaged in a Permitted Business.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the greater of (a) 1% per annum and (b) the
product of (i) the LIBO Rate for such Interest Period and (ii) the Statutory
Reserve Rate.

“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder, and its successors in such capacity.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Affiliate Transaction” has the meaning set forth in Section 6.05(a).

“Agents” means the Administrative Agent and the Collateral Agent.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1% and (c) the Adjusted LIBO Rate on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) for a deposit in dollars with a maturity of one month plus 1% per
annum. For purposes of clause (c) above, the Adjusted LIBO Rate on any day shall
be based on the rate per annum appearing on the Reuters “LIBOR01” screen
displaying British Bankers’ Association Interest Settlement Rates (or on any
successor or substitute screen provided by Reuters, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such screen, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, on such day for deposits in dollars with a maturity of
one month. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.

“Approved Fund” means (a) with respect to any Lender, a CLO managed by such
Lender or by an Affiliate of such Lender and (b) with respect to any Lender that
is a fund which invests in bank loans and similar extensions of credit, any
other fund that invests in bank loans and similar extensions of credit and is
managed by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Arrangers” means J.P. Morgan Securities LLC, BNP Paribas Securities Corp.,
Citigroup Global Markets Inc., Credit Agricole Corporate and Investment Bank,

 

2



--------------------------------------------------------------------------------

Deutsche Bank Securities Inc., Goldman Sachs Bank USA and Wells Fargo
Securities, LLC, each as Joint Lead Arranger and Joint Bookrunner, for the
credit facilities established by this Agreement.

“Asset Disposition” means any sale, lease, transfer or other disposition (or
series of sales, leases, transfers or dispositions that are part of a common
plan) by the Borrower or any Restricted Subsidiary, including any disposition by
means of a merger, consolidation or similar transaction (each referred to for
the purposes of this definition as a “disposition”), of:

(a) any shares of Capital Stock of a Restricted Subsidiary (other than
directors’ qualifying shares or shares required by applicable law to be held by
a Person other than the Borrower or a Restricted Subsidiary);

(b) all or substantially all the assets of any division or line of business of
the Borrower or any Restricted Subsidiary; or

(c) any other assets of the Borrower or any Restricted Subsidiary outside of the
ordinary course of business of the Borrower or such Restricted Subsidiary;

other than, in the case of clauses (a), (b) and (c) above,

(1) a disposition by a Restricted Subsidiary to the Borrower or by the Borrower
or a Restricted Subsidiary to a Restricted Subsidiary;

(2) for purposes of Section 6.04 only, a disposition subject to Section 6.02;

(3) a disposition of assets with a Fair Market Value of less than $10,000,000;

(4) a sale of accounts receivable and related assets of the type specified in
the definition of “Qualified Receivables Transaction” to a Receivables Entity;

(5) a transfer of accounts receivable and related assets of the type specified
in the definition of “Qualified Receivables Transaction” (or a fractional
undivided interest therein) by a Receivables Entity in a Qualified Receivables
Transaction; and

(6) any Specified Asset Sale.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit D or any other form approved by the Administrative Agent.

 

3



--------------------------------------------------------------------------------

“Attributable Debt” means, with respect to any Sale/Leaseback Transaction that
does not result in a Capitalized Lease Obligation, the present value (computed
in accordance with GAAP) of the total obligations of the lessee for rental
payments during the remaining term of the lease included in such Sale/Leaseback
Transaction (including any period for which such lease has been extended). In
the case of any lease which is terminable by the lessee upon payment of a
penalty, the Attributable Debt shall be the lesser of (i) the Attributable Debt
determined assuming termination upon the first date such lease may be terminated
(in which case the Attributable Debt shall also include the amount of the
penalty, but no rent shall be considered as required to be paid under such lease
subsequent to the first date upon which it may be so terminated) and (ii) the
Attributable Debt determined assuming no such termination.

“Average Life” means, as of the date of determination, with respect to any
Indebtedness or Preferred Stock, the quotient obtained by dividing (a) the sum
of the products of the number of years from the date of determination to the
dates of each successive scheduled principal payment of such Indebtedness or
scheduled redemption or similar payment with respect to such Preferred Stock
multiplied by the amount of such payment by (b) the sum of all such payments.

“Bank Indebtedness” means all obligations under the U.S. Bank Indebtedness and
European Bank Indebtedness.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Board of Directors” means the board of directors of the Borrower or any
committee thereof duly authorized to act on behalf of the board of directors of
the Borrower.

“Borrower” means Goodyear. In addition, when used in respect of a Co-Borrower
Loan or any obligation or payment in respect of a Co-Borrower Loan, references
to the “Borrower” shall include both Goodyear and the Co-Borrower in respect of
such Co-Borrower Loan.

“Borrowing” means Loans of the same Type made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 in substantially the form of Exhibit A hereto.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

4



--------------------------------------------------------------------------------

“Canadian Benefit Plans” means all material employee benefit plans of any nature
or kind whatsoever that are not Canadian Pension Plans and are maintained or
contributed to by any Credit Party having employees in Canada.

“Canadian Pension Plans” means each plan which is a registered pension plan
within the meaning of the Income Tax Act (Canada).

“Canadian Security Agreements” has the meaning assigned to such term in the
Guarantee and Collateral Agreement.

“Canadian Tax Opinion” means an opinion of independent tax counsel reasonably
acceptable to the Administrative Agent, in form and substance reasonably
acceptable to the Administrative Agent, to the effect that no withholding of
Canadian tax would be required on any payment with respect to any Co-Borrower
Loan.

“Capitalized Lease Obligations” means an obligation that is required to be
classified and accounted for as a capitalized lease for financial reporting
purposes in accordance with GAAP, and the amount of Indebtedness represented by
such obligation shall be the capitalized amount of such obligation determined in
accordance with GAAP.

“Capital Stock” of any Person means any and all shares, interests, rights to
purchase, warrants, options, participations or other equivalents of or interests
in (however designated) equity of such Person, including any Preferred Stock,
but excluding any debt securities convertible into such equity.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the United States Securities and
Exchange Commission thereunder as in effect on the date hereof), of Capital
Stock representing more than 50% of the aggregate ordinary voting power
represented by the issued and outstanding Capital Stock of the Borrower; or
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Borrower by Persons who were neither (i) directors on the
date hereof or nominated by the board of directors of the Borrower nor
(ii) appointed by directors so nominated.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.11(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement; provided that for purposes of this definition, with
respect to all requests, rules, guidelines or directives adopted or issued
pursuant to or in connection with the Dodd-Frank Wall Street Reform and Consumer
Protection Act and Basel III, the date of this Agreement shall be deemed to be
April 10, 2012; provided further that no act, event or circumstance referred to
in clause (a), (b) or (c) of this definition shall be deemed to have occurred
prior to the date

 

5



--------------------------------------------------------------------------------

of this Agreement as a result of the applicable law, rule, regulation,
interpretation, application, request, guideline or directive having been
adopted, made or issued under the general authority of the Dodd-Frank Wall
Street Reform and Consumer Protection Act, Basel III or any other law or
multinational supervisory agreement in effect prior to the date hereof.

“CLO” means any entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course and is
administered or managed by a Lender or an Affiliate of such Lender.

“Co-Borrower” means Goodyear Canada.

“Co-Borrower Loan” means each Loan (or portion of a Loan) designated as a
Co-Borrower Loan of the Co-Borrower pursuant to Section 2.16.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means all the assets and rights that secure any of the Obligations
pursuant to the Security Documents.

“Collateral Agent” means Deutsche Bank Trust Company Americas, in its capacity
as collateral agent for the Lenders under the Guarantee and Collateral Agreement
and the other Security Documents, and shall include each of its sub-agents
hereunder.

“Commitment” means, with respect to each applicable Lender, the commitment of
such Lender to make Loans on the Restatement Date, expressed as an amount
representing the maximum permitted aggregate amount of the Loans to be made by
such Lender. The amount of each applicable Lender’s Commitment is set forth on
Schedule 2.01. The aggregate amount of the Commitments, taken together with the
amount of Loans that will continue on the Restatement Date to be held by the
Continuing Lenders, is $1,200,000,000.

“Consent Subsidiary” means (a) any Subsidiary listed on Schedule 1.01A and
(b) any Subsidiary not on Schedule 1.01A or formed or acquired after the
Restatement Date, in respect of which (A) the consent of any Person other than
the Borrower or any Wholly Owned Subsidiary is required by applicable law or the
terms of any organizational document of such Subsidiary or other agreement of
such Subsidiary or any Affiliate of such Subsidiary in order for such Subsidiary
to execute the Guarantee and Collateral Agreement as a Grantor or a Subsidiary
Guarantor and perform its obligations thereunder, or in order for Capital Stock
of such Subsidiary to be pledged under the Security Documents, as the case may
be, and (B) the Borrower has endeavored in good faith to obtain such consents
and such consents shall not have been obtained. Notwithstanding the foregoing,
no Subsidiary shall be a Consent Subsidiary at any time that it is a guarantor
of, or has provided any collateral to secure, Indebtedness for borrowed money of
the Borrower, and any Consent Subsidiary (including a Consent

 

6



--------------------------------------------------------------------------------

Subsidiary listed in Schedule 1.01A) that at any time ceases to meet the test
set forth in clause (A) shall cease to be a Consent Subsidiary. No Subsidiary
shall be a Consent Subsidiary if it is (i) a Guarantor or a Grantor under the
First Lien Guarantee and Collateral Agreement, (ii) a US Guarantor under the
European Guarantee and Collateral Agreement or a “Subsidiary Guarantor” (that is
organized under the laws of the United States or Canada or any of their
respective states, provinces, territories or possessions or any political
subdivision of any thereof) under the J.V. Notes Indenture, (iii) a “Subsidiary
Guarantor” under the 2010 Indenture or the 2012 Indenture or (iv) a Subsidiary
of the Borrower that Guarantees any obligations arising under an indenture or
any other document governing Material Indebtedness of the Borrower entered into
after the date hereof.

“Consolidated Coverage Ratio” as of any date of determination means the ratio
of:

(1) the aggregate amount of EBITDA for the period of the most recent four
consecutive fiscal quarters ending prior to the date of such determination for
which financial statements have been filed with the SEC to

(2) Consolidated Interest Expense for such four fiscal quarters;

provided, however, that:

(A) if the Borrower or any Restricted Subsidiary has Incurred any Indebtedness
since the beginning of such period that remains outstanding on such date of
determination or if the transaction giving rise to the need to calculate the
Consolidated Coverage Ratio is an Incurrence of Indebtedness, EBITDA and
Consolidated Interest Expense for such period shall be calculated after giving
effect on a pro forma basis to such Indebtedness as if such Indebtedness had
been Incurred on the first day of such period and the discharge of any other
Indebtedness repaid, repurchased, defeased or otherwise discharged with the
proceeds of such new Indebtedness as if such discharge had occurred on the first
day of such period,

(B) if the Borrower or any Restricted Subsidiary has repaid, repurchased,
defeased or otherwise discharged any Indebtedness since the beginning of such
period or if any Indebtedness is to be repaid, repurchased, defeased or
otherwise discharged (in each case other than Indebtedness Incurred under any
revolving credit facility unless such Indebtedness has been permanently repaid
and has not been replaced) on the date of the transaction giving rise to the
need to calculate the Consolidated Coverage Ratio, EBITDA and Consolidated
Interest Expense for such period shall be calculated on a pro forma basis as if
such discharge had occurred on the first day of such period and as if the
Borrower or such Restricted Subsidiary had not earned the interest

 

7



--------------------------------------------------------------------------------

income actually earned during such period in respect of cash or Temporary Cash
Investments used to repay, repurchase, defease or otherwise discharge such
Indebtedness,

(C) if since the beginning of such period the Borrower or any Restricted
Subsidiary shall have made any Asset Disposition, the EBITDA for such period
shall be reduced by an amount equal to the EBITDA (if positive) directly
attributable to the assets that are the subject of such Asset Disposition for
such period or increased by an amount equal to the EBITDA (if negative) directly
attributable thereto for such period and Consolidated Interest Expense for such
period shall be reduced by an amount equal to the Consolidated Interest Expense
directly attributable to any Indebtedness of the Borrower or any Restricted
Subsidiary repaid, repurchased, defeased or otherwise discharged with respect to
the Borrower and its Restricted Subsidiaries in connection with such Asset
Disposition for such period (or, if the Capital Stock of any Restricted
Subsidiary is sold, the Consolidated Interest Expense for such period directly
attributable to the Indebtedness of such Restricted Subsidiary to the extent the
Borrower and its continuing Restricted Subsidiaries are no longer liable for
such Indebtedness after such sale),

(D) if since the beginning of such period the Borrower or any Restricted
Subsidiary (by merger or otherwise) shall have made an Investment in any
Restricted Subsidiary (or any Person that becomes a Restricted Subsidiary) or an
acquisition of assets, including any acquisition of assets occurring in
connection with a transaction causing a calculation to be made hereunder, which
constitutes all or substantially all of an operating unit, division or line of a
business, EBITDA and Consolidated Interest Expense for such period shall be
calculated after giving pro forma effect thereto (including the Incurrence of
any Indebtedness) as if such Investment or acquisition occurred on the first day
of such period, and

(E) if since the beginning of such period any Person that subsequently became a
Restricted Subsidiary or was merged with or into the Borrower or any Restricted
Subsidiary since the beginning of such period shall have made any Asset
Disposition or any Investment or acquisition of assets that would have required
an adjustment pursuant to clause (C) or (D) above if made by the Borrower or a
Restricted Subsidiary during such period, EBITDA and Consolidated Interest
Expense for such period shall be calculated after giving pro forma effect
thereto as if such Asset Disposition, Investment or acquisition of assets
occurred on the first day of such period.

For purposes of this definition, whenever pro forma effect is to be given to an
acquisition of assets, Asset Disposition or other Investment, the amount of
income,

 

8



--------------------------------------------------------------------------------

EBITDA or earnings relating thereto and the amount of Consolidated Interest
Expense associated with any Indebtedness Incurred in connection therewith, the
pro forma calculations shall be determined in good faith by a responsible
Financial Officer of the Borrower and shall comply with the requirements of
Rule 11-02 of Regulation S-X, as it may be amended or replaced from time to
time, promulgated by the SEC.

If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest expense on such Indebtedness shall be calculated as
if the rate in effect on the date of determination had been the applicable rate
for the entire period (taking into account any Interest Rate Agreement
applicable to such Indebtedness if such Interest Rate Agreement has a remaining
term as at the date of determination in excess of 12 months). If any
Indebtedness is Incurred or repaid under a revolving credit facility and is
being given pro forma effect, the interest on such Indebtedness shall be
calculated based on the average daily balance of such Indebtedness for the four
fiscal quarters subject to the pro forma calculation.

“Consolidated Interest Expense” means, for any period, the total interest
expense of the Borrower and its Consolidated Restricted Subsidiaries, plus, to
the extent Incurred by the Borrower and its Consolidated Restricted Subsidiaries
in such period but not included in such interest expense, without duplication:

(1) interest expense attributable to Capitalized Lease Obligations and the
interest expense attributable to leases constituting part of a Sale/Leaseback
Transaction that does not result in a Capitalized Lease Obligation;

(2) amortization of debt discount and debt issuance costs;

(3) capitalized interest;

(4) noncash interest expense;

(5) commissions, discounts and other fees and charges attributable to letters of
credit and bankers’ acceptance financing;

(6) interest accruing on any Indebtedness of any other Person to the extent such
Indebtedness is Guaranteed by (or secured by the assets of) the Borrower or any
Restricted Subsidiary and such Indebtedness is in default under its terms or any
payment is actually made in respect of such Guarantee;

(7) net payments made pursuant to Hedging Obligations in respect of interest
expense (including amortization of fees);

(8) dividends paid in cash or Disqualified Stock in respect of (A) all Preferred
Stock of Restricted Subsidiaries and (B) all Disqualified Stock of the Borrower,
in each case held by Persons other than the Borrower or a Restricted Subsidiary;

 

9



--------------------------------------------------------------------------------

(9) interest Incurred in connection with investments in discontinued operations;
and

(10) the cash contributions to any employee stock ownership plan or similar
trust to the extent such contributions are used by such plan or trust to pay
interest or fees to any Person (other than the Borrower) in connection with
Indebtedness Incurred by such plan or trust;

and less, to the extent included in such total interest expense, the
amortization during such period of capitalized financing costs; provided,
however, that for any financing consummated after the Restatement Date, the
aggregate amount of amortization relating to any such capitalized financing
costs deducted in calculating Consolidated Interest Expense shall not exceed 5%
of the aggregate amount of the financing giving rise to such capitalized
financing costs.

“Consolidated Net Income” means, for any period, the net income of the Borrower
and its Consolidated Subsidiaries for such period; provided, however, that there
shall not be included in such Consolidated Net Income:

(a) any net income of any Person (other than the Borrower) if such Person is not
a Restricted Subsidiary, except that:

(1) subject to the limitations contained in clause (d) below, the Borrower’s
equity in the net income of any such Person for such period shall be included in
such Consolidated Net Income up to the aggregate amount of cash actually
distributed by such Person during such period to the Borrower or a Restricted
Subsidiary as a dividend or other distribution (subject, in the case of a
dividend or other distribution made to a Restricted Subsidiary, to the
limitations contained in clause (c) below);

(2) the Borrower’s equity in a net loss of any such Person for such period shall
be included in determining such Consolidated Net Income to the extent such loss
has been funded with cash from the Borrower or a Restricted Subsidiary;

(b) any net income (or loss) of any Person acquired by the Borrower or a
Subsidiary of the Borrower in a pooling of interests transaction for any period
prior to the date of such acquisition;

(c) any net income of any Restricted Subsidiary if such Restricted Subsidiary is
subject to restrictions on the payment of dividends or the making of
distributions by such Restricted Subsidiary, directly or indirectly, to the
Borrower (but, in the case of any Foreign Restricted Subsidiary, only to the
extent cash equal to such net income (or a portion thereof) for such period is
not readily procurable by the Borrower from such Foreign Restricted Subsidiary
(with the amount of cash readily procurable from such Foreign Restricted
Subsidiary being determined in good faith by a Financial Officer of the
Borrower) pursuant to intercompany loans, repurchases of Capital Stock or
otherwise), except that:

 

10



--------------------------------------------------------------------------------

(1) subject to the limitations contained in clause (d) below, the Borrower’s
equity in the net income of any such Restricted Subsidiary for such period shall
be included in such Consolidated Net Income up to the aggregate amount of cash
actually distributed by such Restricted Subsidiary during such period to the
Borrower or another Restricted Subsidiary as a dividend or other distribution
(subject, in the case of a dividend or other distribution made to another
Restricted Subsidiary, to the limitation contained in this clause); and

(2) the net loss of any such Restricted Subsidiary for such period shall not be
excluded in determining such Consolidated Net Income;

(d) any gain (or loss) realized upon the sale or other disposition of any asset
of the Borrower or its Consolidated Subsidiaries (including pursuant to any
Sale/Leaseback Transaction) that is not sold or otherwise disposed of in the
ordinary course of business and any gain (or loss) realized upon the sale or
other disposition of any Capital Stock of any Person;

(e) any extraordinary gain or loss; and

(f) the cumulative effect of a change in accounting principles.

Notwithstanding the foregoing, for the purpose of Section 6.02 only, there shall
be excluded from Consolidated Net Income any dividends, repayments of loans or
advances or other transfers of assets from Unrestricted Subsidiaries to the
Borrower or a Restricted Subsidiary to the extent such dividends, repayments or
transfers increase the amount of Restricted Payments permitted under
Section 6.02(a)(3)(iv).

“Consolidated Net Secured Indebtedness” means, at any date, (a) the sum for the
Borrower and its Consolidated Restricted Subsidiaries at such date, without
duplication, of (i) all Indebtedness (other than obligations in respect of Swap
Agreements) that is included on the Borrower’s consolidated balance sheet and is
Secured Indebtedness, (ii) all Capitalized Lease Obligations, (iii) all
synthetic lease financings and (iv) all Qualified Receivables Transactions,
minus (b) the aggregate amount of cash and Temporary Cash Investments in excess
of $400,000,000 held at such time by the Borrower and its Consolidated
Restricted Subsidiaries, all determined in accordance with GAAP. For purposes of
computing Consolidated Net Secured Indebtedness, the amount of any synthetic
lease financing shall equal the amount that would be capitalized in respect of
such lease if it were a Capitalized Lease Obligation.

“Consolidated Revenue” means, for any period, the revenues for such period,
determined in accordance with GAAP, of the Borrower and the Subsidiaries the
accounts of which would be consolidated with those of the Borrower in the
Borrower’s consolidated financial statements in accordance with GAAP.

“Consolidated Total Assets” means, at any date, the total assets, determined in
accordance with GAAP, of the Borrower and the Subsidiaries the accounts

 

11



--------------------------------------------------------------------------------

of which would be consolidated with those of the Borrower in the Borrower’s
consolidated financial statements in accordance with GAAP.

“Consolidation” means, unless the context otherwise requires, the consolidation
of (1) in the case of the Borrower, the accounts of each of the Restricted
Subsidiaries with those of the Borrower and (2) in the case of a Restricted
Subsidiary, the accounts of each Subsidiary of such Restricted Subsidiary that
is a Restricted Subsidiary with those of such Restricted Subsidiary, in each
case in accordance with GAAP consistently applied; provided, however, that
“Consolidation” will not include consolidation of the accounts of any
Unrestricted Subsidiary, but the interest of the Borrower or any Restricted
Subsidiary in an Unrestricted Subsidiary will be accounted for as an investment.
The term “Consolidated” has a correlative meaning.

“Continuing Lender” means each Lender under the Existing Credit Agreement on the
Restatement Date that is listed on Schedule 2.01 as a Continuing Lender.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Documents” means this Agreement, any promissory notes delivered pursuant
to Section 2.06(e), the Security Documents, the Lenders Lien Subordination and
Intercreditor Agreement, the Lien Subordination and Intercreditor Agreement and
the Disclosure Letter.

“Credit Facilities Agreements” means this Agreement, the First Lien Agreement
and the European Facilities Agreement.

“Credit Party” means Goodyear, the Co-Borrower, each Subsidiary Guarantor and
each Grantor.

“Currency Agreement” means with respect to any Person any foreign exchange
contract, currency swap agreement or other similar agreement or arrangement to
which such Person is a party or of which it is a beneficiary.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Designated Noncash Consideration” means noncash consideration received by the
Borrower or one of its Restricted Subsidiaries in connection with an Asset
Disposition that is designated by the Borrower as Designated Noncash
Consideration, less the amount of cash or cash equivalents received in
connection with a subsequent sale of such Designated Noncash Consideration,
which cash and cash equivalents shall be considered Net Available Cash received
as of such date and shall be applied pursuant to Section 6.04.

 

12



--------------------------------------------------------------------------------

“Disclosure Documents” means reports of the Borrower on Forms 10-K, 10-Q and
8-K, and any amendments thereto and documents incorporated by reference therein,
that shall have been (i) filed with or furnished to the SEC on or prior to
April 15, 2012, or (ii) filed with or furnished to the SEC after such date and
prior to the Restatement Date and delivered to the Administrative Agent prior to
the date hereof.

“Disclosure Letter” means the letter to the Lenders and JPMCB from the Borrower,
dated the Restatement Date, which identifies itself as the Disclosure Letter.

“Disqualified Stock” means, with respect to any Person, any Capital Stock which
by its terms (or by the terms of any security into which it is convertible or
for which it is exchangeable or exercisable) or upon the happening of any event:

(a) matures or is mandatorily redeemable pursuant to a sinking fund obligation
or otherwise;

(b) is convertible or exchangeable for Indebtedness or Disqualified Stock
(excluding Capital Stock convertible or exchangeable solely at the option of the
Borrower or a Restricted Subsidiary; provided, however, that any such conversion
or exchange shall be deemed an Incurrence of Indebtedness or Disqualified Stock,
as applicable); or

(c) is redeemable at the option of the holder thereof, in whole or in part;

in the case of each of clauses (a), (b) and (c), on or prior to 180 days after
the Maturity Date; provided, however, that any Capital Stock that would not
constitute Disqualified Stock but for provisions thereof giving holders thereof
the right to require such Person to repurchase or redeem such Capital Stock upon
the occurrence of an “asset sale” or “change of control” occurring prior to the
first anniversary of the Maturity Date shall not constitute Disqualified Stock
if the “asset sale” or “change of control” provisions applicable to such Capital
Stock are not more favorable in any material respect to the holders of such
Capital Stock than the provisions of Section 4.06 and Section 4.08 of (i) the
2010 Indenture or (ii) the 2012 Indenture; provided further, however, that if
such Capital Stock is issued to any employee or to any plan for the benefit of
employees of the Borrower or its Subsidiaries or by any such plan to such
employees, such Capital Stock shall not constitute Disqualified Stock solely
because it may be required to be repurchased by the Borrower in order to satisfy
applicable statutory or regulatory obligations or as a result of such employee’s
termination, retirement, death or disability.

The amount of any Disqualified Stock that does not have a fixed redemption,
repayment or repurchase price will be calculated in accordance with the terms of
such Disqualified Stock as if such Disqualified Stock were redeemed, repaid or
repurchased on any date on which the amount of such Disqualified Stock is to be
determined pursuant to this Agreement; provided, however, that if such
Disqualified Stock could not be required to be redeemed, repaid or repurchased
at the time of such determination, the redemption, repayment or repurchase price
will be the book value of

 

13



--------------------------------------------------------------------------------

such Disqualified Stock as reflected in the most recent financial statements of
such Person.

“Documentation Agent” means each of BNP Paribas, Citibank N.A., Credit Agricole
Corporate and Investment Bank, Deutsche Bank Securities Inc., Goldman Sachs Bank
USA, and Wells Fargo Bank, N.A., in its capacity as documentation agent
hereunder.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

“EBITDA” means, for any period, the Consolidated Net Income for such period,
plus, without duplication, the following, to the extent deducted in calculating
such Consolidated Net Income:

(a) income tax expense of the Borrower and its Consolidated Restricted
Subsidiaries;

(b) Consolidated Interest Expense;

(c) depreciation expense of the Borrower and its Consolidated Restricted
Subsidiaries;

(d) amortization expense of the Borrower and its Consolidated Restricted
Subsidiaries (excluding amortization expense attributable to a prepaid cash item
that was paid in a prior period); and

(e) all other noncash charges of the Borrower and its Consolidated Restricted
Subsidiaries (excluding any such noncash charge to the extent it represents an
accrual of or reserve for cash expenditures in any future period) less all
noncash items of income of the Borrower and its Restricted Subsidiaries in each
case for such period (other than normal accruals in the ordinary course of
business).

Notwithstanding the foregoing, the provision for taxes based on the income or
profits of, and the depreciation and amortization and noncash charges of, a
Restricted Subsidiary of the Borrower shall be added to Consolidated Net Income
to compute EBITDA only to the extent (and in the same proportion) that the net
income of such Restricted Subsidiary was included in calculating Consolidated
Net Income and only if (A) a corresponding amount would be permitted at the date
of determination to be dividended to the Borrower by such Restricted Subsidiary
without prior approval (that has not been obtained), pursuant to the terms of
its charter and all agreements, instruments, judgments, decrees, orders,
statutes, rules and governmental regulations applicable to such Restricted
Subsidiary or its shareholders or (B) in the case of any Foreign Restricted
Subsidiary, a corresponding amount of cash is readily procurable by the Borrower
from such Foreign Restricted Subsidiary (as determined in good faith by a
Financial Officer of the Borrower) pursuant

 

14



--------------------------------------------------------------------------------

to intercompany loans, repurchases of Capital Stock or otherwise, provided that
to the extent cash of such Foreign Restricted Subsidiary provided the basis for
including the net income of such Foreign Subsidiary in Consolidated Net Income
pursuant to clause (c) of the definition of “Consolidated Net Income,” such cash
shall not be taken into account for the purposes of determining readily
procurable cash under this clause (B).

“Effective Date” means April 8, 2005.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, the preservation or reclamation of natural resources, the
presence, management or release of, or exposure to, any Hazardous Materials or
to health and safety matters.

“Environmental Liability” means all liabilities, obligations, damages, losses,
claims, actions, suits, judgments, orders, fines, penalties, fees, expenses and
costs (including administrative oversight costs, natural resource damages and
remediation costs), whether contingent or otherwise, arising out of or relating
to (a) compliance or non-compliance with any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release of
any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower or any Subsidiary, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to any Plan (other than
an event for which the 30-day notice period is waived or an event described in
Section 4043.33 of Title 29 of the Code of Federal Regulations); (b) any failure
by any Plan to satisfy the minimum funding standards (as defined in Section 412
of the Code or Section 302 of ERISA) applicable to such Plan as to which a
waiver has not been obtained; (c) the incurrence by the Borrower, a Subsidiary
or any ERISA Affiliate of any liability under Title IV of ERISA with respect to
the termination of any Plan; (d) the treatment of a Plan amendment as a
termination under Section 4041 of ERISA; (e) any event or condition, other than
the Transactions, that would be materially likely to result in the termination
of, or the appointment of a trustee to administer, any Plan or Multiemployer
Plan under Section 4042 of ERISA; (f) the receipt by the Borrower, a Subsidiary
or any ERISA Affiliate from the PBGC or a plan administrator of any notice

 

15



--------------------------------------------------------------------------------

of an intention to terminate any Plan or to appoint a trustee to administer any
Plan; (g) the incurrence by the Borrower, any Subsidiary or any ERISA Affiliate
of any liability under Title IV of ERISA with respect to the withdrawal or
partial withdrawal from any Plan or Multiemployer Plan; or (h) the receipt by
the Borrower, any Subsidiary or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from the Borrower, any Subsidiary or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

“Euro” or “€” means the lawful currency of the member states of the European
Union that have adopted a single currency in accordance with applicable law or
treaty.

“Euro Equivalent” means with respect to any monetary amount in a currency other
than Euros, at any time of determination thereof, the amount of Euros obtained
by converting such foreign currency involved in such computation into Euros at
the spot rate for the purchase of Euros with the applicable foreign currency as
published in The Wall Street Journal in the “Exchange Rates” column under the
heading “Currency Trading” on the date two Business Days prior to such
determination.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“European Bank Indebtedness” means any and all amounts payable under or in
respect of the European Facilities Agreement and any Refinancing Indebtedness
with respect thereto or with respect to such Refinancing Indebtedness, as
amended from time to time, including principal, premium (if any), interest
(including interest accruing on or after the filing of any petition in
bankruptcy or for reorganization relating to the Borrower, whether or not a
claim for post-filing interest is allowed in such proceedings), fees, charges,
expenses, reimbursement obligations and all other amounts payable thereunder or
in respect thereof.

“European Facilities Agreement” means the Amended and Restated Revolving Credit
Agreement dated as of April 20, 2011, among the European JV, the other borrowers
thereunder, certain lenders, certain issuing banks, J.P. Morgan Europe Limited,
as administrative agent, and JPMCB, as collateral agent, as amended, restated,
supplemented, waived, replaced (whether or not upon termination, and whether
with the original lenders or otherwise), refinanced, restructured or otherwise
modified from time to time (except to the extent that any such amendment,
restatement, supplement, waiver, replacement, refinancing, restructuring or
other modification thereto would be prohibited by the terms of this Agreement,
unless otherwise agreed to by the Majority Lenders).

“European Guarantee and Collateral Agreement” means the amended and restated
Master Guarantee and Collateral Agreement among the Borrower, the Subsidiaries
party thereto and JPMCB, in its capacity as collateral agent under the credit
agreements described therein, dated as of April 8, 2005, as from time to time
amended,

 

16



--------------------------------------------------------------------------------

supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein).

“European JV” means Goodyear Dunlop Tires Europe B.V.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

“Excluded Subsidiary” means any Subsidiary with only nominal assets and no
operations. No Subsidiary shall be an Excluded Subsidiary if it is (a) a
Guarantor or a Grantor under the First Lien Guarantee and Collateral Agreement,
(b) a US Guarantor under the European Guarantee and Collateral Agreement or a
“Subsidiary Guarantor” (that is organized under the laws of the United States or
Canada or any of their respective states, provinces, territories or possessions
or any political subdivision of any thereof) under the J.V. Notes Indenture,
(c) a “Subsidiary Guarantor” under the 2010 Indenture or the 2012 Indenture or
(d) a Subsidiary of the Borrower that Guarantees any obligations arising under
an indenture or any other document governing Material Indebtedness of the
Borrower entered into after the date hereof.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States or by the jurisdiction under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction described in clause (a) above,
(c) (i) any withholding tax that is imposed by the United States on amounts
payable to a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.15(b)) at the time such Foreign Lender first becomes a
party to this Agreement (or designates a new lending office), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.13(a) or (ii) any withholding tax that is imposed by the
United States on amounts payable to a Foreign Lender that is attributable to
such Foreign Lender’s failure to comply with Sections 2.13(f) and (g), and
(d) any U.S. Federal withholding taxes imposed under FATCA.

“Existing Credit Agreement” means the Amended and Restated Second Lien Credit
Agreement dated as of April 20, 2007, among the Borrower, the lenders party
thereto, Deutsche Bank Trust Company Americas, as collateral agent, and JPMCB,
as administrative agent.

“Fair Market Value” means, with respect to any asset or property, the price
which could be negotiated in an arm’s-length, free market transaction, for cash,
between a willing seller and a willing and able buyer, neither of whom is under
undue

 

17



--------------------------------------------------------------------------------

pressure or compulsion to complete the transaction, as such price is, unless
specified otherwise in this Agreement, determined in good faith by a Financial
Officer of the Borrower or by the Board of Directors.

“Farm Tires Sale” means the sale of the farm tires business of the European JV
and the subsidiaries of the European JV.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or any assistant treasurer of the Borrower, or any senior
vice president or higher ranking executive to whom any of the foregoing report.

“First Lien Agreement” means the Amended and Restated First Lien Credit
Agreement dated as of the date hereof, among the Borrower, certain lenders,
certain issuing banks, and JPMCB, as administrative agent and collateral agent,
as amended, restated, supplemented, waived, replaced (whether or not upon
termination, and whether with the original lenders or otherwise), refinanced,
restructured or otherwise modified from time to time (except to the extent any
such amendment, restatement, supplement, waiver, replacement, refinancing,
restructuring or other modification thereto would be prohibited by the terms of
this Agreement, unless otherwise agreed to by the Majority Lenders).

“First Lien Guarantee and Collateral Agreement” means the Guarantee and
Collateral Agreement among the Borrower, the Subsidiary Guarantors, the
Grantors, certain other Subsidiaries and JPMCB, dated as of April 8, 2005, as
from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein).

“First Lien Indebtedness” means any and all amounts payable under or in respect
of, or that may be Incurred pursuant to unused commitments under, or that may be
drawn under undrawn letters of credit under, the First Lien Agreement and any
Refinancing Indebtedness with respect thereto or with respect to such
Refinancing Indebtedness, as amended from time to time, including principal,
premium (if any), interest (including interest accruing on or after the filing
of any petition in bankruptcy or

 

18



--------------------------------------------------------------------------------

for reorganization relating to the Borrower whether or not a claim for
post-filing interest is allowed in such proceedings), fees, charges, expenses,
reimbursement obligations and all other amounts payable thereunder or in respect
thereof.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Pledge Agreement” means a pledge agreement securing the Obligations or
any of them that is governed by the law of a jurisdiction other than the United
States and reasonably satisfactory in form and substance to the Collateral
Agent.

“Foreign Restricted Subsidiary” means any Restricted Subsidiary that is not
organized under the laws of the United States or any State thereof or the
District of Columbia, other than Goodyear Canada.

“Foreign Subsidiary” means any Subsidiary organized under the laws of a
jurisdiction other than the United States or any of its territories or
possessions or any political subdivision thereof.

“GAAP” means generally accepted accounting principles in the United States.

“Goodyear” means The Goodyear Tire & Rubber Company, an Ohio corporation.

“Goodyear Argentina” means Neumáticos Goodyear S.R.L., a limited liability
company incorporated under the laws of the Republic of Argentina, and its
successors and permitted assigns.

“Goodyear Canada” means Goodyear Canada Inc., an Ontario corporation, and its
successors and permitted assigns.

“Governmental Authority” means the government of the United States, Canada, any
other nation or any political subdivision thereof, whether state, provincial,
territorial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

“Grantors” means the Borrower and each North American Subsidiary that is, or is
required pursuant to Section 5.08 to become, a Grantor (as defined in the
Guarantee and Collateral Agreement) and, if applicable, a party to any Canadian
Security Agreement.

“Guarantee” means any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness of any other Person and any
obligation, direct or indirect, contingent or otherwise, of such Person:

 

19



--------------------------------------------------------------------------------

(1) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness of such other Person (whether arising by virtue of
partnership arrangements, or by agreement to keep-well, to purchase assets,
goods, securities or services, to take-or-pay, or to maintain financial
statement conditions or otherwise) or

(2) entered into for purposes of assuring in any other manner the obligee of
such Indebtedness of the payment thereof or to protect such obligee against loss
in respect thereof (in whole or in part);

provided, however, that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business. The term “Guarantee”
used as a verb has a corresponding meaning. The term “Guarantor” shall mean any
Person Guaranteeing any obligation.

“Guarantee and Collateral Agreement” means the Second Lien Guarantee and
Collateral Agreement among the Borrower, the Subsidiary Guarantors, the
Grantors, certain other Subsidiaries and the Collateral Agent, dated as of
April 8, 2005, as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein).

“Hazardous Materials” means (a) petroleum products and byproducts, asbestos,
urea formaldehyde foam insulation, polychlorinated biphenyls, radon gas,
chlorofluorocarbons and all other ozone-depleting substances; and (b) any
pollutant or contaminant or any hazardous, toxic, radioactive or otherwise
regulated chemical, material, substance or waste that is prohibited, limited or
regulated pursuant to any applicable Environmental Law.

“Hedging Obligations” of any Person means the obligations of such Person
pursuant to any Interest Rate Agreement, Currency Agreement or raw materials
hedge agreement.

“Incur” means issue, assume, Guarantee, incur or otherwise become liable for;
provided, however, that any Indebtedness or Capital Stock of a Person existing
at the time such Person becomes a Subsidiary (whether by merger, consolidation,
acquisition or otherwise) shall be deemed to be Incurred by such Person at the
time it becomes a Subsidiary. The term “Incurrence” when used as a noun shall
have a correlative meaning. The accretion of principal of a non-interest bearing
or other discount security shall not be deemed the Incurrence of Indebtedness.

“Indebtedness” means, with respect to any Person on any date of determination,
without duplication:

(1) the principal of and premium (if any) in respect of indebtedness of such
Person for borrowed money;

 

20



--------------------------------------------------------------------------------

(2) the principal of and premium (if any) in respect of obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments;

(3) all obligations of such Person for the reimbursement of any obligor on any
letter of credit, bank guarantee, bankers’ acceptance or similar credit
transaction (other than obligations with respect to letters of credit, bank
guarantees, Trade Acceptances or similar credit transactions securing
obligations (other than obligations described in clauses (1), (2) and
(5)) entered into in the ordinary course of business of such Person to the
extent such letters of credit, bank guarantees, Trade Acceptances or similar
credit transactions are not drawn upon or, if and to the extent drawn upon, such
drawing is reimbursed no later than the tenth Business Day following payment on
the letter of credit, bank guarantee, Trade Acceptance or similar credit
transaction);

(4) all obligations of such Person to pay the deferred and unpaid purchase price
of property or services (except Trade Payables), which purchase price is due
more than six months after the date of placing such property in service or
taking delivery and title thereto or the completion of such services;

(5) all Capitalized Lease Obligations and all Attributable Debt of such Person;

(6) the amount of all obligations of such Person with respect to the redemption,
repayment or other repurchase of any Disqualified Stock or, with respect to any
Subsidiary of such Person, any Preferred Stock (but excluding, in each case, any
accrued and unpaid dividends);

(7) all Indebtedness of other Persons secured by a Lien on any asset of such
Person, whether or not such Indebtedness is assumed by such Person; provided,
however, that the amount of Indebtedness of such Person shall be the lesser of:

(A) the Fair Market Value of such asset at such date of determination and

(B) the amount of such Indebtedness of such other Persons;

(8) Hedging Obligations of such Person; and

(9) all obligations of the type referred to in clauses (1) through (8) of other
Persons for the payment of which such Person is responsible or liable, directly
or indirectly, as obligor, guarantor or otherwise, including by means of any
Guarantee.

 

21



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in connection with the purchase by the Borrower
or any Restricted Subsidiary of any business, the term “Indebtedness” shall
exclude post-closing payment adjustments to which the seller may become entitled
to the extent such payment is determined by a final closing balance sheet or
such payment depends on the performance of such business after the closing;
provided, however, that, at the time of closing, the amount of any such payment
is not determinable and, to the extent such payment thereafter becomes fixed and
determined, the amount is paid within 30 days thereafter.

The amount of Indebtedness of any Person at any date shall be the outstanding
balance at such date of all unconditional obligations as described above;
provided, however, that in the case of Indebtedness sold at a discount, the
amount of such Indebtedness at any time will be the accreted value thereof at
such time.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning set forth in Section 9.03.

“Information” has the meaning set forth in Section 9.12.

“Intellectual Property” has the meaning set forth in the Guarantee and
Collateral Agreement.

“Intercompany Items” means obligations owed by the Borrower or any Subsidiary to
the Borrower or any other Subsidiary.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05 in substantially the form
of Exhibit B hereto.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last

 

22



--------------------------------------------------------------------------------

Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and, in the case of a Borrowing, thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

“Interest Rate Agreement” means, with respect to any Person, any interest rate
protection agreement, interest rate future agreement, interest rate option
agreement, interest rate swap agreement, interest rate cap agreement, interest
rate collar agreement, interest rate hedge agreement or other similar agreement
or arrangement to which such Person is a party or of which it is a beneficiary.

“Investment” in any Person means any direct or indirect advance, loan or other
extension of credit (including by way of Guarantee or similar arrangement) or
capital contribution to (by means of any transfer of cash or other property to
others or any payment for property or services for the account or use of
others), or any purchase or acquisition of Capital Stock, Indebtedness or other
similar instruments issued by, such Person. For purposes of the definition of
“Unrestricted Subsidiary” and Section 6.02:

(1) “Investment” shall include the portion (proportionate to the Borrower’s
equity interest in such Subsidiary) of the Fair Market Value of the net assets
of any Subsidiary of the Borrower at the time that such Subsidiary is designated
an Unrestricted Subsidiary; provided, however, that upon a redesignation of such
Subsidiary as a Restricted Subsidiary, the Borrower shall be deemed to continue
to have a permanent “Investment” in an Unrestricted Subsidiary in an amount (if
positive) equal to:

(A) the Borrower’s “Investment” in such Subsidiary at the time of such
redesignation less

(B) the portion (proportionate to the Borrower’s equity interest in such
Subsidiary) of the Fair Market Value of the net assets of such Subsidiary at the
time of such redesignation; and

(2) any property transferred to or from an Unrestricted Subsidiary shall be
valued at its Fair Market Value at the time of such transfer.

In the event that the Borrower sells Capital Stock of a Restricted Subsidiary
such that after giving effect to such sale, such Restricted Subsidiary would no
longer constitute a Restricted Subsidiary, any Investment in such Person
remaining after giving effect to such sale shall be deemed to constitute an
Investment made on the date of such sale of Capital Stock.

“JPMCB” means JPMorgan Chase Bank, N.A., and its successors.

“J.V. Notes” means up to €250,000,000 aggregate principal amount of senior
unsecured notes of the European JV issued on April 20, 2011 under the J.V. Notes
Indenture.

 

23



--------------------------------------------------------------------------------

“J.V. Notes Indenture” means the Indenture dated as of April 20, 2011, among the
Borrower, the European JV, certain Subsidiaries, Deutsche Trustee Company
Limited, as trustee, Deutsche Bank Luxembourg S.A., as registrar, Deutsche Bank
AG, London Branch, as principal paying agent and transfer agent, and The Bank of
New York Mellon (Luxembourg), S.A., as Luxembourg paying agent and transfer
agent.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

“Lenders Lien Subordination and Intercreditor Agreement” means the Amended and
Restated Lenders Lien Subordination and Intercreditor Agreement among the
Collateral Agent, the collateral agent under the First Lien Agreement, the
Borrower and the Subsidiary Guarantors, dated as of April 19, 2012, as from time
to time amended, supplemented or otherwise modified (subject to any restrictions
on such amendments, supplements or modifications set forth herein).

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on the Reuters “LIBOR01” screen displaying British
Bankers’ Association Interest Settlement Rates (or on any successor or
substitute screen provided by Reuters, or any successor to or substitute for
such service, providing rate quotations comparable to those currently provided
on such screen, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
dollar deposits with a maturity comparable to such Interest Period. In the event
that such rate is not available at such time for any reason, then the “LIBO
Rate” with respect to such Eurodollar Borrowing for such Interest Period shall
be the rate (rounded upwards, if necessary, to the next 1/100 of 1%) at which
dollar deposits of $5,000,000 and for a maturity comparable to such Interest
Period are offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, French
delegation of claims, lien, pledge, hypothecation, encumbrance, charge or
security interest in, on or of such asset, and (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset.

“Lien Subordination and Intercreditor Agreement” means the Lien Subordination
and Intercreditor Agreement dated as of April 19, 2012, as amended, among
(a) the Collateral Agent, (b) the collateral agent under the First Lien
Agreement, (c) the Designated Senior Obligations Collateral Agents and
Designated Junior Obligations Collateral Agents (as such terms are defined
therein) from time to time party

 

24



--------------------------------------------------------------------------------

thereto and (d) the Borrower and the Subsidiaries of the Borrower party thereto
or any substitute or successor agreement among such parties containing
substantially the same terms (and under which the Obligations shall have been
designated by the Borrower as “Senior Obligations”), with any changes approved
by the Administrative Agent.

“Loans” means the loans made to the Borrower pursuant to the Existing Credit
Agreement and continued under this Agreement and the loans made pursuant to
Section 2.01. “Loans” shall include the Co-Borrower Loans.

“Lockbox System” has the meaning assigned to such term in the Guarantee and
Collateral Agreement.

“Majority Lenders” means, at any time, Lenders having Loans representing more
than 50% of the aggregate principal amount of the total Loans outstanding.

“Material Adverse Change” means a material adverse change in or effect on
(a) the business, operations, properties, assets or financial condition
(including as a result of the effects of any contingent liabilities thereon) of
the Borrower and the Subsidiaries, taken as a whole, (b) the ability of the
Credit Parties, taken as a whole, to perform obligations under this Agreement
and the other Credit Documents that are material to the rights or interests of
the Lenders or (c) the rights of or benefits available to the Lenders under this
Agreement and the other Credit Documents that are material to the interests of
the Lenders.

“Material Foreign Subsidiary” means, at any time, each Foreign Subsidiary that
had Total Assets with an aggregate book value in excess of $50,000,000 as of
December 31, 2011, or if later, as of the end of the most recent fiscal quarter
for which financial statements have been delivered (or deemed delivered)
pursuant to Section 5.01(a) or (b).

“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Borrower and the Subsidiaries in an aggregate principal amount exceeding
$100,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Subsidiary in respect of any
Swap Agreement at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that the Borrower or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time, calculated
in accordance with the terms of such Swap Agreement.

“Material Intellectual Property” means all Intellectual Property of the Borrower
and the Grantors, other than Intellectual Property that in the aggregate is not
material to the business of the Borrower and the Subsidiaries, taken as a whole.

“Material Subsidiary” means, at any time, each Subsidiary other than
Subsidiaries that do not represent more than 5% for any such individual
Subsidiary, or more than 10% in the aggregate for all such Subsidiaries, of
either (a) Consolidated Total

 

25



--------------------------------------------------------------------------------

Assets or (b) Consolidated Revenue for the period of four fiscal quarters most
recently ended.

“Maturity Date” means April 30, 2019.

“MNPI” means material information concerning the Borrower and the Subsidiaries
and their securities that has not been disseminated in a manner making it
available to investors generally, within the meaning of Regulation FD under the
Securities Act and the Exchange Act to the extent applicable.

“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.

“Mortgage” means a mortgage or deed of trust, assignment of leases and rents, or
other security documents reasonably satisfactory in form and substance to the
Collateral Agent granting a Lien on any Mortgaged Property to secure the
Obligations, and shall include each amendment and restatement of any existing
Mortgage in connection with the amendment and restatement of the Existing Credit
Agreement.

“Mortgaged Property” means, at any time, each parcel of real property listed in
Schedule 1.01B and the improvements thereto.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“NAIC” means the National Association of Insurance Commissioners.

“Net Available Cash” from an Asset Disposition means cash payments received
(including any cash payments received by way of deferred payment of principal
pursuant to a note or installment receivable or otherwise and proceeds from the
sale or other disposition of any securities received as consideration, in each
case only as and when received, but excluding any other consideration received
in the form of assumption by the acquiring Person of Indebtedness or other
obligations relating to the properties or assets that are the subject of such
Asset Disposition or received in any other noncash form) therefrom, in each case
net of:

(1) all legal, accounting, investment banking, title and recording tax expenses,
commissions and other fees and expenses incurred, and all Federal, state,
provincial, foreign and local taxes required to be paid or accrued as a
liability under GAAP, as a consequence of such Asset Disposition;

(2) all payments made on any Indebtedness which is secured by any assets subject
to such Asset Disposition, in accordance with the terms of any Lien upon or
other security agreement of any kind with respect to such assets, or which must
by its terms, or in order to obtain a necessary consent to such Asset
Disposition, or by applicable law be repaid out of the proceeds from such Asset
Disposition;

 

26



--------------------------------------------------------------------------------

(3) all distributions and other payments required to be made to minority
interest holders in Subsidiaries or joint ventures as a result of such Asset
Disposition; and

(4) appropriate amounts to be provided by the seller as a reserve, in accordance
with GAAP, against any liabilities associated with the property or other assets
disposed of in such Asset Disposition and retained by the Borrower or any
Restricted Subsidiary after such Asset Disposition (but only for so long as such
reserve is maintained).

“Net Cash Proceeds” means, with respect to any issuance or sale of Capital
Stock, the cash proceeds of such issuance or sale net of attorneys’ fees,
accountants’ fees, underwriters’ or placement agents’ fees, listing fees,
discounts or commissions and brokerage, consultant and other fees actually
incurred in connection with such issuance or sale and net of taxes paid or
payable as a result thereof.

“Net Intercompany Items” means, in the case of any Subsidiary, (a) the aggregate
amount of the Intercompany Items owed by the Borrower or any other Subsidiary to
such Subsidiary minus (b) the aggregate amount of the Intercompany Items owed by
such Subsidiary to the Borrower or any other Subsidiary.

“North American Subsidiary” means any Subsidiary organized under the laws of the
United States or Canada or any of their respective states, provinces,
territories or possessions or any political subdivision of any thereof.

“Obligations” means (a) the due and punctual payment of (i) the principal of and
interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans, when and as due, whether
at maturity, by acceleration, upon one or more dates set for prepayment or
otherwise and (ii) all other monetary obligations of the Credit Parties to any
of the Secured Parties under this Agreement and each of the other Credit
Documents, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), and (b) the due and punctual performance of all
other obligations of the Credit Parties to any of the Secured Parties under this
Agreement and the other Credit Documents.

“Other Taxes” means any and all present or future stamp, documentary, excise,
recording, transfer, sales, property or similar taxes, charges or levies arising
from any payment made under any Credit Document or from the execution, delivery
or enforcement of, or otherwise with respect to, any Credit Document.

“Participant” has the meaning assigned to such term in Section 9.04.

“Participant Register” has the meaning assigned to such term in Section 9.04.

 

27



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Business” means any business engaged in by the Borrower or any
Restricted Subsidiary on the Restatement Date and any Related Business.

“Permitted Investment” means an Investment by the Borrower or any Restricted
Subsidiary in:

(1) the Borrower, a Restricted Subsidiary or a Person that will, upon the making
of such Investment, become a Restricted Subsidiary;

(2) another Person if as a result of such Investment such other Person is merged
or consolidated with or into, or transfers or conveys all or substantially all
its assets to, the Borrower or a Restricted Subsidiary;

(3) Temporary Cash Investments;

(4) receivables owing to the Borrower or any Restricted Subsidiary if created or
acquired in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms; provided, however, that such trade terms
may include such concessionary trade terms as the Borrower or any such
Restricted Subsidiary deems reasonable under the circumstances;

(5) payroll, travel and similar advances to cover matters that are expected at
the time of such advances ultimately to be treated as expenses for accounting
purposes and that are made in the ordinary course of business;

(6) loans or advances to employees made in the ordinary course of business of
the Borrower or such Restricted Subsidiary;

(7) stock, obligations or securities received in settlement of disputes with
customers or suppliers or debts (including pursuant to any plan of
reorganization or similar arrangement upon insolvency of a debtor) created in
the ordinary course of business and owing to the Borrower or any Restricted
Subsidiary or in satisfaction of judgments;

(8) any Person to the extent such Investment represents the noncash portion of
the consideration received for an Asset Disposition that was made pursuant to
and in compliance with Section 6.04;

(9) a Receivables Entity or any Investment by a Receivables Entity in any other
Person in connection with a Qualified Receivables Transaction, including
Investments of funds held in accounts permitted or required by the arrangements
governing such Qualified Receivables Transaction or any related Indebtedness;
provided, however, that any Investment in a

 

28



--------------------------------------------------------------------------------

Receivables Entity is in the form of a Purchase Money Note, contribution of
additional receivables or an equity interest;

(10) any Person to the extent such Investments consist of prepaid expenses,
negotiable instruments held for collection, and lease, utility, workers’
compensation, performance and other similar deposits made in the ordinary course
of business by the Borrower or any Restricted Subsidiary;

(11) any Person to the extent such Investments consist of Hedging Obligations
otherwise permitted under Section 6.01;

(12) any Person to the extent such Investment in such Person existed on the
Restatement Date and any Investment that replaces, refinances or refunds such an
Investment, provided that the new Investment is in an amount that does not
exceed that amount replaced, refinanced or refunded and is made in the same
Person as the Investment replaced, refinanced or refunded;

(13) advances to, and Guarantees for the benefit of, customers, dealers,
lessees, lessors or suppliers made in the ordinary course of business and
consistent with past practice; and

(14) any Person to the extent such Investment, when taken together with all
other Investments made pursuant to this clause (14) and then outstanding on the
date such Investment is made, does not exceed the greater of (A) the sum of
(i) $500,000,000 and (ii) any amounts under Section 6.02(a)(3)(iv)(x) that were
excluded by operation of the proviso in Section 6.02(a)(3)(iv) and which
excluded amounts are not otherwise included in Consolidated Net Income or
intended to be permitted under any of clauses (1) through (13) of this
definition and (B) 5.0% of Consolidated assets of the Borrower as of the end of
the most recent fiscal quarter for which financial statements of the Borrower
have been filed with the SEC.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV or Section 302 of ERISA or Section 412 of
the Code sponsored, maintained or contributed to by the Borrower, any Subsidiary
or any ERISA Affiliate.

“Preferred Stock,” as applied to the Capital Stock of any Person, means Capital
Stock of any class or classes (however designated) that is preferred as to the
payment of dividends, or as to the distribution of assets upon any voluntary or

 

29



--------------------------------------------------------------------------------

involuntary liquidation or dissolution of such Person, over shares of Capital
Stock of any other class of such Person.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB (or any successor Administrative Agent appointed or chosen
pursuant to Article VIII hereof) as its prime rate in effect at its principal
office in New York City. Each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.

“Priority Secured Indebtedness” means (i) First Lien Indebtedness, (ii) Secured
Indebtedness that is secured by Liens on the Collateral that are not
subordinated to the Liens securing the Obligations and (iii) Secured
Indebtedness to the extent secured by Liens on assets not included in the
Collateral, in the case of each of clauses (i) through (iii) limited to the
portion of such Indebtedness that is so secured.

“Pro Forma Senior Secured Leverage Ratio” means, as of the last day of any
period, the ratio, determined on a pro forma basis as described below, of
(a) Consolidated Net Secured Indebtedness as of such day to (b) EBITDA for such
period. All computations required to be made for purposes of determining the Pro
Forma Senior Secured Leverage Ratio at any time shall be made giving pro forma
effect to any incurrence, increase or reduction of Indebtedness or Consolidated
Net Secured Indebtedness, and any acquisition, Investment, Asset Disposition or
Specified Asset Sale, in each case occurring after the last day of the
applicable period and prior to such time of determination, and, to the extent
applicable, the historical earnings and cash flows associated with the assets
acquired or disposed of, in each case as if such transaction occurred on the
first day of the period in respect of which such computations are being made,
but shall not take into account any projected synergies or similar benefits
expected to be realized as a result of such event; provided that no such
acquisition, Investment, Asset Disposition or Specified Asset Sale shall be
reflected on a pro forma basis unless the aggregate consideration in respect
thereof has a fair value in excess of $250,000,000. In connection with such
computations, if the Incurrence of any Indebtedness is being given pro forma
effect and such Indebtedness bears a floating rate of interest, the interest
expense on such Indebtedness shall be calculated as if the rate in effect on the
date of determination had been the applicable rate for the entire period. Pro
forma computations shall be made in good faith by a Financial Officer of the
Borrower.

“Purchase Money Indebtedness” means Indebtedness:

(1) consisting of the deferred purchase price of property, plant and equipment,
conditional purchase obligations, obligations under any title retention
agreement and other obligations Incurred in connection with the acquisition,
construction or improvement of such asset, in each case where the amount of such
Indebtedness does not exceed the greater of (A) the cost of the asset being
financed and (B) the Fair Market Value of such asset; and

 

30



--------------------------------------------------------------------------------

(2) Incurred to finance such acquisition, construction or improvement by the
Borrower or a Restricted Subsidiary of such asset;

provided, however, that such Indebtedness is Incurred within 180 days after such
acquisition or the completion of such construction or improvement.

“Purchase Money Note” means a promissory note of a Receivables Entity evidencing
a line of credit, which may be irrevocable, from the Borrower or any Subsidiary
of the Borrower to a Receivables Entity in connection with a Qualified
Receivables Transaction, which note:

(1) shall be repaid from cash available to the Receivables Entity, other than:

(A) amounts required to be established as reserves;

(B) amounts paid to investors in respect of interest;

(C) principal and other amounts owing to such investors; and

(D) amounts paid in connection with the purchase of newly generated receivables;
and

(2) may be subordinated to the payments described in clause (1).

“Qualified Receivables Transaction” means any transaction or series of
transactions that may be entered into by the Borrower or any of its Subsidiaries
pursuant to which the Borrower or any of its Subsidiaries may sell, convey or
otherwise transfer to:

(1) a Receivables Entity (in the case of a transfer by the Borrower or any of
its Subsidiaries); or

(2) any other Person (in the case of a transfer by a Receivables Entity);

or may grant a security interest in, any accounts receivable (whether now
existing or arising in the future) of the Borrower or any of its Subsidiaries,
and any assets related thereto including, without limitation, all collateral
securing such accounts receivable, all contracts and all Guarantees or other
obligations in respect of such accounts receivable, proceeds of such accounts
receivable and other assets which are customarily transferred or in respect of
which security interests are customarily granted in connection with asset
securitization transactions involving accounts receivable; provided, however,
that the financing terms, covenants, termination events and other provisions
thereof shall be market terms (as determined in good faith by a Financial
Officer of the Borrower); and provided further, however, that no such
transaction or series of transactions shall be a Qualified Receivables
Transaction if any of the accounts receivable subject thereto is or would absent
such transaction or series of transactions otherwise be subject to a Lien
securing any U.S. Bank Indebtedness.

 

31



--------------------------------------------------------------------------------

The grant of a security interest in any accounts receivable of the Borrower or
any of its Restricted Subsidiaries to secure Bank Indebtedness shall not be
deemed a Qualified Receivables Transaction.

“Reaffirmation Agreement” shall mean the Reaffirmation Agreement substantially
in the form of Exhibit E, among the Credit Parties and the Collateral Agent,
pursuant to which the Credit Parties shall reaffirm their obligations under the
Guarantee and Collateral Agreement and the Security Documents to which they are
a party.

“Receivables Entity” means a (a) Wholly Owned Subsidiary of the Borrower which
is a Restricted Subsidiary and which is designated by the Board of Directors (as
provided below) as a Receivables Entity or (b) another Person engaging in a
Qualified Receivables Transaction with the Borrower which Person engages in the
business of the financing of accounts receivable, and in either of clause (a) or
(b):

  (1) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which

(A) is Guaranteed by the Borrower or any Subsidiary of the Borrower (excluding
Guarantees of obligations (other than the principal of, and interest on,
Indebtedness) pursuant to Standard Securitization Undertakings);

(B) is recourse to or obligates the Borrower or any Subsidiary of the Borrower
in any way other than pursuant to Standard Securitization Undertakings; or

(C) subjects any property or asset of the Borrower or any Subsidiary of the
Borrower, directly or indirectly, contingently or otherwise, to the satisfaction
thereof, other than pursuant to Standard Securitization Undertakings;

  (2) which is not an Affiliate of the Borrower or with which neither the
Borrower nor any Subsidiary of the Borrower has any material contract,
agreement, arrangement or understanding other than on terms which the Borrower
reasonably believes to be no less favorable to the Borrower or such Subsidiary
than those that might be obtained at the time from Persons that are not
Affiliates of the Borrower; and

(3) to which neither the Borrower nor any Subsidiary of the Borrower has any
obligation to maintain or preserve such entity’s financial condition or cause
such entity to achieve certain levels of operating results.

Any such designation by the Board of Directors shall be evidenced to the
Administrative Agent by filing with the Administrative Agent a certified copy of
the resolution of the Board of Directors giving effect to such designation and a
certificate of a Financial Officer certifying that such designation complied
with the foregoing conditions.

 

32



--------------------------------------------------------------------------------

“Reference Date” means May 11, 2009.

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
refund, repay, prepay, redeem, defease or retire, or to issue other Indebtedness
in exchange or replacement for, such Indebtedness, including, in any such case
from time to time, after the discharge of the Indebtedness being Refinanced.
“Refinanced” and “Refinancing” shall have correlative meanings.

“Refinancing Indebtedness” means Indebtedness that is Incurred to Refinance
(including pursuant to any defeasance or discharge mechanism) any Indebtedness
of the Borrower or any Restricted Subsidiary existing on the Restatement Date or
Incurred in compliance with this Agreement (including Indebtedness of the
Borrower that Refinances Refinancing Indebtedness); provided, however, that:

(1) the Refinancing Indebtedness has a Stated Maturity no earlier than the
Stated Maturity of the Indebtedness being Refinanced;

(2) the Refinancing Indebtedness has an Average Life at the time such
Refinancing Indebtedness is Incurred that is equal to or greater than the
Average Life of the Indebtedness being refinanced;

(3) such Refinancing Indebtedness is Incurred in an aggregate principal amount
(or if Incurred with original issue discount, an aggregate issue price) that is
equal to or less than the aggregate principal amount of the Indebtedness being
refinanced (or if issued with original issue discount, the aggregate accreted
value) then outstanding (or that would be outstanding if the entire committed
amount of any credit facility being Refinanced were fully drawn (other than any
such amount that would have been prohibited from being drawn pursuant to
Section 6.01) (plus fees and expenses, including any premium and defeasance
costs);

(4) if the Indebtedness being Refinanced is subordinated in right of payment to
the Obligations, such Refinancing Indebtedness is subordinated in right of
payment to the Obligations at least to the same extent as the Indebtedness being
Refinanced; and

(5) if Incurred by the Borrower or any Domestic Subsidiary, the Refinancing
Indebtedness is not secured by Liens on any assets other than the assets that
secured the Indebtedness being refinanced, and any such Liens have no greater
priority than the Liens securing the Indebtedness being refinanced;

provided further, however, that Refinancing Indebtedness shall not include:

(A) Indebtedness of a Restricted Subsidiary that is not a Subsidiary Guarantor
that Refinances Indebtedness of the Borrower; or

 

33



--------------------------------------------------------------------------------

(B) Indebtedness of the Borrower or a Restricted Subsidiary that Refinances
Indebtedness of an Unrestricted Subsidiary.

“Register” has the meaning set forth in Section 9.04.

“Related Business” means any business reasonably related, ancillary or
complementary to the business of the Borrower and its Restricted Subsidiaries on
the Restatement Date.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, counsel,
trustees and other advisors of such Person and such Person’s Affiliates.

“Repricing Event” shall mean, with respect to any Borrowing, (i) any prepayment
or repayment of such Borrowing with the proceeds of any Indebtedness, or any
conversion of such Borrowing into any new term loans or notes or a replacement
tranche of term loans or notes, bearing interest at an effective interest rate
that is less than the effective interest rate then applicable to such Borrowing,
and (ii) any amendment to this Agreement that, directly or indirectly, reduces
the effective interest rate applicable to such Borrowing. For purposes of
determining the “effective interest rate” for any Indebtedness, original issue
discount and upfront fees, which shall be deemed to constitute like amounts of
original issue discount, shall be equated to interest margins in a manner
consistent with generally accepted financial practice based on an assumed
four-year life to maturity or, if shorter, the remaining life of such
Indebtedness; provided that any arrangement, structuring, syndication or other
fees payable in connection with such Indebtedness that are not shared ratably
with all lenders or holders of such Indebtedness in their capacities as lenders
or holders of such Indebtedness shall be excluded from the determination of the
“effective interest rate” for such Indebtedness. For purposes of comparing the
“effective interest rate” for any Borrowing to that of any Indebtedness with a
fixed rate of interest or other rate of interest not based on the Adjusted LIBO
Rate or the Alternate Base Rate plus an applicable margin, the rate of interest
for such Borrowing shall be deemed to be the rate that is or would be in effect
with respect to such Borrowing at the relevant date of determination.

“Restatement Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Restatement Date Perfection Certificate” means a certificate in the form of
Exhibit F or any other form approved by the Collateral Agent.

“Restricted Payment” in respect of any Person means:

(1) the declaration or payment of any dividend, any distribution on or in
respect of its Capital Stock or any similar payment (including any payment in
connection with any merger or consolidation involving the Borrower or any
Restricted Subsidiary) to the direct or indirect holders of its Capital Stock in
their capacity as such, except (A) dividends or distributions payable solely in
its Capital Stock (other than Disqualified

 

34



--------------------------------------------------------------------------------

Stock or, in the case of a Restricted Subsidiary, Preferred Stock) and
(B) dividends or distributions payable to the Borrower or a Restricted
Subsidiary (and, if such Restricted Subsidiary has Capital Stock held by Persons
other than the Borrower or other Restricted Subsidiaries, to such other Persons
on no more than a pro rata basis);

(2) the purchase, repurchase, redemption, retirement or other acquisition
(“Purchase”) for value of any Capital Stock of the Borrower held by any Person
(other than Capital Stock held by the Borrower or a Restricted Subsidiary) or
any Capital Stock of a Restricted Subsidiary held by any Affiliate of the
Borrower (other than Capital Stock held by a Restricted Subsidiary) (other than
in exchange for Capital Stock of the Borrower that is not Disqualified Stock);

(3) the Purchase for value, prior to scheduled maturity, any scheduled repayment
or any scheduled sinking fund payment, of any Subordinated Obligations (other
than the Purchase for value of Subordinated Obligations acquired in anticipation
of satisfying a sinking fund obligation, principal installment or final
maturity, in each case due within one year of the date of such Purchase); or

(4) any Investment (other than a Permitted Investment) in any Person.

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Sale/Leaseback Transaction” means an arrangement relating to property, plant
and equipment now owned or hereafter acquired by the Borrower or a Restricted
Subsidiary whereby the Borrower or a Restricted Subsidiary transfers such
property to a Person and the Borrower or such Restricted Subsidiary leases it
from such Person, other than (i) leases between the Borrower and a Restricted
Subsidiary or between Restricted Subsidiaries or (ii) any such transaction
entered into with respect to any property, plant and equipment or any
improvements thereto at the time of, or within 180 days after, the acquisition
or completion of construction of such property, plant and equipment or such
improvements (or, if later, the commencement of commercial operation of any such
property, plant and equipment), as the case may be, to finance the cost of such
property, plant and equipment or such improvements, as the case may be.

“SEC” means the Securities and Exchange Commission.

“Second Lien Agreement” means this Agreement, namely the Amended and Restated
Second Lien Credit Agreement dated as of the date hereof, among the Borrower,
certain lenders and JPMCB, as administrative agent, as amended, restated,
supplemented, waived, replaced (whether or not upon termination, and whether
with the original lenders or otherwise), refinanced, restructured or otherwise
modified from time to time.

 

35



--------------------------------------------------------------------------------

“Secured Indebtedness” means any Indebtedness of the Borrower secured by a Lien.
“Secured Indebtedness” of a Subsidiary has a correlative meaning.

“Secured Parties” means the Administrative Agent, the Collateral Agent and each
Lender.

“Securities Act” means the United States Securities Act of 1933, as amended.

“Security Documents” means the Reaffirmation Agreement, the Guarantee and
Collateral Agreement, the Foreign Pledge Agreements, the Canadian Security
Agreements, the Mortgages and each other instrument or document delivered
pursuant to Section 5.08 to secure any of the Obligations.

“Senior Subordinated-Lien Collateral Agent” means, as to any Senior
Subordinated-Lien Indebtedness, the collateral agent under the applicable Senior
Subordinated-Lien Indebtedness Security Documents.

“Senior Subordinated-Lien Governing Documents” means each Indenture or other
agreement or instrument providing for the issuance or setting forth the terms of
any Senior Subordinated-Lien Indebtedness.

“Senior Subordinated-Lien Indebtedness” means Indebtedness of the Borrower that
(a) is secured by Liens permitted under Section 6.06(b), but that is not secured
by Liens on any additional assets, (b) constitutes Designated Junior Obligations
under and as defined in the Lien Subordination and Intercreditor Agreement, and
the Liens securing which are subordinated under the Lien Subordination and
Intercreditor Agreement to the Liens securing the Obligations and (c) does not
contain provisions inconsistent with the restrictions of Schedule 1.01C.

“Senior Subordinated-Lien Indebtedness Security Documents” means, as to any
Senior Subordinated-Lien Indebtedness, the security agreements, pledge
agreements, mortgages and other documents creating Liens on assets of the
Borrower and the Subsidiary Guarantors to secure the applicable Senior
Subordinated-Lien Obligations.

“Senior Subordinated-Lien Obligations” means, as to any Senior Subordinated-Lien
Indebtedness, (a) the principal of and all premium or make-whole amounts, if
any, and interest payable in respect of such Senior Subordinated-Lien
Indebtedness, (b) any amounts payable under Guarantees of such Senior
Subordinated-Lien Indebtedness by Subsidiaries and (c) all other amounts payable
by the Borrower or any Subsidiary under such Senior Subordinated-Lien
Indebtedness, the applicable Senior Subordinated-Lien Indebtedness Security
Documents (to the extent such amounts relate to such Senior Subordinated-Lien
Indebtedness) or the applicable Senior Subordinated-Lien Governing Documents.

“Specified Asset Sale” means (i) the Farm Tires Sale or (ii) the sale of all or
a portion of the Borrower’s properties in Akron, Summit County, Ohio.

 

36



--------------------------------------------------------------------------------

“Specified Jurisdiction” means The United States of America and Canada.

“Standard & Poor’s” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., or any successor thereto.

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Borrower or any Subsidiary of the
Borrower which, taken as a whole, are customary in an accounts receivable
transaction.

“Stated Maturity” means, with respect to any Indebtedness, the date specified in
the documentation governing such Indebtedness as the fixed date on which the
final payment of principal of such Indebtedness is due and payable, including
pursuant to any mandatory redemption provision (but excluding any provision
providing for the repurchase of such Indebtedness at the option of the holder
thereof upon the happening of any contingency beyond the control of the Borrower
unless such contingency has occurred). The “Stated Maturity” of the Obligations
means the Maturity Date.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, with
respect to the Adjusted LIBO Rate, for Eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute Eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subordinated Obligation” means any Indebtedness of the Borrower (whether
outstanding on the Restatement Date or thereafter Incurred) (a) that by its
terms is subordinate or junior in right of payment to the Obligations or
(b) that is not Secured Indebtedness or (c) that is secured subject to an
agreement subordinating its Liens to those securing the Obligations. For the
avoidance of doubt, “Subordinated Obligations” shall include the Senior
Subordinated-Lien Obligations and any unsecured Indebtedness of the Borrower and
the Subsidiary Guarantors. “Subordinated Obligation” of a Subsidiary Guarantor
has a correlative meaning.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which are consolidated with those of the parent in the parent’s
consolidated financial statements in accordance with GAAP as of such date, as
well as any other corporation, limited liability company, partnership,
association or other entity of which securities or other ownership interests
representing more than 50% of the equity or more

 

37



--------------------------------------------------------------------------------

than 50% of the ordinary voting power or, in the case of a partnership, more
than 50% of the general partnership interests are, as of such date, owned,
controlled or held by the parent or one or more subsidiaries of the parent or by
the parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Subsidiary Guarantor” means any Subsidiary that is, or is required pursuant to
Section 5.08 to become, a Guarantor (as defined in the Guarantee and Collateral
Agreement).

“Swap Agreement” means any agreement in respect of any Hedging Obligations.

“Syndication Agent” means each of BNP Paribas, Citibank N.A., Credit Agricole
Corporate and Investment Bank, Deutsche Bank Securities Inc., Goldman Sachs Bank
USA, and Wells Fargo Bank, N.A., in its capacity as syndication agent hereunder.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Temporary Cash Investments” means any of the following:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof, and having, at such date of acquisition, ratings of A2 or
higher from Standard & Poor’s and P2 or higher from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof and
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by any commercial bank organized under the laws of the United States
of America or any state thereof which has a short-term deposit rating of A1 from
Standard & Poor’s and P1 from Moody’s and has a combined capital and surplus and
undivided profits of not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution described in clause (c) above;

(e) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by

 

38



--------------------------------------------------------------------------------

Standard & Poor’s and Aaa by Moody’s and (iii) have portfolio assets of at least
$3,000,000,000;

(f) investments of the type and maturity described in clauses (b) through (e) of
foreign obligors, which investments or obligor have ratings described in such
clauses or equivalent ratings from comparable foreign rating agencies (and with
respect to clause (e), are not required to comply with the Rule 2a-7 criteria);

(g) investments of the type and maturity described in clause (c) in any obligor
organized under the laws of a jurisdiction other than the United States that
(A) is a branch or subsidiary of a Lender or the ultimate parent company of a
Lender under any of the Credit Facilities Agreements (but only if such Lender
meets the ratings and capital, surplus and undivided profits requirements of
such clause (c)) or (B) carries a rating at least equivalent to the rating of
the sovereign nation in which it is located; and

(h) in the case of any Foreign Subsidiary, (i) marketable direct obligations
issued or unconditionally guaranteed by the sovereign nation in which such
Foreign Subsidiary is organized and is conducting business or issued by an
agency of such sovereign nation and backed by the full faith and credit of such
sovereign nation, in each case maturing within one year from the date of
acquisition, so long as the indebtedness of such sovereign nation is rated at
least A by Standard & Poor’s or A2 by Moody’s or carries an equivalent rating
from a comparable foreign rating agency, and (ii) other investments of the type
and maturity described in clause (c) in obligors organized under the laws of a
jurisdiction other than the United States in any country in which such Foreign
Subsidiary is located, provided, however, that the investments permitted under
this subclause (ii) shall be made in amounts and jurisdictions consistent with
the Borrower’s policies governing short-term investments.

“Total Assets” of any Subsidiary means (a) in the case of any Subsidiary
organized in a Specified Jurisdiction, (i) the total assets of such Subsidiary,
excluding Intercompany Items, plus (ii) if the Net Intercompany Items of such
Subsidiary shall be positive, the amount of such Net Intercompany Items; and
(b) in the case of any other Subsidiary, the total assets of such Subsidiary,
excluding Intercompany Items.

“Trade Acceptance” means any bankers acceptance provided to trade creditors in
the ordinary course of business in connection with the acquisition of goods or
services in order to assure payment of any Trade Payable.

“Trade Payables” means, with respect to any Person, any accounts payable or any
indebtedness or monetary obligation to trade creditors created, assumed or
Guaranteed by such Person arising in the ordinary course of business in
connection with the acquisition of goods or services.

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and by the Borrower, the Subsidiary Guarantors and the

 

39



--------------------------------------------------------------------------------

Grantors, as applicable, of the Reaffirmation Agreement and the other Credit
Documents, the borrowing of the Loans, the creation and the continuation of the
Liens and Guarantees provided for in the Security Documents and the other
transactions contemplated hereby.

“2003 MGCA” means the Master Guarantee and Collateral Agreement dated as of
March 31, 2003, among the Borrower, the subsidiary guarantors thereunder, the
subsidiary grantors thereunder, certain other Subsidiaries, certain financial
institutions, and the collateral agent thereunder.

“2010 Indenture” means, collectively, the Indenture dated as of August 13, 2010,
among the Borrower, the subsidiary guarantors thereunder and Wells Fargo Bank,
N.A., as trustee, and the First Supplemental Indenture dated as of August 13,
2010, among the Borrower, the subsidiary guarantors thereunder and Wells Fargo
Bank, N.A., as trustee.

“2012 Indenture” means, collectively, the Indenture dated as of August 13, 2010,
among the Borrower, the subsidiary guarantors thereunder and Wells Fargo Bank,
N.A., as trustee, and the Second Supplemental Indenture dated as of February 28,
2012, among the Borrower, the subsidiary guarantors thereunder and Wells Fargo
Bank, N.A., as trustee.

“2012 Indenture Closing Date” means February 28, 2012.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” means Article 9 of the Uniform Commercial Code as from time to time in
effect in the State of New York.

“Unrestricted Subsidiary” means:

(a) any Subsidiary of the Borrower that at the time of determination shall be
designated an Unrestricted Subsidiary by the Board of Directors in the manner
provided below and

(b) any Subsidiary of an Unrestricted Subsidiary.

The Board of Directors may designate any Subsidiary of the Borrower (including
any newly acquired or newly formed Subsidiary of the Borrower) to be an
Unrestricted Subsidiary unless such Subsidiary or any of its Subsidiaries owns
any Capital Stock or Indebtedness of, or owns or holds any Lien on any property
of, the Borrower or any other Subsidiary of the Borrower that is not a
Subsidiary of the Subsidiary to be so designated; provided, however, that
either:

(A) the Subsidiary to be so designated has total Consolidated assets of $1,000
or less; or

 

40



--------------------------------------------------------------------------------

(B) if such Subsidiary has total Consolidated assets greater than $1,000, then
such designation would be permitted under Section 6.02.

The Board of Directors may designate any Unrestricted Subsidiary to be a
Restricted Subsidiary; provided, however, that immediately after giving effect
to such designation:

(x) (1) the Borrower could Incur $1.00 of additional Indebtedness under
Section 6.01(a) or (2) the Consolidated Coverage Ratio for the Borrower and its
Restricted Subsidiaries would be greater after giving effect to such designation
than before such designation and

(y) no Default shall have occurred and be continuing.

Any such designation of a Subsidiary as a Restricted Subsidiary or Unrestricted
Subsidiary by the Board of Directors shall be evidenced to the Administrative
Agent by promptly furnishing to the Administrative Agent a copy of the
resolution of the Board of Directors giving effect to such designation and a
certificate of a Financial Officer certifying that such designation complied
with the foregoing provisions.

“U.S. Bank Indebtedness” means any and all amounts payable under or in respect
of the U.S. Credit Agreements and any Refinancing Indebtedness with respect
thereto or with respect to such Refinancing Indebtedness, as amended from time
to time, including principal, premium (if any), interest (including interest
accruing on or after the filing of any petition in bankruptcy or for
reorganization relating to the Borrower whether or not a claim for post-filing
interest is allowed in such proceedings), fees, charges, expenses, reimbursement
obligations and all other amounts payable thereunder or in respect thereof.

“U.S. Credit Agreements” means (i) the First Lien Agreement and (ii) the Second
Lien Agreement, each as amended, restated, supplemented, waived, replaced
(whether or not upon termination, and whether with the original lenders or
otherwise), refinanced, restructured or otherwise modified from time to time
(except to the extent that any such amendment, restatement, supplement, waiver,
replacement, refinancing, restructuring or other modification thereto would be
prohibited by the terms of this Agreement, unless otherwise agreed to by the
Majority Lenders).

“U.S. Dollar Equivalent” means with respect to any monetary amount in a currency
other than dollars, at any time for determination thereof, the amount of dollars
obtained by converting such foreign currency involved in such computation into
dollars at the spot rate for the purchase of dollars with the applicable foreign
currency as published in The Wall Street Journal in the “Exchange Rates” column
under the heading “Currency Trading” on the date two Business Days prior to such
determination.

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, as
amended from time to time.

 

41



--------------------------------------------------------------------------------

“Wholly Owned Subsidiary” of any Person shall mean a subsidiary of such Person
of which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the Capital Stock are, at the time any
determination is being made, owned, controlled or held by such Person or one or
more wholly owned Subsidiaries of such Person or by such Person and one or more
wholly owned Subsidiaries of such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, but shall not be deemed to include the subsidiaries of such Person
unless express reference is made to such subsidiaries, (c) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (d) all references herein to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, this Agreement, and (e) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

SECTION 1.03. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Majority Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

 

42



--------------------------------------------------------------------------------

ARTICLE II

The Credits

SECTION 2.01. Restatement Date Transactions. Subject to the terms and conditions
set forth herein, (a) each Continuing Lender will continue as a Lender under
this Agreement holding on the Restatement Date, after giving effect to the
transactions provided for herein, a Loan in the amount set forth opposite the
name of such Lender on Schedule 2.01, and (b) each Lender having a Commitment as
set forth in Schedule 2.01 agrees to make a Loan to the Borrower on the
Restatement Date in a principal amount equal to its Commitment, which amount
will be applied to repay outstanding Loans of the Lenders under the Existing
Credit Agreement other than the Loans that continue under clause (a) above to be
held by the Continuing Lenders holding the same immediately prior to the
transactions provided for herein, with the result that each Lender will hold on
the Restatement Date, after giving effect to the transactions provided for
herein, a Loan in the amount set forth opposite its name on Schedule 2.01.
Amounts paid or prepaid in respect of Loans may not be reborrowed. The
Commitments of Lenders shall expire at 5:00 p.m., New York City time, on the
Restatement Date.

SECTION 2.02. Loans and Borrowings. (a) Each Loan outstanding on the Restatement
Date, after giving effect to the transactions provided for in Section 2.01,
shall be part of a Borrowing consisting of Loans held ratably by the Lenders in
accordance with the percentages that their respective Loans bear to the
aggregate principal amount of the outstanding Loans. The failure of any Lender
having a Commitment to make any Loan required to be made by it on the
Restatement Date shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

(b) Subject to Section 2.10, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance herewith.
Each Lender at its option may make, convert or continue any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make,
convert or continue such Loan; provided that any exercise of such option shall
not affect the obligation of the Borrower to repay such Loan in accordance with
the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. Borrowings of more than one
Type may be outstanding at the same time; provided that there shall not at any
time be more than a total of 20 Eurodollar Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

 

43



--------------------------------------------------------------------------------

SECTION 2.03. Borrowing Procedure. To request a Borrowing on the Restatement
Date, the Borrower shall notify the Administrative Agent of such request by
telephone not later than 10:30 a.m., New York City time, on the Restatement
Date. Such telephonic Borrowing Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Borrowing Request signed by the Borrower. Such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the proposed Restatement Date, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing; and

(iv) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.04.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. Funding of Loans. (a) Each Lender having a Commitment shall make
each Loan to be made by it hereunder on the Restatement Date by wire transfer of
immediately available funds by 12:30 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will apply such amounts to pay
Lenders under the Existing Credit Agreement the aggregate principal amount of
the Loans of such lenders that will not be continued hereunder and held by the
Continuing Lenders.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the Restatement Date that such Lender will not make available to the
Administrative Agent the funds required to be made available by such Lender
under Section 2.01, the Administrative Agent may assume that such Lender has
made such funds available on such date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, repay Loans from Lenders
under the Existing Credit Agreement in a corresponding amount. In such event, if
a Lender has not in fact made its funds available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance

 

44



--------------------------------------------------------------------------------

with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing. It is agreed that no payment by the
Borrower under this paragraph will be subject to any break-funding payment under
Section 2.12.

SECTION 2.05. Interest Elections. (a) Each Borrowing initially shall be of the
Type outstanding as of the Restatement Date and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period of six months, commencing on
the Restatement Effective Date. Thereafter, the Borrower may elect to convert
such Borrowing to a different Type or to continue such Borrowing and, in the
case of a Eurodollar Borrowing, may elect Interest Periods therefor, all as
provided in this Section. The Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone (a) in the case of a
Eurodollar Borrowing, not later than 3:00 p.m., New York City time, three
Business Days before the date of the proposed Borrowing or (b) in the case of an
ABR Borrowing, not later than 10:30 a.m., New York City time, on the date of the
proposed Borrowing. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request signed by the
Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02 and 2.16(c):

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

45



--------------------------------------------------------------------------------

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Majority Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

SECTION 2.06. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan on the Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of the Borrower to such Lender resulting
from each Loan made or held by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein (including
any failure to record the making or repayment of any Loan) shall not in any
manner affect the obligation of the Borrower to repay the Loans in accordance
with the terms of this Agreement or prevent the Borrower’s obligations in
respect of Loans from being discharged to the extent of amounts actually paid in
respect thereof.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) in substantially the
form set forth in Exhibit C hereto. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be

 

46



--------------------------------------------------------------------------------

represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

SECTION 2.07. Prepayment of Loans; Repricing Events. (a) The Borrower shall have
the right at any time and from time to time to voluntarily prepay any Borrowing
in whole or in part, subject to paragraph (c) of this Section.

(b) For purposes of complying with Section 6.04(c)(ii) or for any other reason,
the Borrower may at any time make an offer to prepay Loans by notifying the
Administrative Agent by telephone (confirmed by telecopy) of (i) the amount of
the Loans subject to such prepayment offer and (ii) the date (which shall not be
sooner than five Business Days after the date on which such notice is delivered)
before which each Lender shall be entitled to elect, by written notice to the
Administrative Agent, to receive a prepayment of its Loan in an amount equal to
such Lender’s ratable share of such prepayment amount based on the respective
outstanding Loans of the Lenders. Promptly following receipt of any such notice
from the Borrower, the Administrative Agent shall advise the Lenders of such
prepayment offer. Within three Business Days of the Prepayment Election Date,
the Borrower shall prepay such Loans as the Lenders shall have elected to have
prepaid in accordance with the foregoing (and no prepayment shall be required in
respect of amounts offered to Lenders who did not elect to accept a prepayment).

(c) The Borrower shall notify the Administrative Agent by telephone (confirmed
by telecopy) of any prepayment under paragraph (a) or (b) above (i) in the case
of prepayment of a Eurodollar Borrowing, not later than 3:00 p.m., New York City
time, three Business Days before the date of prepayment and (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
one Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid. Promptly following receipt of
any such notice relating to a Borrowing, the Administrative Agent shall advise
the Lenders of the contents thereof. Each partial prepayment of any Borrowing
under paragraph (a) shall be in an amount that would be permitted in the case of
an advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.09.

(d) In the event that, prior to April 19, 2013, any Borrowing is subject to a
Repricing Event, the Borrower shall pay to the Administrative Agent, for the
account of the Lenders, on the effective date of such Repricing Event, a fee
equal to 1.0% of the principal amount of the Borrowing subject to such Repricing
Event.

SECTION 2.08. Fees. The Borrower agrees to pay to the Administrative Agent, for
its own account, fees in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.

 

47



--------------------------------------------------------------------------------

SECTION 2.09. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus 2.75% per annum.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
3.75% per annum.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2.00% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2.00% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.

SECTION 2.10. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Majority Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or any Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances

 

48



--------------------------------------------------------------------------------

giving rise to such notice no longer exist, (i) any Interest Election Request
that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurodollar Borrowing shall be ineffective and (ii) if any
Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be made
as an ABR Borrowing. Each determination by the Administrative Agent hereunder
shall be conclusive absent manifest error.

SECTION 2.11. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or

(ii) impose on any Lender or the London interbank market any other condition
(other than (A) Taxes on or with respect to any payment hereunder or under any
other Credit Document, (B) Excluded Taxes and (C) Other Taxes) affecting this
Agreement or Eurodollar Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan by an amount deemed by such
Lender to be material, then the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered.

(b) If any Lender determines that any Change in Law regarding capital
requirements or liquidity has had or would have the effect of reducing the rate
of return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, in each case by an amount deemed by such Lender to be material,
as a consequence of this Agreement or the Loans made or held by such Lender, to
a level below that which such Lender or such Lender’s holding company would have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy or liquidity), then from time to time the Borrower will pay to
such Lender such additional amount or amounts as will compensate such Lender or
such Lender’s holding company for any such reduction suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Borrower. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof, unless such amount is being contested by
the Borrower in good faith.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law

 

49



--------------------------------------------------------------------------------

giving rise to such increased costs or reductions and of such Lender’s intention
to claim compensation therefor; provided further that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.12. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, continue or
prepay any Eurodollar Loan, or to convert any Loan to a Eurodollar Loan, on the
date specified in any notice delivered pursuant hereto, or (d) the assignment of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.15, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower. The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof, unless such amount is being
contested by the Borrower in good faith.

SECTION 2.13. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower or any other Credit Party hereunder or under any other Credit
Document shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower or any other
Credit Party shall be required to deduct any Indemnified Taxes or Other Taxes
from such payments, then (i) the sum payable shall be increased as necessary so
that after making all required deductions of such Taxes (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent or Lender (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made (and the Borrower shall pay
or cause such Credit Party to pay such increased amount), (ii) the Borrower or
such other Credit Party shall make such deductions and (iii) the Borrower or
such other Credit Party shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b) The Borrower shall indemnify the Administrative Agent and each Lender,
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as

 

50



--------------------------------------------------------------------------------

the case may be, on or with respect to any payment by or on account of any
obligation of the Borrower or any other Credit Party hereunder or under any
other Credit Document (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable out-of-pocket expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender, or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(c) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(d) Each Lender shall severally indemnify the Administrative Agent for (i) any
Taxes described in Section 2.13(a) (but, in the case of any Indemnified Taxes,
only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Taxes and without limiting the obligation of the
Borrower to do so) attributable to such Lender, (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 9.04(c) relating
to the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are paid or payable by the
Administrative Agent in connection with any Credit Document and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant taxing or other
authority. The indemnity under this Section 2.13(d) shall be paid within 10 days
after the Administrative Agent delivers to the applicable Lender a certificate
stating the amount of Taxes so paid or payable by the Administrative Agent. Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Credit
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (d).

(e) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower or any other Credit Party to a Governmental Authority, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(f) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time such Foreign Lender first becomes a party to
this Agreement and at the time or times reasonably requested by the Borrower or
the Administrative Agent or prescribed by applicable law, such properly
completed and executed documentation prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent as

 

51



--------------------------------------------------------------------------------

will permit such payments to be made without withholding or at a reduced rate of
withholding; provided that such Foreign Lender has received written notice from
the Borrower advising it of the availability of such exemption or reduction and
supplying all applicable documentation; and provided further that no such
written notice shall be required with respect to any documentation necessary to
comply with the applicable reporting requirements of FATCA (as described in
Section 2.13(g)) or the applicable IRS Form W-8 a Foreign Lender is required to
deliver to the Borrower to permit payments to be made without withholding of
U.S. Federal income tax (or at a reduced rate of U.S. withholding tax). In
addition, any Lender, if reasonably requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Each Lender agrees that if any form or certification it
previously delivered in accordance with this Section 2.13(f) or Section 2.13(g)
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g) If a payment made to a Lender under any Credit Document would be subject to
U.S. Federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
paragraph (g), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.

(h) Any Lender that is entitled to an exemption from withholding tax under the
law of the jurisdiction in which the Co-Borrower is located, or under any treaty
to which such jurisdiction is a party, with respect to payments under this
Agreement shall make reasonable efforts to deliver to Goodyear for the account
of the Co-Borrower (with a copy to the Administrative Agent), at the time such
Lender first becomes a party to this Agreement and at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by Goodyear as will permit
such payments to be made without withholding or at a reduced rate; provided that
such Lender has received written notice from Goodyear advising it of the
availability of such exemption or reduction and supplying all applicable
documentation.

SECTION 2.14. Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a) Except as required or permitted under Section 2.07, 2.11, 2.12, 2.13, 2.15
or

 

52



--------------------------------------------------------------------------------

9.03, each Borrowing, each payment or prepayment of principal of any Borrowing,
each payment of interest on the Loans, each payment of fees and each refinancing
of any Borrowing with a Borrowing of any Type, shall be allocated pro rata among
the Lenders in accordance with the respective principal amounts of their
outstanding Loans. Each Lender agrees that in computing such Lender’s portion of
any Borrowing to be made hereunder, the Administrative Agent may, in its
discretion, round each Lender’s percentage of such Borrowing to the next higher
or lower whole dollar amount.

(b) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest or fees, or of amounts payable under
Section 2.11, 2.12 or 2.13 or otherwise) prior to 1:00 p.m., New York City time,
on the date when due, in immediately available funds, without setoff,
counterclaim or other deduction. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent to
the applicable account specified by the Administrative Agent for the account of
the applicable Lenders or, in any such case, to such other account as the
Administrative Agent shall from time to time specify in a notice delivered to
the Borrower, except that payments pursuant to Sections 2.11, 2.12, 2.13, 2.15
and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person in appropriate ratable shares to the appropriate
recipient or recipients promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in dollars. Any payment
required to be made by the Administrative Agent hereunder shall be deemed to
have been made by the time required if the Administrative Agent shall, at or
before such time, have taken the necessary steps to make such payment in
accordance with the regulations or operating procedures of the clearing or
settlement system used by the Administrative Agent to make such payment.

(c) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

(d) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with

 

53



--------------------------------------------------------------------------------

the aggregate amount of principal of and accrued interest on their respective
Loans. If any participations are purchased pursuant to the preceding sentence
and all or any portion of the payments giving rise thereto are recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest. The provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant, other than to the Borrower or any
Affiliate thereof (as to which the provisions of this paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law and under this Agreement, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender, and to pay interest thereon for each day from and
including the date such amount shall have been distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(b), 2.13(d), 2.14(e), 9.03(c) or any other provision
requiring payment by such Lender for the account of the Administrative Agent,
then the Administrative Agent may, in its discretion and notwithstanding any
contrary provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent to satisfy such Lender’s obligations to it under such
Section until all such unsatisfied obligations are fully paid, and/or (ii) hold
any such amounts in a segregated account as cash collateral for, and application
to, any future funding obligations of such Lender under any such Section, in the
case of each of clauses (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.

SECTION 2.15. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.11 or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.13, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or

 

54



--------------------------------------------------------------------------------

reduce amounts payable pursuant to Section 2.11 or 2.13, as the case may be, in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.11, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.13, or if any
Lender shall become the subject of any insolvency or similar proceeding or
filing or default in its obligation to fund Loans hereunder, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
fees and all other amounts payable to it hereunder, from the assignee or the
Borrower, as the case may be, and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.11 or payments required
to be made pursuant to Section 2.13, such assignment will result in a reduction
in such compensation or payments.

SECTION 2.16. Co-Borrower. (a) Goodyear shall have the right to elect, for any
reason, including a change in the tax laws of any relevant jurisdiction, to
designate a portion of the Loans as Co-Borrower Loans of the Co-Borrower. In
addition to the initial designation under this paragraph (a) with respect to the
Co-Borrower, Goodyear will have the ability on up to three additional occasions
during the term of this Agreement to designate additional Loans as Co-Borrower
Loans of the Co-Borrower or to designate Co-Borrower Loans of the Co-Borrower as
no longer being Co-Borrower Loans. Each such designation shall be effected by a
written notice to the Administrative Agent by Goodyear and the Co-Borrower
(1) which shall specify (A) the aggregate amount of the Loans so designated and
(B) the Borrowing or Borrowings (or portions thereof) constituting such
Co-Borrower Loans, and (2) pursuant to which the Co-Borrower shall become liable
for all of the obligations of Goodyear in respect of such specified Co-Borrower
Loans and to be bound by the terms of this Agreement in respect of such
Co-Borrower Loans, including all obligations to repay principal, to pay interest
and to pay all other amounts from time to time due in respect of such
Co-Borrower Loans, provided that Goodyear shall remain liable, on a joint and
several basis with the Co-Borrower, for all obligations of the Co-Borrower in
respect of such Co-Borrower Loans. The aggregate amount of Co-Borrower Loans at
any time outstanding shall not exceed $800,000,000. If any designation under
this paragraph (a) results in the aggregate amount of Co-Borrower Loans
outstanding exceeding $800,000,000 such designation shall be considered to be in
error and shall be void to the extent of such excess. Such excess amount shall
not constitute a Co-Borrower Loan or be part of or comprise Co-Borrower Loans
and the principal amount of the Co-Borrower Loan to which such

 

55



--------------------------------------------------------------------------------

designation relates shall be restored to the amount permitted hereunder, and the
amount to which the designation relates shall be reduced to the extent necessary
such that the aggregate amount of Co-Borrower Loans outstanding shall equal, and
as intended not exceed, $800,000,000 (and such excess shall be a Borrowing
pursuant to which Goodyear is the sole Borrower hereunder). No designation under
this paragraph (a) may be given pursuant to which the Co-Borrower becomes a
co-obligor with respect to any Co-Borrower Loans unless Goodyear has delivered a
Canadian Tax Opinion to the Administrative Agent at the time of such
designation.

(b) Goodyear shall be jointly and severally liable in respect of each
Co-Borrower Loan to the same extent as if it were the sole borrower in respect
of such Loan. Goodyear’s obligations in respect of the Co-Borrower Loans shall
continue in full force and effect and shall not be affected for any reason
whatsoever by the Incurrence of any Co-Borrower Loan by the Co-Borrower,
including by any defect in the power or authority of the Co-Borrower to Incur a
Co-Borrower Loan, by any failure of the Co-Borrower to have obtained any consent
or other approval required for it to Incur a Co-Borrower Loan, by any default or
breach by the Co-Borrower of or under any agreement or any law or regulation or
any provision of any organizational document, or by any failure of a Co-Borrower
Loan to be enforceable against the Co-Borrower for any reason whatsoever.

(c) The Co-Borrower Loans of the Co-Borrower shall consist of separate
Borrowings identified by Goodyear as Borrowings comprised of such Co-Borrower
Loans and such Loans shall not be included in any Borrowing that is not
comprised of Co-Borrower Loans. Each Interest Election Request delivered when
any Co-Borrower Loans are outstanding shall specify whether the Borrowing or
Borrowings referred to therein are comprised of Co-Borrower Loans.

(d) Prepayments of Loans under Section 2.07 may be allocated among the
Co-Borrower Loans and the other Loans as Goodyear shall elect pursuant to the
applicable notice delivered under Section 2.07(c).

(e) References to the taking of any action by the Borrower in respect of any
Co-Borrower Loan shall be deemed to include references to Goodyear or the
Co-Borrower taking such action and the Agents are expressly authorized to accept
any such action taken by Goodyear or the Co-Borrower as having the same effect
as if taken by Goodyear in respect of a Loan that is not a Co-Borrower Loan.

(f) For purposes of disclosure pursuant to the Interest Act (Canada), the annual
rates of interest or fees to which the rates of interest or fees provided in
this Agreement and the other Credit Documents (and stated herein or therein, as
applicable, to be computed on the basis of any period of time less than a
calendar year) are equivalent to the rates so determined multiplied by the
actual number of days in the applicable calendar year and divided by 360 or 365,
as applicable, or such other period of time, respectively.

 

56



--------------------------------------------------------------------------------

(g) Judgment Currency. (i) The obligations of the Co-Borrower hereunder and
under the other Credit Documents to make payments in Dollars (the “Obligation
Currency”), shall not be discharged or satisfied by any tender or recovery
pursuant to any judgment expressed in or converted into any currency other than
the Obligation Currency, except to the extent that such tender or recovery
results in the effective receipt by the Administrative Agent or a Lender of the
full amount of the Obligation Currency expressed to be payable to the
Administrative Agent or Lender under this Agreement or the other Credit
Documents. If, for the purpose of obtaining or enforcing judgment against the
Co-Borrower in any court or in any jurisdiction, it becomes necessary to convert
into or from any currency other than the Obligation Currency (such other
currency being hereinafter referred to as the “Judgment Currency”) an amount due
in the Obligation Currency, the conversion shall be made, at the rate of
exchange prevailing, in each case, as of the date immediately preceding the day
on which the judgment is given (such Business Day being hereinafter referred to
as the “Judgment Currency Conversion Date”).

(ii) If there is a change in the rate of exchange prevailing between the
Judgment Currency Conversion Date and the date of actual payment of the amount
due, the Co-Borrower and Goodyear each jointly and severally covenant and agree
to pay, or cause to be paid, such additional amounts, if any (but in any event
not a lesser amount), as may be necessary to ensure that the amount paid in the
Judgment Currency, when converted at the rate of exchange prevailing on the date
of payment, will produce the amount of the Obligation Currency which could have
been purchased with the amount of Judgment Currency stipulated in the judgment
or judicial award at the rate of exchange prevailing on the Judgment Currency
Conversion Date.

(iii) For purposes of determining the prevailing rate of exchange, such amounts
shall include any premium and costs payable in connection with the purchase of
the Obligation Currency.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

SECTION 3.01. Organization; Powers. The Borrower and each of the other Credit
Parties is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization, has all requisite power and authority
to carry on its business as now conducted and, except where the failure to do
so, individually or in the aggregate, would not be reasonably likely to result
in a Material Adverse Change, is qualified to do business, and is in good
standing, in every jurisdiction where such qualification is required. Each
Subsidiary of the Borrower other than the Credit Parties is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now

 

57



--------------------------------------------------------------------------------

conducted and is qualified to do business, and is in good standing, in every
jurisdiction where such qualification is required, except for failures that,
individually or in the aggregate, would not be materially likely to result in a
Material Adverse Change.

SECTION 3.02. Authorization; Enforceability. The Transactions to be entered into
by each Credit Party are within such Credit Party’s powers and have been duly
authorized. This Agreement has been duly executed and delivered by the Borrower
and constitutes, and each other Credit Document to which any Credit Party is or
is to be a party constitutes or, when executed and delivered by such Credit
Party, will constitute, a legal, valid and binding obligation of the Borrower or
such Credit Party, as the case may be, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. (a) Except to the extent
that no Material Adverse Change would be materially likely to result, the
Transactions (i) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except such as
are required to perfect Liens created under the Security Documents and such as
have been obtained or made and are in full force and effect, (ii) do not and
will not violate any applicable law or regulation or the charter, by-laws or
other organizational documents of the Borrower or any of the Subsidiaries or any
order of any Governmental Authority, (iii) do not and will not violate or result
in a default under any indenture, agreement or other instrument binding upon the
Borrower or any of the Subsidiaries or any of their assets, and (iv) do not and
will not result in the creation or imposition of any Lien on any asset of the
Borrower or any of the Subsidiaries, except Liens created under the Credit
Documents.

(b) The incurrence, continuation or purchase of each Loan, each Guarantee
thereof under the Credit Documents and each Lien securing any of the
Obligations, is permitted under each indenture or other agreement governing any
Senior Subordinated-Lien Indebtedness in effect at the time of such incurrence,
and the Loans and Guarantees thereof under the Credit Documents constitute
Designated Senior Obligations under the Lien Subordination and Intercreditor
Agreement.

SECTION 3.04. Financial Statements; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of operations, stockholders’ equity and cash flows as of and for the
fiscal year ended December 31, 2011. Such financial statements present fairly,
in all material respects, the consolidated financial position and consolidated
results of operations and cash flows of the Borrower and its Consolidated
Subsidiaries as of such date and for such fiscal year in accordance with GAAP.

(b) Except as disclosed in the Disclosure Documents, since December 31, 2011,
there has been no event or condition that constitutes or would be materially
likely to result in a Material Adverse Change, it being agreed that a reduction
in any rating relating to the Borrower issued by any rating agency shall not, in
and of itself, be an

 

58



--------------------------------------------------------------------------------

event or condition that constitutes or would be materially likely to result in a
Material Adverse Change (but that events or conditions underlying or resulting
from any such reduction may constitute or be materially likely to result in a
Material Adverse Change).

SECTION 3.05. Litigation and Environmental Matters. (a) Except as set forth in
the Disclosure Documents, there are no actions, suits or proceedings by or
before any arbitrator or Governmental Authority pending or, to the knowledge of
the Borrower, threatened against or affecting the Borrower or any of the
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination and that if adversely determined would be materially likely,
individually or in the aggregate, to result in a Material Adverse Change or
(ii) as of the Restatement Date, that involve the Credit Documents or the
Transactions.

(b) Except as set forth in the Disclosure Documents, and except with respect to
matters that, individually or in the aggregate, would not be materially likely
to result in a Material Adverse Change, neither the Borrower nor any of the
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

SECTION 3.06. Compliance with Laws and Agreements. The Borrower and each of the
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to be in compliance, individually or in the aggregate, would not be
materially likely to result in a Material Adverse Change. No Event of Default
has occurred and is continuing.

SECTION 3.07. Investment Company Status. Neither the Borrower nor any of the
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.

SECTION 3.08. ERISA and Canadian Pension Plans. (a) Except as disclosed in the
Disclosure Documents, no ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other ERISA Events that have occurred
or are reasonably expected to occur, would be materially likely to result in a
Material Adverse Change.

(b) Except as would not be materially likely to result in a Material Adverse
Change, (i) the Canadian Pension Plans are duly registered under the Income Tax
Act (Canada) and all other applicable laws which require registration and no
event has occurred which is reasonably likely to cause the loss of such
registered status; (ii) all material obligations of each Credit Party (including
fiduciary, funding, investment and administration obligations) required to be
performed in connection with the Canadian Pension Plans and the funding
agreements therefor have been performed in a timely fashion; (iii) to the
knowledge of the Credit Parties there have been no improper

 

59



--------------------------------------------------------------------------------

withdrawals of the assets of the Canadian Pension Plans or the Canadian Benefit
Plans; (iv) there are no outstanding material disputes concerning the assets of
the Canadian Pension Plans or the Canadian Benefit Plans; and (v) each of the
Canadian Pension Plans is being funded in accordance with the actuarial
valuation reports last filed with the applicable Governmental Authorities and
which are consistent with generally accepted actuarial principles.

SECTION 3.09. Disclosure. None of the reports, financial statements,
certificates or other written information referred to in Section 3.04 or
delivered after the date hereof by or on behalf of any Credit Party to the
Administrative Agent, the Collateral Agent or any Lender pursuant to
Section 5.01 (taken together with all other information so furnished and as
modified or supplemented by other information so furnished) contained or will
contain, in each case as of the date thereof, any material misstatement of fact
or omitted or will omit to state, in each case as of the date thereof, any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information or other forward looking information,
the Borrower represents only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time.

SECTION 3.10. Security Interests. (a) Each of the Guarantee and Collateral
Agreement, the Reaffirmation Agreement and the Canadian Security Agreements is
or, when executed and delivered, will be, effective to create or continue in
favor of the Collateral Agent for the benefit of the Secured Parties a valid and
enforceable security interest in the Collateral, to the extent contemplated by
the Guarantee and Collateral Agreement, the Reaffirmation Agreement or the
Canadian Security Agreements, as the case may be, and (i) when the Collateral
constituting certificated securities (as defined in the applicable Uniform
Commercial Code) was or is delivered to the Collateral Agent (or its sub-agent
for perfection) thereunder, together with instruments of transfer duly endorsed
in blank, the Guarantee and Collateral Agreement created or will create, to the
extent contemplated by the Guarantee and Collateral Agreement, a perfected
security interest in all right, title and interest of the Grantors in such
certificated securities to the extent perfection is governed by the applicable
Uniform Commercial Code as in effect in any applicable jurisdiction, subject to
no other Lien other than Liens permitted under Section 6.06 that take priority
over security interests in certificated securities perfected by the possession
of such securities under the Uniform Commercial Code as in effect in the
applicable jurisdiction, and (ii) when financing statements in appropriate form
were or are filed, and any other applicable registrations were or are made, in
the offices specified in the Restatement Date Perfection Certificate, the
Guarantee and Collateral Agreement, the Reaffirmation Agreement and the Canadian
Security Agreements created or will create or continue a perfected security
interest (or hypothec, as applicable) in all right, title and interest of the
Grantors in the remaining Collateral to the extent perfection can be obtained by
filing Uniform Commercial Code financing statements and making such other
applicable filings and registrations in such jurisdictions, subject to no other
Lien other than Liens permitted under Section 6.06. The exclusion of the Consent
Assets (as defined in the Guarantee

 

60



--------------------------------------------------------------------------------

and Collateral Agreement) from the Collateral does not materially reduce the
aggregate value of the Collateral.

(b) Each Mortgage creates or, upon execution and delivery by the parties
thereto, will create in favor of the Collateral Agent, for the benefit of the
Secured Parties, a legal, valid and enforceable Lien on all the applicable
mortgagor’s right, title and interest in and to the Mortgaged Properties subject
thereto and the proceeds thereof, and the Mortgages create or, when the
Mortgages have been filed or registered in the counties specified in Schedule
3.10(b), will create perfected Liens on all right, title and interest of the
mortgagors in the Mortgaged Properties and the proceeds thereof, prior and
superior in right to Liens in favor of any other Person (other than as provided
in the Lenders Lien Subordination and Intercreditor Agreement and other than
Liens or other encumbrances for which exceptions are taken in the policies of
title insurance delivered in respect of the Mortgaged Properties on or prior to
the Restatement Date and Liens permitted under Section 6.06).

(c) The Guarantee and Collateral Agreement currently on file with the United
States Patent and Trademark Office and the Canadian Security Agreements
currently on file with the Canadian Intellectual Property Office, create in
favor of the Collateral Agent, for the benefit of the Secured Parties, a
perfected Lien on all right, title and interest of the Grantors in the Material
Intellectual Property in which a security interest may be perfected by such
recordation in the United States Patent and Trademark Office or the Canadian
Intellectual Property Office, as the case may be, in each case (i) prior and
superior in right to any other Person and (ii) subject to no other Lien other
than, in the case of (i) and (ii), as provided in the Lenders Lien Subordination
and Intercreditor Agreement and other than Liens permitted under Section 6.06
(it being understood that subsequent recordings in the United States Patent and
Trademark Office or the Canadian Intellectual Property Office, as the case may
be, may be necessary to perfect a Lien on registered trademarks and trademark
applications acquired by the Grantors after the Restatement Date). As of the
Restatement Date, the Disclosure Letter sets forth all the Material Intellectual
Property.

(d) The Guarantee and Collateral Agreement currently on file with the Federal
Aviation Administration creates in favor of the Collateral Agent, for the
benefit of the Secured Parties, a perfected Lien on all right, title and
interest of the Grantors in the Aircraft Collateral (as defined in the Guarantee
and Collateral Agreement) in which a security interest may be perfected by such
recordation with the Federal Aviation Administration, in each case, other than
as provided in the Lenders Lien Subordination and Intercreditor Agreement, prior
and superior in right to any other Person, subject to no other Lien other than
Liens permitted under Section 6.06.

(e) None of the Restatement Date Perfection Certificate or any other written
information relating to the Collateral delivered after the date hereof by or on
behalf of any Credit Party to the Administrative Agent, the Collateral Agent or
any Lender pursuant to any provision of any Credit Document is or will be
incorrect when delivered in any respect material to the rights or interests of
the Lenders under the Credit Documents.

 

61



--------------------------------------------------------------------------------

SECTION 3.11. Use of Proceeds. The proceeds of the Loans will be used only for
the purposes referred to in the preamble to this Agreement. No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.

ARTICLE IV

Conditions

SECTION 4.01. Restatement Date. This Agreement shall not become effective until
the date on which each of the following conditions is satisfied (or waived or
deferred in accordance with Section 9.02 or the penultimate paragraph of this
Section 4.01):

(a) The Administrative Agent (or its counsel) shall have received from the
Borrower, the Administrative Agent and each Lender either (i) counterparts of
this Agreement signed on behalf of each such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page of this Agreement) that each such party
has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Restatement
Date) of (i) Covington & Burling LLP, counsel for the Borrower, and (ii) the
General Counsel, an Associate General Counsel or a Senior Legal Counsel of the
Borrower, in each case in form and substance reasonably satisfactory to the
Administrative Agent, and covering such other matters relating to the Credit
Parties, the Credit Documents or the Transactions as the Administrative Agent or
the Majority Lenders shall reasonably request.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Credit Party, the
authorization by the Credit Parties of the Transactions and any other legal
matters relating to the Borrower, the other Credit Parties, the Credit Documents
or the Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

(d) The Administrative Agent shall have received counterparts of (x) the Lenders
Lien Subordination and Intercreditor Agreement and (y) the Lien Subordination
and Intercreditor Agreement, each duly executed and delivered by each party
thereto.

(e) The amendment and restatement of the First Lien Agreement shall have become
effective or shall concurrently become effective in substantially the form
thereof most recently posted to IntraLinks prior to the date hereof with only
such changes thereto as shall not be adverse to the Lenders in any material
respect and shall have been

 

62



--------------------------------------------------------------------------------

approved by the Administrative Agent. All conditions to the effectiveness of the
amendment and restatement of the First Lien Agreement shall have been satisfied.

(f) The representations and warranties set forth in Article III (including the
representation in Section 3.03(a)(iii)) and in the other Credit Documents
(insofar as the representations and warranties in such other Credit Documents
relate to the transactions provided for herein or to the Collateral securing the
Obligations) shall be true and correct in all material respects on the
Restatement Date and the Administrative Agent shall have received a certificate
signed by a Financial Officer to the effect that the representations and
warranties set forth in Article III shall be true and correct in all material
respects on the Restatement Date.

(g) The Borrower and the other Credit Parties shall be in compliance with all
the terms and provisions set forth herein and in the other Credit Documents in
all material respects on their part to be observed or performed, and at the time
of and immediately after the Restatement Date, no Default shall have occurred
and be continuing, and the Administrative Agent shall have received a
certificate signed by a Financial Officer to that effect.

(h) The Administrative Agent shall have received all fees, interest and other
amounts due and payable on or prior to, or accrued to, the Restatement Date
under the Existing Credit Agreement (including any break funding payments
payable by the Borrower under Section 2.12(a) of the Existing Credit Agreement
to Lenders under the Existing Credit Agreement (determined as if all Loans under
the Existing Credit Agreement were being prepaid as of the Restatement Date) as
a result of the transactions contemplated by Section 2.01 hereof), and all fees
and other amounts due and payable in connection with the effectiveness of this
Agreement, including, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder.

(i) The Administrative Agent shall have received (i) a completed Restatement
Date Perfection Certificate dated the Restatement Date and signed by a Financial
Officer, together with all attachments contemplated thereby, and (ii) the
results of a search of the Uniform Commercial Code (or equivalent) filings or
registrations made with respect to the Credit Parties in the jurisdictions
referred to in paragraph 1 of the Restatement Date Perfection Certificate and
copies of the financing statements (or similar documents) disclosed by such
search.

(j) The Administrative Agent shall have received from the Borrower and each
Subsidiary Guarantor (other than the Excluded Subsidiaries and the Consent
Subsidiaries) a counterpart of the Reaffirmation Agreement duly executed and
delivered on behalf of the Borrower or such Subsidiary as a Guarantor and (in
the case of each Subsidiary that is a Grantor under the Guarantee and Collateral
Agreement or a Canadian Grantor under any Canadian Security Agreement) a
Grantor.

(k) The Collateral Agent (or its sub-agent for perfection) shall have received
certificates representing all Capital Stock (other than any uncertificated
Capital

 

63



--------------------------------------------------------------------------------

Stock) pledged pursuant to the Guarantee and Collateral Agreement, together with
undated stock powers or other instruments of transfer with respect thereto
endorsed in blank.

(l) All Uniform Commercial Code financing statements or other personal property
security filings and recordations with the United States Patent and Trademark
Office, the Canadian Intellectual Property Office and the Federal Aviation
Administration required by law or reasonably requested by the Collateral Agent
to be filed or recorded to perfect or continue the Liens intended to be created
on the Collateral (to the extent such Liens may be perfected or continued by
filings under the Uniform Commercial Code as in effect in any applicable
jurisdiction or by filings or registrations under applicable Canadian personal
property security legislation or by filings with the United States Patent and
Trademark Office or the Federal Aviation Administration) shall have been filed
or recorded or delivered to the Collateral Agent for filing or recording.

(m) The Collateral Agent shall have received (i) counterparts of an amended and
restated Mortgage with respect to each Mortgaged Property, duly executed and
delivered by the record owner of such Mortgaged Property, (ii) endorsements
issued by the applicable nationally recognized title insurance company to each
applicable policy of title insurance insuring the Lien of each such Mortgage as
amended and restated as a valid first Lien on the Mortgaged Property described
therein, free of any other Liens (other than Liens referred to in such policies
of title insurance and acceptable to the Administrative Agent and Liens
permitted by Section 6.06), together with such other endorsements as the
Collateral Agent or the Majority Lenders may reasonably request, and (iii) such
legal opinions and other documents as shall reasonably have been requested by
the Collateral Agent with respect to any such amended and restated Mortgage or
Mortgaged Property.

(n) The Administrative Agent shall have received evidence from (i) each “Deposit
Account Institution” that is required to be party to a “Lockbox Agreement” (as
such terms are defined in the Guarantee and Collateral Agreement) and (ii) each
securities intermediary that is required by Section 5.09 of the Guarantee and
Collateral Agreement to be a party to a “Securities Account Control Agreement”
(as such term is defined in the Guarantee and Collateral Agreement) that such
agreement has been duly executed by all requisite parties and has become
effective.

(o) The Lenders shall have received all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the USA PATRIOT Act.

The Collateral Agent may enter into agreements with the Borrower to grant
extensions of time for the perfection of security interests in or the delivery
of surveys, title insurance, legal opinions or other documents with respect to
particular assets where it determines that perfection cannot be accomplished or
such documents cannot be delivered without undue effort or expense by the
Restatement Date or any later date on which they are required to be accomplished
or delivered under this Agreement or

 

64



--------------------------------------------------------------------------------

the Security Documents. Any failure of the Borrower to satisfy a requirement of
any such agreement by the date specified therein (or any later date to which the
Collateral Agent may agree) shall constitute a breach of the provision of this
Agreement or the Security Document under which the original requirement was
applicable. Without limiting the foregoing, it is anticipated that the actions
listed on Annex I to the Disclosure Letter will not have been completed by the
Restatement Date, and the Borrower covenants and agrees that each of such
actions will be completed by the date specified for such action in such Annex I
(or any later date to which the Collateral Agent may agree) and that the
Borrower will comply with all of the undertakings set forth in such Annex I.

The Administrative Agent shall notify the Borrower and the Lenders of the
Restatement Date in writing, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to purchase Loans
hereunder shall not become effective unless each of the foregoing conditions
(except as contemplated by the immediately preceding paragraph) shall have been
satisfied (or waived pursuant to Section 9.02) at or prior to 5:00 p.m.,
New York City time, on April 30, 2012 (and, in the event such conditions are not
so satisfied or waived, the Commitments shall terminate at such time).

ARTICLE V

Affirmative Covenants

Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Administrative Agent and the
Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:

(a) as soon as available and in any event within 110 days after the end of each
fiscal year of the Borrower, its audited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by PricewaterhouseCoopers or other
independent registered public accounting firm of recognized national standing
(without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its Consolidated Subsidiaries in accordance with GAAP consistently
applied;

(b) as soon as available and in any event within 60 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower, its
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such fiscal quarter and the then

 

65



--------------------------------------------------------------------------------

elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
one of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
Consolidated Subsidiaries in accordance with GAAP consistently applied, subject
to normal year-end audit adjustments and the absence of footnotes;

(c) not later than one Business Day after each delivery of financial statements
under clause (a) or (b) above, a certificate of a Financial Officer
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, and (ii) stating whether any change in GAAP or in
the application thereof has occurred since the date of the most recent audited
financial statements delivered under clause (a) above (or, prior to the delivery
of any such financial statements, since December 31, 2011) and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;

(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the SEC, or any Governmental Authority succeeding to any or
all of the functions of the SEC, or with any national securities exchange, or
distributed by the Borrower to its shareholders generally, as the case may be;

(e) other than in connection with the delivery of financial statements for the
fiscal period ended March 31, 2012, not later than one Business Day after each
delivery of financial statements under clause (a) or (b) above, and at such
other times as the Borrower may determine, a certificate of a Financial Officer
identifying each Domestic Subsidiary formed or acquired after the Restatement
Date and not previously identified in a certificate delivered pursuant to this
paragraph, stating whether each such Domestic Subsidiary is a Consent Subsidiary
and describing the factors that shall have led to the identification of any such
Domestic Subsidiary as a Consent Subsidiary;

(f) from time to time, all information and documentation required to be
delivered under Section 5.04 of the Guarantee and Collateral Agreement;

(g) other than in connection with the delivery of financial statements for the
fiscal period ended March 31, 2012, not later than one Business Day after each
delivery of financial statements under clause (a) or (b) above, a certificate of
a Financial Officer of the Borrower certifying that the requirements of
Section 5.08 have been satisfied in all material respects; and

(h) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower

 

66



--------------------------------------------------------------------------------

or any Subsidiary, or compliance with the terms of this Agreement or the other
Credit Documents, or the perfection of the security interests created by the
Security Documents, as the Administrative Agent or any Lender may reasonably
request.

Information required to be delivered pursuant to this Section 5.01 shall be
deemed to have been delivered if such information, or one or more annual or
quarterly reports containing such information, shall have been posted by the
Administrative Agent on an IntraLinks or similar site to which the Lenders have
been granted access or shall be available on the website of the SEC at
http://www.sec.gov; provided that the Borrower shall deliver paper copies of
such information to any Lender that requests such delivery. Information required
to be delivered pursuant to this Section 5.01 may also be delivered by
electronic communications pursuant to procedures approved by the Administrative
Agent.

SECTION 5.02. Notices of Defaults. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the occurrence of
any Default, together with a statement of a Financial Officer or other executive
officer of the Borrower setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.

SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of the Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business, except to the extent that failures to keep in effect such rights,
licenses, permits, privileges and franchises would not be materially likely,
individually or in the aggregate for all such failures, to result in a Material
Adverse Change; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.08.

SECTION 5.04. Maintenance of Properties. The Borrower will, and will cause each
of the Subsidiaries to, keep and maintain all its property in good working order
and condition, ordinary wear and tear excepted, except to the extent any failure
to do so would not, individually or in the aggregate, be materially likely to
result in a Material Adverse Change (it being understood that the foregoing
shall not prohibit any sale of any assets permitted by Section 6.04).

SECTION 5.05. Books and Records; Inspection and Audit Rights. The Borrower will,
and will cause each of the Subsidiaries to, keep books of record and account
sufficient to enable the Borrower to prepare the financial statements and other
information required to be delivered under Section 5.01. The Borrower will, and
will cause each of the Subsidiaries to, permit any representatives designated by
the Administrative Agent (or by any Lender acting through the Administrative
Agent), upon reasonable prior notice, to visit and inspect its properties
(accompanied by a representative of the Borrower) and to discuss its affairs,
finances and condition with its officers, all at such reasonable times and as
often as reasonably requested.

 

67



--------------------------------------------------------------------------------

SECTION 5.06. Compliance with Laws. The Borrower will, and will cause each of
the Subsidiaries to, comply with all laws, including Environmental Laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
would not be materially likely to result in a Material Adverse Change.

SECTION 5.07. Insurance. The Borrower will, and will cause each of the
Subsidiaries to, maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customary
among companies of established reputation engaged in the same or similar
businesses and operating in the same or similar locations, except to the extent
the failure to do so would not be materially likely to result in a Material
Adverse Change. The Borrower will furnish to the Administrative Agent or any
Lender, upon request, information in reasonable detail as to the insurance so
maintained.

SECTION 5.08. Guarantees and Collateral. (a) In the event that there shall at
any time exist any North American Subsidiary (other than an Excluded Subsidiary
or Consent Subsidiary) that shall not be a party to the Guarantee and Collateral
Agreement or the Canadian Security Agreements, as the case may be, the Borrower
will promptly notify the Collateral Agent (including in such notice the
information that would have been required to be set forth with respect to such
Subsidiary in the Restatement Date Perfection Certificate if such Subsidiary had
been one of the Grantors listed therein) and will, within 30 days (or such
longer period as may be reasonable under the circumstances) after such
notification, deliver to the Collateral Agent a supplement to the Guarantee and
Collateral Agreement or the Canadian Security Agreements, as the case may be, in
substantially the form specified therein, duly executed and delivered on behalf
of such North American Subsidiary, pursuant to which such North American
Subsidiary will become a party to the Guarantee and Collateral Agreement and a
Subsidiary Guarantor and, if it elects to become a Grantor or if its Total
Assets are greater than $10,000,000 as of December 31, 2011, or if later, as of
the end of the most recent fiscal quarter for which financial statements have
been delivered pursuant to Section 5.01(a) or (b), a Grantor, in each case as
defined in the Guarantee and Collateral Agreement.

(b) In the event that the Borrower or any other Grantor shall at any time
directly own any Capital Stock of any Subsidiary (other than (i) Capital Stock
in any Subsidiary with Total Assets not greater than $10,000,000 as of
December 31, 2011, or if later, as of the end of the most recent fiscal quarter
for which financial statements have been delivered pursuant to Section 5.01(a)
or (b), (ii) Capital Stock in any Excluded Subsidiary or Consent Subsidiary and
(iii) Capital Stock already pledged in accordance with this paragraph or
Section 4.01(k)), the Borrower will promptly notify the Collateral Agent and
will, within 30 days (or such longer period as may be reasonable under the
circumstances) after such notification, cause such Capital Stock to be pledged
under the Guarantee and Collateral Agreement and cause to be delivered to the
Collateral Agent (or its sub-agent for perfection) any certificates representing
such Capital Stock, together with undated stock powers or other instruments of
transfer with respect thereto endorsed in blank; provided, that (A) no Grantor
shall be required to pledge more than 65% of

 

68



--------------------------------------------------------------------------------

outstanding voting Capital Stock of any Foreign Subsidiary and (B) no Grantor
shall be required to pledge any Capital Stock in any Foreign Subsidiary if a
Financial Officer shall have delivered a certificate to the Administrative Agent
certifying that the Borrower has determined, on the basis of reasonable
inquiries in the jurisdiction of such Person, that such pledge would affect
materially and adversely the ability of such Person to conduct its business in
such jurisdiction.

(c) In the event that the Borrower or any other Grantor shall at any time
directly own any Capital Stock of any Material Foreign Subsidiary (other than
Capital Stock already pledged in accordance with this paragraph and Capital
Stock in any Consent Subsidiary), the Borrower will promptly notify the
Collateral Agent and will take all such actions as the Collateral Agent shall
reasonably request and as shall be available under applicable law to cause such
Capital Stock to be pledged under a Foreign Pledge Agreement and cause to be
delivered to the Collateral Agent any certificates representing such Capital
Stock, together with undated stock powers or other instruments of transfer with
respect thereto endorsed in blank; provided, that (A) no Grantor shall be
required to pledge more than 65% of outstanding voting Capital Stock of any
Foreign Subsidiary, (B) no Grantor shall be required to pledge any Capital Stock
in any Person if a Financial Officer shall have delivered a certificate to the
Administrative Agent certifying that the Borrower has determined, on the basis
of reasonable inquiries in the jurisdiction of such Person, that such pledge
would affect materially and adversely the ability of such Person to conduct its
business in such jurisdiction and (C) no Grantor shall be required to pledge any
Capital Stock in Goodyear Argentina.

(d) In the event that the Borrower or any other Grantor shall at any time own
any Material Intellectual Property (other than Material Intellectual Property as
to which the actions required by this paragraph have already been taken), the
Borrower will promptly notify the Collateral Agent and will file all Uniform
Commercial Code financing statements or other applicable personal property
security law filings and recordations with the Patent and Trademark Office or
the Canadian Intellectual Property Office as shall be required by law or
reasonably requested by the Collateral Agent to be filed or recorded to perfect
the Liens intended to be created on the Collateral (to the extent such Liens may
be perfected by filings under the Uniform Commercial Code or other personal
property security legislation as in effect in any applicable jurisdiction or by
filings with the United States Patent and Trademark Office or the Canadian
Intellectual Property Office); provided, that if the consents of Persons other
than the Borrower and the Wholly Owned Subsidiaries would be required under
applicable law or the terms of any agreement in order for a security interest to
be created in any Material Intellectual Property under the Guarantee and
Collateral Agreement or the Canadian Security Agreements, as the case may be, a
security interest shall not be required to be created in such Material
Intellectual Property prior to the obtaining of such consents. The Borrower will
endeavor in good faith to obtain any consents required to permit any security
interest in Material Intellectual Property to be created under the Guarantee and
Collateral Agreement or the Canadian Security Agreements, as the case may be.

(e) The Borrower will, and will cause each Subsidiary to, execute any and all
further documents, financing statements, agreements and instruments, and take
all

 

69



--------------------------------------------------------------------------------

such further actions, as may be reasonably requested by the Collateral Agent in
order to cause the security interests purported to be created by the Security
Documents or required to be created under the terms of this Agreement to
constitute valid security interests, perfected in accordance with this
Agreement.

ARTICLE VI

Negative Covenants

Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Administrative Agent and the
Lenders that:

SECTION 6.01. Limitation on Indebtedness. (a) The Borrower shall not, and shall
not permit any Restricted Subsidiary to, Incur, directly or indirectly, any
Indebtedness; provided, however, that the Borrower or any Subsidiary Guarantor
may Incur Indebtedness if on the date of such Incurrence and after giving effect
thereto and the application of the proceeds therefrom the Consolidated Coverage
Ratio would be greater than 2.0:1.0.

(b) Notwithstanding the foregoing paragraph (a), the Borrower and its Restricted
Subsidiaries may Incur the following Indebtedness:

(1) (x) U.S. Bank Indebtedness in an aggregate principal amount not to exceed
the greater of (A) $3,500,000,000, less the aggregate amount of all prepayments
of principal applied to permanently reduce any such Indebtedness in satisfaction
of the Borrower’s obligations under Section 6.04, and (B) the sum of (i) 60% of
the book value of the inventory of the Borrower and its Restricted Subsidiaries
plus (ii) 80% of the book value of the accounts receivable of the Borrower and
its Restricted Subsidiaries (other than any accounts receivable pledged, sold or
otherwise transferred or encumbered by the Borrower or any Restricted Subsidiary
in connection with a Qualified Receivables Transaction), in each case, as of the
end of the most recent fiscal quarter for which financial statements have been
filed with the SEC; provided that the aggregate amount of First Lien
Indebtedness at any time outstanding shall not exceed the sum of
(I) $3,000,000,000, (II) the aggregate amount of prepayments of Loans made
pursuant to Section 2.07, and (III) the aggregate amount of offers to prepay
Loans made pursuant to Section 2.07(b) in connection with the disclosure of a
proposed Incurrence of First Lien Indebtedness in excess of $3,000,000,000, and
(y) European Bank Indebtedness in an aggregate principal amount not to exceed
€525,000,000; provided, however, that the amount of Indebtedness that may be
Incurred pursuant to this clause (1) shall be reduced by any

 

70



--------------------------------------------------------------------------------

amount of Indebtedness Incurred and then outstanding pursuant to the election
provision of clause (10)(A)(ii) below;

(2) Indebtedness of the Borrower owed to and held by any Restricted Subsidiary
or Indebtedness of a Restricted Subsidiary owed to and held by the Borrower or
any Restricted Subsidiary; provided, however, that any subsequent event that
results in any such Restricted Subsidiary ceasing to be a Restricted Subsidiary
or any subsequent transfer of any such Indebtedness (except to the Borrower or a
Restricted Subsidiary) shall be deemed, in each case, to constitute the
Incurrence of such Indebtedness by the issuer thereof;

(3) Indebtedness (A) outstanding on the Restatement Date (other than the
Indebtedness described in clauses (1) and (2) above and clause (12) below), and
(B) consisting of Refinancing Indebtedness Incurred in respect of any
Indebtedness described in this clause (3) (including Indebtedness that is
Refinancing Indebtedness) or the foregoing paragraph (a);

(4) (A) Indebtedness of a Restricted Subsidiary Incurred and outstanding on or
prior to the date on which such Restricted Subsidiary was acquired by the
Borrower or a Restricted Subsidiary (other than Indebtedness Incurred in
contemplation of, in connection with, as consideration in, or to provide all or
any portion of the funds or credit support utilized to consummate, the
transaction or series of related transactions pursuant to which such Restricted
Subsidiary became a Subsidiary of or was otherwise acquired by the Borrower);
provided, however, that on the date that such Restricted Subsidiary is acquired
by the Borrower, (i) the Borrower would have been able to Incur $1.00 of
additional Indebtedness pursuant to the foregoing paragraph (a) after giving
effect to the Incurrence of such Indebtedness pursuant to this clause (4) or
(ii) the Consolidated Coverage Ratio immediately after giving effect to such
Incurrence and acquisition would be greater than such ratio immediately prior to
such transaction and (B) Refinancing Indebtedness Incurred by a Restricted
Subsidiary in respect of Indebtedness Incurred by such Restricted Subsidiary
pursuant to this clause (4);

(5) Indebtedness (A) in respect of performance bonds, Trade Acceptances, bank
guarantees, letters of credit and surety or appeal bonds entered into by the
Borrower or any Restricted Subsidiary in the ordinary course of business, and
(B) Hedging Obligations entered into in the ordinary course of business to hedge
risks with respect to the Borrower’s or a Restricted Subsidiary’s interest rate,
currency or raw materials pricing exposure and not entered into for speculative
purposes;

 

71



--------------------------------------------------------------------------------

(6) Purchase Money Indebtedness, Capitalized Lease Obligations and Attributable
Debt and Refinancing Indebtedness in respect thereof in an aggregate principal
amount on the date of Incurrence that, when added to all other Indebtedness
Incurred pursuant to this clause (6) and then outstanding, will not exceed the
greater of (A) $600,000,000 and (B) 5.0% of Consolidated assets of the Borrower
as of the end of the most recent fiscal quarter for which financial statements
have been filed with the SEC;

(7) Indebtedness Incurred by a Receivables Entity in a Qualified Receivables
Transaction;

(8) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided, however, that such
Indebtedness is extinguished within five Business Days of a Financial Officer’s
becoming aware of its Incurrence;

(9) any Guarantee by the Borrower or a Restricted Subsidiary of Indebtedness or
other obligations of the Borrower or any of its Restricted Subsidiaries so long
as the Incurrence of such Indebtedness or other obligations by the Borrower or
such Restricted Subsidiary is permitted under the terms of this Agreement (other
than Indebtedness Incurred pursuant to clause (4) above);

(10) (A) Indebtedness of Foreign Restricted Subsidiaries in an aggregate
principal amount that, when added to all other Indebtedness Incurred pursuant to
this clause (10)(A) and then outstanding, will not exceed (i) $1,150,000,000
plus (ii) any amount then permitted to be Incurred pursuant to clause (1) above
that the Borrower instead elects to Incur pursuant to this clause (10)(A); and

(B) Indebtedness of Foreign Restricted Subsidiaries Incurred in connection with
a Qualified Receivables Transaction in an amount not to exceed €450,000,000 at
any one time outstanding;

(11) Indebtedness constituting unsecured Indebtedness or Secured Indebtedness in
an amount not to exceed $1,300,000,000 and Refinancing Indebtedness in respect
thereof; provided that any such Secured Indebtedness may be secured solely with
assets that do not constitute Collateral;

(12) Senior Subordinated-Lien Indebtedness and the related Guarantees by
Subsidiaries of the Borrower and Refinancing Indebtedness in respect thereof;
and

(13) Indebtedness of the Borrower and the Restricted Subsidiaries in an
aggregate principal amount on the date of Incurrence that, when

 

72



--------------------------------------------------------------------------------

added to all other Indebtedness Incurred pursuant to this clause (13) and then
outstanding, will not exceed $150,000,000.

(c) For purposes of determining the outstanding principal amount of any
particular Indebtedness Incurred pursuant to this Section 6.01:

(1) Outstanding Indebtedness Incurred pursuant to this Agreement, the First Lien
Agreement or the European Facilities Agreement prior to or on the Restatement
Date shall be deemed to have been Incurred pursuant to clause (1) of
paragraph (b) above;

(2) Indebtedness permitted by this Section 6.01 need not be permitted solely by
reference to one provision permitting such Indebtedness but may be permitted in
part by one such provision and in part by one or more other provisions of this
covenant permitting such Indebtedness; and

(3) in the event that Indebtedness meets the criteria of more than one of the
types of Indebtedness described in this Section 6.01, the Borrower, in its sole
discretion, shall classify such Indebtedness (or any portion thereof) as of the
time of Incurrence and will only be required to include the amount of such
Indebtedness in one of such clauses (provided that any Indebtedness originally
classified as Incurred pursuant to Sections 6.01(b)(2) through (b)(13) may later
be reclassified as having been Incurred pursuant to Section 6.01(a) or any other
of Sections 6.01(b)(2) through (b)(13) to the extent that such reclassified
Indebtedness could be Incurred pursuant to Section 6.01(a) or one of
Sections 6.01(b)(2) through (b)(13), as the case may be, if it were Incurred at
the time of such reclassification).

(d) For purposes of determining compliance as of any date with any dollar or
Euro denominated restriction on the Incurrence of Indebtedness where the
Indebtedness Incurred is denominated in a different currency, the amount of such
Indebtedness will be the U.S. Dollar Equivalent or Euro Equivalent, as the case
may be, determined on the date of the Incurrence of such Indebtedness; provided,
however, that if any such Indebtedness denominated in a different currency is
subject to a Currency Agreement with respect to dollars or Euros, as the case
may be, covering all principal, premium, if any, and interest payable on such
Indebtedness, the amount of such Indebtedness expressed in dollars or Euros will
be as provided in such Currency Agreement. The principal amount of any
Refinancing Indebtedness Incurred in the same currency as the Indebtedness being
Refinanced will be the U.S. Dollar Equivalent or Euro Equivalent, as
appropriate, of the Indebtedness Refinanced determined on the date of the
Incurrence of such Indebtedness, except to the extent that (i) such U.S. Dollar
Equivalent or Euro Equivalent was determined based on a Currency Agreement, in
which case the Refinancing Indebtedness will be determined in accordance with
the immediately preceding sentence, and (ii) the principal amount of the
Refinancing Indebtedness exceeds the principal amount of the Indebtedness being
Refinanced, in which case the

 

73



--------------------------------------------------------------------------------

U.S. Dollar Equivalent or Euro Equivalent, as appropriate, of such excess will
be determined on the date such Refinancing Indebtedness is Incurred.

SECTION 6.02. Limitation on Restricted Payments. (a) The Borrower shall not, and
shall not permit any Restricted Subsidiary, directly or indirectly, to make any
Restricted Payment if at the time the Borrower or such Restricted Subsidiary
makes any Restricted Payment:

(1) a Default will have occurred and be continuing (or would result therefrom);

(2) the Borrower could not Incur at least $1.00 of additional Indebtedness under
Section 6.01(a); or

(3) the aggregate amount of such Restricted Payment and all other Restricted
Payments (the amount so expended, if other than in cash, to be determined in
good faith by a Financial Officer of the Borrower, whose determination will be
conclusive) declared or made subsequent to the Reference Date would exceed the
sum, without duplication, of:

(i) 50% of the Consolidated Net Income accrued during the period (treated as one
accounting period) from the beginning of the fiscal quarter immediately
following the fiscal quarter during which the Reference Date occurs to the end
of the most recent fiscal quarter for which financial statements have been filed
with the SEC prior to the date of such Restricted Payment (or, in case such
Consolidated Net Income will be a deficit, minus 100% of such deficit);

(ii) 100% of the aggregate Net Cash Proceeds received by the Borrower from the
issuance or sale of its Capital Stock (other than Disqualified Stock) subsequent
to the Reference Date (other than an issuance or sale to a Subsidiary of the
Borrower and other than an issuance or sale to an employee stock ownership plan
or to a trust established by the Borrower or any of its Subsidiaries for the
benefit of their employees) and 100% of any cash capital contribution received
by the Borrower from its shareholders subsequent to the Reference Date;

(iii) the amount by which Indebtedness of the Borrower or its Restricted
Subsidiaries is reduced on the Borrower’s Consolidated balance sheet upon the
conversion or exchange (other than by a Subsidiary of the Borrower) subsequent
to the Reference Date of any Indebtedness of the Borrower or its Restricted
Subsidiaries issued after the Reference Date which is convertible or
exchangeable for capital stock (other than Disqualified Stock) of the Borrower
(less the amount of any cash or the Fair Market

 

74



--------------------------------------------------------------------------------

Value of other property distributed by the Borrower or any Restricted Subsidiary
upon such conversion or exchange); and

(iv) an amount equal to the sum of (x) the net reduction in the Investments
(other than Permitted Investments) made by the Borrower or any Restricted
Subsidiary in any Person resulting from repurchases, repayments or redemptions
of such Investments by such Person, proceeds realized on the sale of such
Investments and proceeds representing the return of capital (excluding dividends
and distributions), in each case realized by the Borrower or any Restricted
Subsidiary, and (y) to the extent such Person is an Unrestricted Subsidiary, the
portion (proportionate to the Borrower’s Capital Stock in such Subsidiary) of
the fair market value of the net assets of such Unrestricted Subsidiary at the
time such Unrestricted Subsidiary is designated a Restricted Subsidiary;
provided, however, that the foregoing sum shall not exceed, in the case of any
such Person or Unrestricted Subsidiary, the amount of Investments (excluding
Permitted Investments) previously made (and treated as a Restricted Payment) by
the Borrower or any Restricted Subsidiary in such Person or Unrestricted
Subsidiary.

(b) The provisions of Section 6.02(a) shall not prohibit:

(1) any Restricted Payment made out of the Net Cash Proceeds of the
substantially concurrent sale of, or made by exchange for, Capital Stock of the
Borrower (other than Disqualified Stock and other than Capital Stock issued or
sold to a Subsidiary of the Borrower or an employee stock ownership plan or to a
trust established by the Borrower or any of its Subsidiaries for the benefit of
their employees to the extent such sale to such an employee stock ownership plan
or trust is financed by loans from or guaranteed by the Borrower or any
Restricted Subsidiary unless such loans have been repaid with cash on or prior
to the date of determination) or a substantially concurrent cash capital
contribution received by the Borrower from its shareholders; provided, however,
that:

(A) such Restricted Payment shall be excluded in the calculation of the amount
of Restricted Payments under Section 6.02(a)(3), and

(B) the Net Cash Proceeds from such sale applied in the manner set forth in
Section 6.02(b)(1) shall be excluded from the calculation of amounts under
Section 6.02(a)(3)(ii);

(2) any prepayment, repayment or Purchase for value of Subordinated
Obligations that are made by exchange for, or out of the proceeds of the sale
of, other Subordinated Obligations (which (x) satisfy each of clauses (4) and
(5) of the definition of Refinancing Indebtedness in

 

75



--------------------------------------------------------------------------------

respect of the Subordinated Obligations being prepaid, repaid or Purchased and
(y) may include Indebtedness Incurred under Section 6.01(a)) or the Net Cash
Proceeds of a sale of Capital Stock of the Borrower; provided, in each case,
that the public announcement of the launch of such prepayment, repayment or
Purchase for value is made within three months of such sale of Subordinated
Obligations or Capital Stock; provided, however, that each such prepayment,
repayment or Purchase for value under this paragraph (2) shall be excluded in
the calculation of the amount of Restricted Payments under Section 6.02(a)(3);

(3) dividends paid within 60 days after the date of declaration thereof if at
such date of declaration such dividends would have complied with this covenant;
provided, however, that such dividends shall be included in the calculation of
the amount of Restricted Payments under Section 6.02(a)(3);

(4) any Purchase for value of Capital Stock of the Borrower or any of its
Subsidiaries from employees, former employees, directors or former directors of
the Borrower or any of its Subsidiaries (or permitted transferees of such
employees, former employees, directors or former directors), pursuant to the
terms of agreements (including employment agreements) or plans (or amendments
thereto) approved by the Board of Directors under which such individuals
purchase or sell or are granted the option to purchase or sell, shares of such
Capital Stock; provided, however, that the aggregate amount of such Purchases
for value will not exceed $10,000,000 in any calendar year; provided further,
however, that any of the $10,000,000 permitted to be applied for Purchases under
this Section 6.02(b)(4) in a calendar year (and not so applied) may be carried
forward for use in the following two calendar years; provided further, however,
that such Purchases for value shall be excluded in the calculation of the amount
of Restricted Payments under Section 6.02(a)(3);

(5) so long as no Default has occurred and is continuing, payments of dividends
on Disqualified Stock issued after the Reference Date pursuant to Section 6.01;
provided, however, that such dividends shall be included in the calculation of
the amount of Restricted Payments under Section 6.02(a)(3);

(6) repurchases of Capital Stock deemed to occur upon exercise of stock options
if such Capital Stock represents a portion of the exercise price of such options
and the withholding tax related thereto; provided, however, that such Restricted
Payments shall be excluded in the calculation of the amount of Restricted
Payments under Section 6.02(a)(3);

 

76



--------------------------------------------------------------------------------

(7) so long as no Default has occurred and is continuing, subject to
Section 6.04(c)(ii), any prepayment, repayment or Purchase for value
of Subordinated Obligations from Net Available Cash; provided, however, that
such prepayment, repayment or Purchase for value shall be excluded in the
calculation of the amount of Restricted Payments under Section 6.02(a)(3);

(8) so long as no Default has occurred and is continuing, any prepayment,
repayment or Purchase for value of Subordinated Obligations from Net Available
Cash (assuming for purposes of the definition of Net Available Cash as used in
this clause (8) that the Specified Asset Sale was an Asset Disposition) from the
Specified Asset Sale set forth in clause (i) of the definition thereof within
180 days after the receipt of such proceeds; provided, however, that such
prepayment, repayment or Purchase for value shall be excluded in the calculation
of the amount of Restricted Payments under Section 6.02(a)(3);

(9) so long as no Default has occurred and is continuing, any prepayment,
repayment or Purchase for value of any Indebtedness within 365 days of the
Stated Maturity of such Indebtedness; provided, however, that such prepayment,
repayment or Purchase for value shall be excluded in the calculation of the
amount of Restricted Payments under Section 6.02(a)(3);

(10) payments to holders of Capital Stock (or to the holders of Indebtedness
that is convertible into or exchangeable for Capital Stock upon such conversion
or exchange) in lieu of the issuance of fractional shares; provided, however,
that such payments shall be excluded in the calculation of the amount of
Restricted Payments under Section 6.02(a)(3);

(11) [intentionally omitted]; or

(12) any Restricted Payment in an amount which, when taken together with all
Restricted Payments made after the Reference Date pursuant to this
Section 6.02(b)(12), does not exceed $600,000,000; provided, however, that

(A) at the time of each such Restricted Payment, no Default shall have occurred
and be continuing (or result therefrom); and

(B) such Restricted Payments shall be excluded in the calculation of the amount
of Restricted Payments under Section 6.02(a)(3).

SECTION 6.03. Limitation on Restrictions on Distributions from Restricted
Subsidiaries. The Borrower shall not, and shall not permit any Restricted

 

77



--------------------------------------------------------------------------------

Subsidiary to, create or otherwise cause or permit to exist or become effective
any consensual encumbrance or restriction on the ability of any Restricted
Subsidiary to:

(1) pay dividends or make any other distributions on its Capital Stock or pay
any Indebtedness or other obligations owed to the Borrower;

(2) make any loans or advances to the Borrower; or

(3) transfer any of its property or assets to the Borrower, except:

(A) any encumbrance or restriction pursuant to applicable law, rule, regulation
or order or an agreement in effect at or entered into on the Restatement Date;

(B) any encumbrance or restriction with respect to a Restricted Subsidiary
pursuant to an agreement relating to any Indebtedness Incurred by such
Restricted Subsidiary prior to the date on which such Restricted Subsidiary was
acquired by the Borrower (other than Indebtedness Incurred as consideration in,
in contemplation of, or to provide all or any portion of the funds or credit
support utilized to consummate the transaction or series of related transactions
pursuant to which such Restricted Subsidiary became a Restricted Subsidiary or
was otherwise acquired by the Borrower) and outstanding on such date;

(C) any encumbrance or restriction pursuant to an agreement effecting a
Refinancing of Indebtedness Incurred pursuant to an agreement referred to in
Section 6.03(3)(A) or Section 6.03(3)(B) or this Section 6.03(3)(C) or contained
in any amendment to an agreement referred to in Section 6.03(3)(A) or
Section 6.03(3)(B) or this Section 6.03(3)(C); provided, however, that the
encumbrances and restrictions contained in any such Refinancing agreement or
amendment are no less favorable in any material respect to the Lenders than the
encumbrances and restrictions contained in such predecessor agreements;

(D) in the case of Section 6.03(3), any encumbrance or restriction:

(i) that restricts in a customary manner the subletting, assignment or transfer
of any property or asset that is subject to a lease, license or similar
contract, or the assignment or transfer of any such lease, license or other
contract; or

(ii) contained in mortgages, pledges and other security agreements securing
Indebtedness of a Restricted Subsidiary to the extent such encumbrance or
restriction

 

78



--------------------------------------------------------------------------------

restricts the transfer of the property subject to such security agreements;

(E) with respect to a Restricted Subsidiary, any restriction imposed pursuant to
an agreement entered into for the sale or disposition of all or substantially
all the Capital Stock or assets of such Restricted Subsidiary pending the
closing of such sale or disposition;

(F) any encumbrance or restriction existing under or by reason of Indebtedness
or other contractual requirements of a Receivables Entity in connection with a
Qualified Receivables Transaction; provided, however, that such restrictions
apply only to such Receivables Entity;

(G) purchase money obligations for property acquired in the ordinary course of
business and Capitalized Lease Obligations that impose restrictions on the
property purchased or leased of the nature described in Section 6.03(3);

(H) provisions with respect to the disposition or distribution of assets or
property in joint venture agreements, asset sale agreements, stock sale
agreements and other similar agreements;

(I) restrictions on cash or other deposits or net worth imposed by customers,
suppliers or, in the ordinary course of business, other third parties; and

(J) with respect to any Foreign Restricted Subsidiary, any encumbrance or
restriction contained in the terms of any Indebtedness, or any agreement
pursuant to which such Indebtedness was issued, if:

(i) the encumbrance or restriction applies only in the event of a payment
default or a default with respect to a financial covenant contained in such
Indebtedness or agreement; or

(ii) at the time such Indebtedness is Incurred, such encumbrance or restriction
is not expected to materially affect the Borrower’s ability to make principal or
interest payments on the Obligations, as determined in good faith by a Financial
Officer of the Borrower, whose determination shall be conclusive.

 

79



--------------------------------------------------------------------------------

SECTION 6.04. Limitation on Sales of Assets and Subsidiary Stock. (a) The
Borrower shall not, and shall not permit any Restricted Subsidiary to, make any
Asset Disposition unless:

(1) the Borrower or such Restricted Subsidiary receives consideration (including
by way of relief from, or by any other Person assuming sole responsibility for,
any liabilities, contingent or otherwise) at the time of such Asset Disposition
at least equal to the Fair Market Value of the shares and assets subject to such
Asset Disposition; and

(2) at least 75% of the consideration therefor received by the Borrower or such
Restricted Subsidiary is (i) to the extent the assets subject to such Asset
Disposition do not constitute Collateral under this Agreement, in the form of
cash or Additional Assets, or (ii) to the extent the assets subject to such
Asset Disposition do constitute Collateral under this Agreement, in the form of
cash or assets that are included in the Collateral.

(b) For the purposes of this covenant, the following are deemed to be cash:

(1) the assumption of Indebtedness or other obligations of the Borrower (other
than obligations in respect of Disqualified Stock of the Borrower) or any
Restricted Subsidiary (other than obligations in respect of Disqualified Stock
and Preferred Stock of a Restricted Subsidiary that is a Subsidiary Guarantor)
and the release of the Borrower or such Restricted Subsidiary from all liability
on such Indebtedness or obligations in connection with such Asset Disposition;

(2) except to the extent the assets subject to the applicable Asset Disposition
constitute Collateral under this Agreement, any Designated Noncash Consideration
having an aggregate Fair Market Value that, when taken together with all other
Designated Noncash Consideration received pursuant to this clause and then
outstanding, does not exceed at the time of the receipt of such Designated
Noncash Consideration (with the Fair Market Value of each item of Designated
Noncash Consideration being measured at the time received and without giving
effect to subsequent changes in value) the greater of (1) $200,000,000 and
(2) 1.5% of the total Consolidated assets of the Borrower as shown on the most
recent balance sheet of the Borrower filed with the SEC;

(3) securities, notes or similar obligations received by the Borrower or any
Restricted Subsidiary from the transferee that are promptly converted by the
Borrower or such Restricted Subsidiary into cash; and

(4) Temporary Cash Investments.

 

80



--------------------------------------------------------------------------------

(c) The Borrower may not use any Net Available Cash to prepay, redeem or
purchase any Indebtedness that is not Priority Secured Indebtedness unless
(i) the Pro Forma Senior Secured Leverage Ratio for the most recently ended
period of four consecutive fiscal quarters for which financial statements have
been delivered under Section 5.01(a) or (b) (or, at any time prior to the first
delivery of such financial statements, for the fiscal year ended December 31,
2011) would have been equal to or less than 3.00 to 1.00, determined at the time
of such proposed use on a pro forma basis as described in the definition of Pro
Forma Senior Secured Leverage Ratio, or (ii) the Borrower first offers to use
such Net Available Cash to prepay the Loans in accordance with Section 2.07(b).

(d) Upon receipt of written notice from the Borrower to the Collateral Agent,
the Collateral Agent is hereby authorized and directed to release any security
interest under any Security Document in any Capital Stock of any Foreign
Subsidiary transferred, for tax planning or other business purposes, consistent
with the Borrower’s past practices, to any Foreign Subsidiary whose Capital
Stock has been pledged under any of the Security Documents if either (i) the
transferor of such Capital Stock is the Borrower or a Domestic Subsidiary and
such release is required in order to obtain the desired amount of consideration
from such transfer, or (ii) after giving effect to such transfer, the aggregate
fair value of all such Capital Stock (other than Capital Stock transferred in a
transaction described in the immediately preceding clause (i)), determined as of
the date of each respective transfer, does not exceed, for all such transfers,
$250,000,000.

SECTION 6.05. Limitation on Transactions with Affiliates. (a) The Borrower shall
not, and shall not permit any Restricted Subsidiary to, directly or indirectly,
enter into or conduct any transaction or series of related transactions
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) with any Affiliate of the Borrower (an “Affiliate
Transaction”) unless such transaction is on terms:

(1) that are no less favorable to the Borrower or such Restricted Subsidiary, as
the case may be, than those that could be obtained at the time of such
transaction in arm’s-length dealings with a Person who is not such an Affiliate,

(2) that, in the event such Affiliate Transaction involves an aggregate amount
in excess of $25,000,000,

(A) are set forth in writing, and

(B) have been approved by a majority of the members of the Board of Directors
having no personal stake in such Affiliate Transaction; and

(3) that, in the event such Affiliate Transaction involves an amount in excess
of $75,000,000, have been determined by a nationally

 

81



--------------------------------------------------------------------------------

recognized appraisal, accounting or investment banking firm to be fair, from a
financial standpoint, to the Borrower and its Restricted Subsidiaries.

(b) The provisions of Section 6.05(a) will not prohibit:

(1) any Restricted Payment permitted to be paid pursuant to Section 6.02;

(2) any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
incentive compensation plans, stock options and stock ownership plans approved
by the Board of Directors;

(3) the grant of stock options or similar rights to employees and directors of
the Borrower pursuant to plans approved by the Board of Directors;

(4) loans or advances to employees in the ordinary course of business of the
Borrower;

(5) the payment of reasonable fees and compensation to, or the provision of
employee benefit arrangements and indemnity for the benefit of, directors,
officers and employees of the Borrower and its Restricted Subsidiaries in the
ordinary course of business;

(6) any transaction between or among any of the Borrower, any Restricted
Subsidiary or any joint venture or similar entity which would constitute an
Affiliate Transaction solely because the Borrower or a Restricted Subsidiary
owns an equity interest in or otherwise controls such Restricted Subsidiary,
joint venture or similar entity;

(7) the issuance or sale of any Capital Stock (other than Disqualified Stock) of
the Borrower;

(8) any agreement as in effect on the Restatement Date described in the
Disclosure Documents, or any renewals, extensions or amendments of any such
agreement (so long as such renewals, extensions or amendments are not less
favorable in any material respect to the Borrower or its Restricted
Subsidiaries) and the transactions evidenced thereby;

(9) transactions with customers, clients, suppliers or purchasers or sellers of
goods or services in each case in the ordinary course of business and otherwise
in compliance with the terms of this Agreement which are fair to the Borrower or
its Restricted Subsidiaries, in the reasonable determination of the Board of
Directors or the senior management thereof, or are on terms at least as
favorable as could reasonably have been obtained at such time from an
unaffiliated party; or

 

82



--------------------------------------------------------------------------------

(10) any transaction effected as part of a Qualified Receivables Transaction.

SECTION 6.06. Limitation on Liens. The Borrower shall not, and shall not permit
any Restricted Subsidiary to, directly or indirectly, Incur or permit to exist
any Lien of any nature whatsoever on any of its property or assets (including
Capital Stock of a Restricted Subsidiary), whether owned at the Restatement Date
or thereafter acquired, securing any Indebtedness, except:

(a) Liens to secure Indebtedness permitted pursuant to Section 6.01(b)(1);
provided that any collateral securing U.S. Bank Indebtedness shall also
constitute Collateral;

(b) Liens to secure Indebtedness permitted pursuant to Section 6.01(b)(12);
provided that any Liens to secure Indebtedness permitted pursuant to
Section 6.01(b)(12) shall be subordinate and junior to the Liens securing the
Obligations on the terms set forth in the Lien Subordination and Intercreditor
Agreement;

(c) pledges or deposits by such Person under workers’ compensation laws,
unemployment insurance laws or similar legislation, or good faith deposits in
connection with bids, tenders, contracts (other than for the payment of
Indebtedness) or leases to which such Person is a party, or deposits to secure
public or statutory obligations of such Person or deposits of cash or United
States government bonds to secure surety or appeal bonds to which such Person is
a party, or deposits as security for contested taxes or import duties or for the
payment of rent, in each case Incurred in the ordinary course of business;

(d) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
Liens, in each case for sums not yet due or being contested in good faith by
appropriate proceedings or other Liens arising out of judgments or awards
against such Person with respect to which such Person shall then be proceeding
with an appeal or other proceedings for review;

(e) Liens for taxes, assessments or other governmental charges not yet due or
payable or subject to penalties for non-payment or which are being contested in
good faith by appropriate proceedings;

(f) Liens on assets not constituting Collateral under this Agreement which
secure obligations under letters of credit, bank guarantees, Trade Acceptances
or similar credit transactions or are in favor of issuers of surety or
performance bonds issued pursuant to the request of and for the account of such
Person in the ordinary course of its business; provided, however, that such
letters of credit, bank guarantees, Trade Acceptances and similar credit
transactions do not constitute Indebtedness;

(g) survey exceptions, encumbrances, easements or reservations of, or rights of
others for, licenses, rights-of-way, sewers, electric lines, telegraph and

 

83



--------------------------------------------------------------------------------

telephone lines and other similar purposes, or zoning or other restrictions as
to the use of real property or Liens incidental to the conduct of the business
of such Person or to the ownership of its properties which were not Incurred in
connection with Indebtedness for borrowed money and which do not in the
aggregate materially adversely affect the value of said properties or materially
impair their use in the operation of the business of such Person;

(h) Liens securing Indebtedness Incurred to finance the construction, purchase
or lease of, or repairs, improvements or additions to, property of such Person
(including Indebtedness Incurred under Section 6.01(b)(6)); provided, however,
that the Lien may not extend to any other property (other than property related
to the property being financed) owned by such Person or any of its Subsidiaries
at the time the Lien is Incurred, and the Indebtedness (other than any interest
thereon) secured by the Lien may not be Incurred more than 180 days after the
later of the acquisition, completion of construction, repair, improvement,
addition or commencement of full operation of the property subject to the Lien;

(i) Liens existing on the Restatement Date (which Liens, in the case of Liens on
assets of the Borrower and of each other Subsidiary that is organized under the
laws of the United States or Canada or any of their territories or possessions
or any political subdivision thereof, are set forth in Annex II to the
Disclosure Letter); provided that (x) such Lien shall not apply to any other
property or asset of the Borrower or any Restricted Subsidiary and (y) such Lien
shall secure only those obligations which it secured on the date hereof and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount hereof (other than Liens referred to in the
foregoing clauses (a) and (b));

(j) Liens on property or shares of stock of another Person at the time such
other Person becomes a Subsidiary of such Person; provided, however, that such
Liens are not created, Incurred or assumed in connection with, or in
contemplation of, such other Person becoming such a Subsidiary; provided
further, however, that such Liens do not extend to any other property owned by
such Person or any of its Subsidiaries, except pursuant to after-acquired
property clauses existing in the applicable agreements at the time such Person
becomes a Subsidiary which do not extend to property transferred to such Person
by the Borrower or a Restricted Subsidiary;

(k) Liens on property at the time such Person or any of its Subsidiaries
acquires the property, including any acquisition by means of a merger or
consolidation with or into such Person or any Subsidiary of such Person;
provided, however, that such Liens are not created, Incurred or assumed in
connection with, or in contemplation of, such acquisition; provided further,
however, that the Liens do not extend to any other property owned by such Person
or any of its Subsidiaries;

 

84



--------------------------------------------------------------------------------

(l) Liens securing Indebtedness or other obligations of a Subsidiary of such
Person owing to such Person or a Restricted Subsidiary of such Person;

(m) Liens securing Hedging Obligations so long as such Hedging Obligations are
permitted to be Incurred under this Agreement;

(n) Liens on assets not constituting Collateral under this Agreement which
secure Indebtedness of any Foreign Restricted Subsidiary Incurred under
Section 6.01(b)(10);

(o) Liens to secure any Refinancing (or successive Refinancings) as a whole, or
in part, of any Indebtedness secured by any Lien referred in the foregoing
clauses (h), (i), (j) and (k); provided, however, that:

(1) such new Lien shall be limited to all or part of the same property that
secured the original Lien (plus improvements, accessions, proceeds, dividends or
distributions in respect thereof); and

(2) the Indebtedness secured by such Lien at such time is not increased to any
amount greater than the sum of:

(A) the outstanding principal amount or, if greater, committed amount of the
Indebtedness secured by Liens described under clauses (h), (i), (j) or (k) at
the time the original Lien became a permitted Lien under this Agreement; and

(B) an amount necessary to pay any fees and expenses, including premiums,
related to such Refinancings;

(p) Liens on accounts receivables and related assets of the type specified in
the definition of “Qualified Receivables Transaction” not constituting
Collateral under this Agreement Incurred in connection with a Qualified
Receivables Transaction;

(q) judgment Liens not giving rise to an Event of Default so long as any
appropriate legal proceedings which may have been duly initiated for the review
of such judgment have not been finally terminated or the period within which
such proceedings may be initiated has not expired;

(r) Liens arising from Uniform Commercial Code financing statement filings
regarding leases that do not otherwise constitute Indebtedness and that are
entered into in the ordinary course of business;

(s) leases and subleases of real property which do not materially interfere with
the ordinary conduct of the business of the Borrower and its Subsidiaries;

(t) Liens which constitute bankers’ Liens, rights of set-off or similar rights
and remedies as to deposit accounts or other funds maintained with any bank or

 

85



--------------------------------------------------------------------------------

other financial institution, whether arising by operation of law or pursuant to
contract;

(u) Liens on specific items of inventory or other goods (and proceeds thereof)
of any Person securing such Person’s obligations in respect of Trade Acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

(v) Liens on specific items of inventory or other goods and related
documentation (and proceeds thereof) securing reimbursement obligations in
respect of trade letters of credit issued to ensure payment of the purchase
price for such items of inventory or other goods;

(w) Liens on assets not constituting Collateral under this Agreement which
secure Indebtedness Incurred under Section 6.01(b)(11) or (13);

(x) Liens on assets subject to Sale/Leaseback Transactions; provided that the
aggregate outstanding Attributable Debt in respect of such Liens (other than any
such Liens imposed against all or a portion of the Borrower’s properties in
Akron, Summit County, Ohio subject to a Sale/Leaseback Transaction) shall not at
any time exceed $125,000,000; and

(y) other Liens on assets that do not constitute Collateral to secure
Indebtedness as long as the amount of outstanding Indebtedness secured by Liens
Incurred pursuant to this clause (y) does not exceed 7.5% of Consolidated assets
of the Borrower, as determined based on the consolidated balance sheet of the
Borrower as of the end of the most recent fiscal quarter for which financial
statements have been filed with the SEC; provided, however, that notwithstanding
whether this clause (y) would otherwise be available to secure Indebtedness,
Liens securing Indebtedness originally secured pursuant to this clause (y) may
secure Refinancing Indebtedness in respect of such Indebtedness and such
Refinancing Indebtedness shall be deemed to have been secured pursuant to this
clause (y).

For the avoidance of doubt, each reference in this Section or any other
provision of this Agreement to “assets not constituting Collateral” (or any
similar phrase) means assets that (a) are not subject to any Lien securing the
Obligations and (b) are not and (absent a change in facts) will not be required
under the terms of this Agreement or the Security Documents to be made subject
to any Lien securing the Obligations by reason of the nature of, or the identity
of the Subsidiary owning, such assets (and not as a result of the existence of
any other Lien or any legal or contractual provision preventing such assets from
being made subject to Liens securing the Obligations).

SECTION 6.07. Limitation on Sale/Leaseback Transactions. The Borrower shall not,
and shall not permit any Restricted Subsidiary to, enter into any Sale/Leaseback
Transaction with respect to any property unless:

(a) the Borrower or such Restricted Subsidiary would be entitled to:

 

86



--------------------------------------------------------------------------------

(i) Incur Indebtedness with respect to such Sale/Leaseback Transaction pursuant
to Section 6.01;

(ii) create a Lien on such property securing such Indebtedness pursuant to
Section 6.06(x) or, to the extent the assets subject to such Sale/Leaseback do
not constitute Collateral under this Agreement, create a Lien on such property
pursuant to the provisions of Section 6.06;

(iii) the gross proceeds payable to the Borrower or such Restricted Subsidiary
in connection with such Sale/Leaseback Transaction are at least equal to the
Fair Market Value of such property; and

(iv) the transfer of such property is permitted by, and, if applicable, the
Borrower applies the proceeds of such transaction in compliance with,
Section 6.04; or

(b) the Sale/Leaseback Transaction is with respect to all or a portion of the
Borrower’s properties in Akron, Summit County, Ohio.

SECTION 6.08. Fundamental Changes. The Borrower will not, and will not permit
any Restricted Subsidiary to, merge into, amalgamate or consolidate with any
other Person, or permit any other Person to merge into, amalgamate or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) assets (including Capital Stock of
Subsidiaries) constituting all or substantially all the assets of the Borrower
and its Consolidated Subsidiaries, taken as a whole, or, in the case of the
Borrower, liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing (i) any Restricted Subsidiary may merge into the Borrower in a
transaction in which the Borrower is the surviving corporation, (ii) any
Restricted Subsidiary may merge into any other Restricted Subsidiary in a
transaction in which the surviving entity is a Restricted Subsidiary; except
that no Domestic Subsidiary may merge into a Foreign Subsidiary, (iii) any sale
of a Restricted Subsidiary made in accordance with Section 6.04 may be effected
by a merger of such Restricted Subsidiary and (iv) any Restricted Subsidiary may
sell, transfer, lease or otherwise dispose of its assets to the Borrower or to
another Restricted Subsidiary; provided that any Investment that takes the form
of a merger, amalgamation or consolidation (other than any merger, amalgamation
or consolidation involving the Borrower) that is expressly permitted by
Section 6.02 shall be permitted under this Section 6.08.

ARTICLE VII

Events of Default

SECTION 7.01. Events of Default. If any of the following events (“Events of
Default”) shall occur:

 

87



--------------------------------------------------------------------------------

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Credit Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of (i) in the case of fees and interest payable under Sections 2.08 and
2.09, respectively, five Business Days, and (ii) in the case of any other fees,
interest or other amounts (other than those referred to in clause (a) of this
Section 7.01), five Business Days after the earlier of (A) the day on which a
Financial Officer first obtains knowledge of such failure and (B) the day on
which written notice of such failure shall have been given to the Borrower by
the Administrative Agent or any Lender;

(c) any representation or warranty made or deemed made by or on behalf of any
Credit Party in any Credit Document or any amendment or modification thereof or
waiver thereunder shall prove to have been incorrect when made or deemed made in
any respect material to the rights or interests of the Lenders under the Credit
Documents;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Borrower’s
existence) or 5.08 or in Article VI;

(e) any Credit Party shall fail to observe or perform any covenant, condition or
agreement contained in any Credit Document (other than those specified in
clauses (a), (b) and (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after written notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender); provided that the failure of any Credit Party to perform any
covenant, condition or agreement made in any Credit Document (other than this
Agreement) shall not constitute an Event of Default unless such failure shall be
(i) willful or (ii) material to the rights or interests of the Lenders under the
Credit Documents;

(f) the Borrower or any Consolidated Subsidiary shall fail to make any payment
of principal in respect of any Material Indebtedness at the scheduled due date
thereof and such failure shall continue beyond any applicable grace period or
any event or condition occurs that results in any Material Indebtedness (other
than any Qualified Receivables Transaction existing on March 31, 2003) becoming
due or being required to be prepaid, repurchased, redeemed, defeased or
terminated prior to its scheduled maturity (other than, in the case of any
Qualified Receivables Transaction, any event or condition not caused by an act
or omission of the Borrower or any Subsidiary, if the Borrower shall furnish to
the Administrative Agent a certificate to the effect that after the termination
of such

 

88



--------------------------------------------------------------------------------

Qualified Receivables Transaction the Borrower and the Subsidiaries that are a
party thereto have sufficient liquidity to operate their businesses in the
ordinary course); provided that this clause (f) shall not apply to (i) secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness in accordance with the terms
and conditions of this Agreement or (ii) Material Indebtedness of any Foreign
Subsidiary if the Borrower is unable, due to applicable law restricting
Investments in such Foreign Subsidiary, to make an Investment in such Foreign
Subsidiary to fund the payment of such Material Indebtedness;

(g) a Change in Control shall occur;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization, moratorium, suspension
of payment or other relief in respect of the Borrower or any Material Subsidiary
or its debts, or of a substantial part of its assets, under any Federal, state
or foreign bankruptcy, insolvency, receivership or similar law now or hereafter
in effect or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any Material
Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 90 days or an order or
decree approving or ordering any of the foregoing shall be entered;

(i) the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization, bankruptcy,
moratorium, suspension of payment or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Material Subsidiary or for a substantial part of its assets, (iv) make a general
assignment for the benefit of creditors or (v) take any action for the purpose
of effecting any of the foregoing;

(j) the Borrower or any Material Subsidiary shall admit in writing its inability
or fail generally to pay its debts as they become due;

(k) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, would be materially likely to result in a
Material Adverse Change;

(l) Liens created under the Security Documents shall not be valid and perfected
Liens on a material portion of the Collateral; or

(m) any Guarantee of the Obligations under the Guarantee and Collateral
Agreement or the Canadian Security Documents shall fail to be a valid, binding

 

89



--------------------------------------------------------------------------------

and enforceable Guarantee of one or more Subsidiary Guarantors where such
failure would constitute or be materially likely to result in a Material Adverse
Change;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Majority Lenders shall, by notice to the Borrower, take any or
all of the following actions, at the same or different times declare the Loans
then outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in case of any event with
respect to the Borrower described in clause (h) or (i) of this Article, the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, in each case without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrower.

ARTICLE VIII

The Agents

Each of the Lenders hereby irrevocably appoints the Agents as its agents and
authorizes the Agents to take such actions on its behalf and to exercise such
powers as are delegated to the Agents by the terms hereof and of the other
Credit Documents, together with such actions and powers as are reasonably
incidental thereto.

The bank or banks serving as the Agents hereunder shall have the same rights and
powers in their capacity as Lenders as any other Lender and may exercise the
same as though they were not Agents, and such bank or banks and their Affiliates
may accept deposits from, lend money to and generally engage in any kind of
business with the Borrower or any Subsidiary or other Affiliate thereof as if
they were not Agents hereunder.

The Agents shall not have any duties or obligations except those expressly set
forth herein. Without limiting the generality of the foregoing (a) the Agents
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing, (b) the Agents shall not have
any duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated hereby that the
Agents are required to exercise in writing by the Majority Lenders, and
(c) except as expressly set forth herein, the Agents shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
communicated to the Agents by or relating to the Borrower or any

 

90



--------------------------------------------------------------------------------

Subsidiary. The Agents shall not be liable for any action taken or not taken by
them with the consent or at the request of the Majority Lenders or the Lenders,
as the case may be, or in the absence of their own gross negligence or willful
misconduct. In addition, the Agents shall be deemed not to have knowledge of any
Default unless and until written notice thereof is given to the Agents by the
Borrower or a Lender, and the Agents shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Credit Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein or
therein, other than to confirm receipt of items expressly required to be
delivered to the Agents.

The Agents shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by them to be genuine and to have been signed
or sent by the proper Person. The Agents also may rely upon any statement made
to them orally or by telephone and believed by them to be made by the proper
Person, and shall not incur any liability for relying thereon. The Agents may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by them with reasonable care, and shall
not be liable for any action taken or not taken by them in accordance with the
advice of any such counsel, accountants or experts.

The Agents may perform any and all their duties and exercise their rights and
powers by or through any one or more sub-agents appointed by the Agents. The
Agents and any such sub-agent may perform any and all their duties and exercise
their rights and powers through their respective Affiliates. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Affiliates of the Agents and any such sub-agent.

Subject to the appointment and acceptance of a successor Agent as provided
below, either Agent may resign at any time by notifying the Lenders and the
Borrower. Upon any such resignation, the Majority Lenders shall have the right
to appoint a successor with the Borrower’s written consent (which shall not be
unreasonably withheld or delayed and shall not be required from the Borrower if
an Event of Default has occurred and is continuing). If no successor shall have
been so appointed by the Majority Lenders and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of its
resignation, then the retiring Agent may, on behalf of the Lenders, with the
Borrower’s written consent (which shall not be unreasonably withheld or delayed
and shall not be required if an Event of Default has occurred and is
continuing), appoint a successor Agent which shall be a bank or an Affiliate
thereof, in each case with a net worth of at least $1,000,000,000 and an office
in New York, New York. Upon the acceptance of its appointment as Agent hereunder
by a successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and

 

91



--------------------------------------------------------------------------------

obligations hereunder. After an Agent’s resignation hereunder, the provisions of
this Article and Section 9.03 shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any related agreement or any document furnished hereunder or
thereunder.

Notwithstanding any other provision contained herein, (a) each Lender
acknowledges that the Administrative Agent is not acting as an agent of the
Borrower and that the Borrower will not be responsible for acts or failures to
act on the part of the Administrative Agent and (b) none of the Syndication
Agents or Documentation Agents shall, in its capacity as such, have any
responsibilities, fiduciary or otherwise, to the Borrower, to any Lender or to
any other Person under this Agreement or the other Credit Documents.

Without prejudice to the provisions of this Article VIII, each Lender hereby
irrevocably appoints and authorizes the Collateral Agent (and any successor
acting as Collateral Agent) to act as the Person holding the power of attorney
(in such capacity, the “fondé de pouvoir”) of the Lenders as contemplated under
Article 2692 of the Civil Code of Quebec, and to enter into, to take and to hold
on their behalf, and for their benefit, any hypothec, and to exercise such
powers and duties which are conferred upon the fondé de pouvoir under any
hypothec. Moreover, without prejudice to such appointment and authorization to
act as the Person holding the power of attorney as aforesaid, each Lender hereby
irrevocably appoints and authorizes the Collateral Agent (and any successor
acting as Collateral Agent) (in such capacity, the “Custodian”) to act as agent
and custodian for and on behalf of the Lenders to hold and to be the sole
registered holder of any debenture which may be issued under any hypothec, the
whole notwithstanding Section 32 of the Act Respecting the Special Powers of
Legal Persons (Quebec) or any other applicable law. In this respect, (i) the
Custodian shall keep a record indicating the names and addresses of, and the pro
rata portion of the obligations and indebtedness secured by any pledge of any
such debenture and owing to each Lender and (ii) each Lender will be entitled to
the benefits of any charged property covered by any hypothec and will
participate in the proceeds of realization of any such charged property, the
whole in accordance with the terms hereof.

Each of the fondé de pouvoir and the Custodian shall (a) have the sole and
exclusive right and authority to exercise, except as may be otherwise
specifically restricted by the terms hereof, all rights and remedies given to
fondé de pouvoir and the Custodian (as applicable) with respect to the charged
property under any hypothec, any debenture or pledge thereof relating to any
hypothec, applicable laws or otherwise, (b) benefit from and be subject to all
provisions hereof with respect to the Collateral

 

92



--------------------------------------------------------------------------------

Agent mutatis mutandis, including, without limitation, all such provisions with
respect to the liability or responsibility to and indemnification by the
Lenders, and (c) be entitled to delegate from time to time any of its powers or
duties under any hypothec, any debenture or pledge thereof relating to any
hypothec, applicable laws or otherwise and on such terms and conditions as it
may determine from time to time. Any Person who becomes a Lender shall be deemed
to have consented to and confirmed: (y) the fondé de pouvoir as the Person
holding the power of attorney as aforesaid and to have ratified, as of the date
it becomes a Lender, all actions taken by the fondé de pouvoir in such capacity,
and (z) the Custodian as the agent and custodian as aforesaid and to have
ratified, as of the date it becomes a Lender, all actions taken by the Custodian
in such capacity.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy or e-mail, as
follows:

(i) if to the Borrower, to it at 1144 East Market Street,
Akron, Ohio, 44316-0001, Attention of the Treasurer (Telecopy No. (330)
796-6502);

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, Loan & Agency
Services Group, 1111 Fannin, 10th Floor, Houston, Texas 77002, Attention of
Alice Telles (Telecopy No. (713) 750-2938), with a copy to JPMorgan Chase Bank,
N.A., 383 Madison Avenue, 24th floor, New York, NY 10179, Attention of Robert
Kellas (Telecopy No. (212) 270-5100);

(iii) if to the Collateral Agent, to Deutsche Bank Trust Company Americas, 60
Wall Street, New York, NY 10005, Attention of Carin Keegan (Telecopy No.
(212) 797-5690); and

(iv) if to a Lender, to it at its address (or telecopy number or e-mail address)
set forth in Schedule 2.01 or its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

93



--------------------------------------------------------------------------------

(c) Any party hereto may change its address, telecopy number or e-mail address
for notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by any of the Agents
or any Lender in exercising any right or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Agents and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) below, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. Without limiting the generality of the foregoing,
the making of a Loan shall not be construed as a waiver of any Default,
regardless of whether any Agent or any Lender may have had notice or knowledge
of such Default at the time.

(b) No Credit Document or any provision thereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Credit Parties party thereto and the Administrative Agent or Collateral
Agent, as the case may be, with the consent of the Majority Lenders; provided,
that no such agreement shall (i) increase the Commitment or extend the
expiration date of the Commitment of any Lender without the written consent of
such Lender, (ii) reduce or forgive all or part of the principal amount of any
Loan or reduce the rate of interest thereon, or reduce any fee payable
hereunder, without the prior written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or date for the payment of any interest on any Loan or any fee, or reduce the
amount of, waive or excuse any such payment, without the prior written consent
of each Lender adversely affected thereby, (iv) release all or substantially all
the Subsidiary Guarantors from their Guarantees under the Guarantee and
Collateral Agreement, or release all or substantially all the Collateral from
the Liens of the Security Documents, without the written consent of each Lender
and each Agent, (v) change any provision of the Guarantee and Collateral
Agreement or any other Security Document to alter the amount or allocation of
any payment to be made to the Secured Parties, without the written consent of
each adversely affected Lender, (vi) change Section 2.14 in a manner that would
alter the pro rata sharing of any payment without the written consent of each
Lender adversely affected thereby, or (vii) change any of the provisions of this
Section or the definition of “Majority Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender; provided, further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
any Agent under any Credit Document, or any provision of any Credit Document
providing for payments by or to the Administrative Agent, in each case without
the prior written consent of such Agent; provided further,

 

94



--------------------------------------------------------------------------------

that so long as the rights or interests of any Lender shall not be adversely
affected in any material respect, the Guarantee and Collateral Agreement or any
other Security Document may be amended without the consent of the Majority
Lenders (A) to cure any ambiguity, omission, defect or inconsistency, or (B) to
provide for the addition of any assets or classes of assets to the Collateral.
Notwithstanding the foregoing, any provision of this Agreement may be amended by
an agreement in writing entered into by the Borrower, the Administrative Agent
and the Lenders that will remain parties hereto after giving effect to such
amendment if at the time such amendment becomes effective, each Lender not
consenting thereto receives payment in full of the principal of and interest
accrued on each Loan made by it and all other amounts owing to it or accrued for
its account under this Agreement.

(c) Notwithstanding anything in paragraph (b) of this Section to the contrary,
this Agreement and the other Credit Documents may be amended at any time and
from time to time to permit the borrowing of additional term loans by an
agreement in writing entered into by the Borrower, the Administrative Agent, the
Collateral Agent and each Person (including any Lender) that shall agree to
provide any such additional term loans (but without the consent of any other
Lender), and each such Person that shall not already be a Lender shall, at the
time such agreement becomes effective, become a Lender with the same effect as
if it had originally been a Lender under this Agreement with the term loans set
forth in such agreement; provided, however, that: (i) the aggregate amount of
such additional term loans established pursuant to this paragraph shall not
exceed $300,000,000; (ii) no Default or Event of Default shall exist at the time
such amendment becomes effective; (iii) such term loans shall not amortize and
the final maturity of such term loans shall be no earlier than the Maturity
Date, (iv) on the date of Incurrence of such term loans and after giving pro
forma effect thereto and to the application of the proceeds therefrom, in
accordance with the definition of Consolidated Coverage Ratio, the Consolidated
Coverage Ratio would be greater than 2.0:1.0 and (v) the Administrative Agent
shall have received a favorable written opinion (addressed to the Administrative
Agent and the Lenders) of Covington & Burling LLP, counsel for the Borrower (or
other counsel for the Borrower reasonably satisfactory to the Administrative
Agent) in a form reasonably acceptable to the Administrative Agent but in
substance to the effect that the incurrence of such term loans, and each Lien
securing them, will be permitted under each indenture or other agreement
governing any Material Indebtedness in effect at the time of the effectiveness
of such amendment, and such term loans will constitute Designated Senior
Obligations under the Lien Subordination and Intercreditor Agreement. Each such
term loan established pursuant to this paragraph shall constitute a Loan under,
and shall be entitled to all the benefits afforded by, this Agreement and the
other Credit Documents, and shall, without limiting the foregoing, benefit
equally and ratably from the Guarantees and security interests and Liens created
by the Guarantee and Collateral Agreement and the other Security Documents. The
Borrower shall take any actions reasonably required by the Administrative Agent
to ensure and/or demonstrate that all requirements under the Credit Documents in
respect of the provision and maintenance of Collateral continue to be satisfied
after the establishment of any such additional term loans. In the event that the
Borrower elects to establish any additional term loans pursuant to this
paragraph, the Borrower will afford the then existing Lenders an opportunity to
provide such additional term loans.

 

95



--------------------------------------------------------------------------------

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Agents, the Arrangers
and their Affiliates (including the reasonable fees, charges and disbursements
of Cravath, Swaine & Moore LLP, counsel for the Administrative Agent and the
Arrangers, and other local and foreign counsel for the Agents and Arrangers,
limited to one per jurisdiction, in connection with the Security Documents and
the creation and perfection of the Liens created thereby and other local and
foreign law matters) in connection with the arrangement and syndication of the
credit facilities provided for herein, the preparation, execution, delivery and
administration of this Agreement and the other Credit Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all reasonable out-of-pocket expenses incurred by the
Agents or any Lender, including the fees, charges and disbursements of any
counsel for the Agents or any Lender, in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section, or in connection with the Loans made hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
similar negotiations in respect of such Loans. The Borrower also shall pay all
out-of-pocket expenses incurred by the Collateral Agent in connection with the
creation and perfection of the security interests contemplated by this
Agreement, including all filing, recording and similar fees and, as more
specifically set forth above, the reasonable fees and disbursements of counsel
(including foreign counsel in connection with Foreign Pledge Agreements).

(b) The Borrower shall indemnify each Agent, each Arranger and each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee),
incurred by or asserted against any Indemnitee and arising out of (i) the
execution or delivery of this Agreement or any other Credit Document or other
agreement or instrument contemplated hereby, the syndication and arrangement of
the credit facilities provided for herein, the performance by the parties hereto
of their respective obligations or the exercise by the parties hereto of their
rights hereunder or thereunder or the consummation of the Transactions or any
other transactions contemplated hereby or thereby, (ii) any Loan or the use of
the proceeds thereof, (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property currently or formerly owned or
operated by the Borrower or any of the Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of the Subsidiaries, or
(iv) any claim, litigation, investigation or proceeding relating to any of the
foregoing, whether based on contract, tort or any other theory and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses shall have resulted from the gross
negligence or willful misconduct of such Indemnitee or the breach by such
Indemnitee of obligations set forth herein or in any other Credit Document.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to any Agent or any Arranger under paragraph (a) or (b) of this Section,
each

 

96



--------------------------------------------------------------------------------

Lender severally agrees to pay to such Agent or Arranger, as the case may be,
such Lender’s percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on the outstanding
Loans of such Lender and the other Lenders) of such unpaid amount; provided that
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against such
Agent or Arranger in its capacity as such.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto, the Indemnitees
and their respective successors and assigns permitted hereby, except that
(i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, Indemnitees, their respective successors and
assigns permitted hereby, Participants (to the extent provided in paragraph
(c) of this Section) and, to the extent expressly contemplated hereby, the
Related Parties of each of the Agents, the Arrangers and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

(A) the Borrower; provided that no consent of the Borrower shall be required for
an assignment to an assignee that is a Lender, an Affiliate of a Lender, an
Approved Fund, a Federal Reserve Bank or, if an Event of Default has occurred
and is continuing, any other assignee; and

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment to an assignee that is a Lender, an
Affiliate of a Lender, a Federal Reserve Bank or an Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund, the amount of the Commitment or Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $1,000,000 or, if smaller, the entire remaining
amount of the assigning Lender’s Commitment or Loans unless each of the Borrower
and the Administrative Agent shall otherwise consent, provided (i) that no such
consent of the

 

97



--------------------------------------------------------------------------------

Borrower shall be required if an Event of Default has occurred and is continuing
and (ii) in the event of concurrent assignments to two or more assignees that
are Affiliates of one another, or to two or more Approved Funds managed by the
same investment advisor or by affiliated investment advisors, all such
concurrent assignments shall be aggregated in determining compliance with this
subsection;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that in the event of concurrent
assignments to two or more assignees that are Affiliates of one another, or to
two or more Approved Funds managed by the same investment advisor or by
affiliated investment advisors, only one such fee shall be payable; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the Restatement Date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.11, 2.12, 2.13 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section. Each assignment hereunder shall be deemed to be
an assignment of the related rights under the Guarantee and Collateral Agreement
and each other applicable Security Document.

(iv) The Administrative Agent shall maintain at one of its offices a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to

 

98



--------------------------------------------------------------------------------

the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and, as to entries pertaining to it, any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(vi) By executing and delivering an Assignment and Assumption, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim; (ii) except
as set forth in clause (i) above, such assigning Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
any other Credit Document or any other instrument or document furnished pursuant
hereto or thereto, or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of any of the foregoing, or the financial
condition of the Credit Parties or the performance or observance by the Credit
Parties of any of their obligations under this Agreement or under any other
Credit Document or any other instrument or document furnished pursuant hereto or
thereto; (iii) each of the assignee and the assignor represents and warrants
that it is legally authorized to enter into such Assignment and Assumption;
(iv) such assignee confirms that it has received a copy of this Agreement,
together with copies of any amendments or consents entered into prior to the
date of such Assignment and Assumption and copies of the most recent financial
statements delivered pursuant to Section 5.01 and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Assumption; (v) such assignee will
independently and without reliance upon the Agents, such assigning Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (vi) such assignee appoints and
authorizes the Agents to take such action as agents on its behalf and to
exercise such powers under this Agreement and the other Credit Documents as are
delegated to them by the terms hereof and thereof, together with such powers as
are reasonably incidental thereto; (vii) such assignee agrees that it will not
book any Loan at an Austrian branch or through an Austrian Affiliate and will
comply with Section 9.19 of this Agreement; and (viii) such assignee agrees that
it will perform in accordance with their terms all the

 

99



--------------------------------------------------------------------------------

obligations that by the terms of this Agreement are required to be performed by
it as a Lender.

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(each a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Each Lender that sells a
participation pursuant to this Section 9.04(c) shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it records the name and address of each participant to which it has sold a
participation and the principal amounts (and stated interest) of each such
participant’s interest in the Loans or other rights and obligations of such
Lender under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any participant or
any information relating to a participant’s interest in any Loans or other
rights and obligations under any Credit Document) except to the extent that such
disclosure is necessary to establish that such Loan or other right or obligation
is in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
under this Agreement, notwithstanding any notice to the contrary. Any agreement
or instrument pursuant to which a Lender sells such a participation shall
provide that such Lender shall retain the sole right to enforce this Agreement
and to approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver that affects such Participant and that, under
Section 9.02, would require the consent of each affected Lender. Subject to
paragraph (c)(ii) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.11, 2.12 and 2.13 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.14(d)
as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.11 or 2.13 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent, which consent shall specifically refer to this exception. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.13 unless the Borrower is notified of the
participation sold to

 

100



--------------------------------------------------------------------------------

such Participant and such Participant agrees, for the benefit of the Borrower,
to comply with Sections 2.13(f) and (g) as though it were a Lender (it being
understood that the documentation required under Sections 2.13(f) and (g) shall
be delivered to the applicable Lender).

(d) Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank, and
this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that any Agent or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid and so long
as any Commitment has not expired or terminated. The provisions of Sections
2.11, 2.12, 2.13 and 9.03 and Article VIII shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the
Commitments or the termination of this Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Credit Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent or the Arrangers constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. This Agreement shall become effective as provided in
Section 4.01. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or electronically shall be effective as delivery of a
manually executed counterpart of this Agreement. All the parties hereto on the
Restatement Date consent to the non-ratable prepayment of Loans under the
Existing Credit Agreement on the Restatement Date to the extent such prepayment
would require such consent.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be

 

101



--------------------------------------------------------------------------------

ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. No
failure to obtain any approval required for the effectiveness of any provision
of this Agreement shall affect the validity or enforceability of any other
provision of this Agreement.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing and the Loans shall have become due and payable pursuant to Article
VII, each Lender and each of its Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other obligations at any time owing by such Lender or
Affiliate to or for the credit or the account of the Borrower against any of and
all the obligations of the Borrower now or hereafter existing under this
Agreement held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement and although such obligations may be
unmatured. The rights of each of the Lenders under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Except as provided in the last sentence of this paragraph, each party hereto
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the Supreme Court of the State of New York sitting in
New York County and of the United States District Court of the Southern District
of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, and each of the parties
hereto hereby irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in such New York
State or, to the extent permitted by law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this paragraph shall
affect any right of the Collateral Agent to bring any action or proceeding
relating to any Collateral in the courts of any jurisdiction where such
Collateral is located or deemed located.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

102



--------------------------------------------------------------------------------

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
who have been informed of the confidential nature of such Information and
instructed to keep such Information confidential, (b) to the extent requested by
any regulatory or self-regulatory authority (including the NAIC), (c) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process, (d) to any other party to this Agreement, (e) to the extent
necessary or advisable in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the written consent of the Borrower
or (h) to the extent such Information (i) becomes publicly available other than
as a result of a breach of this Section or (ii) becomes available to any Agent
or any Lender on a nonconfidential basis from a source other than the Borrower
or any other party to this Agreement that is not known by the recipient to be
bound by a confidentiality agreement or other obligation of confidentiality with
respect to such information. For the purposes of this Section, “Information”
means all information received from the Borrower or Persons acting on its behalf
relating to the Borrower or its business, other than any such information that
is available to any Agent or any Lender

 

103



--------------------------------------------------------------------------------

prior to disclosure by the Borrower on a nonconfidential basis from a source
other than the Borrower or any other party to this Agreement that is not known
by the recipient to be bound by a confidentiality agreement or other obligation
of confidentiality with respect to such information.

SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively, the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Alternate Base Rate to the date of repayment, shall
have been received by such Lender.

SECTION 9.14. Security Documents. Each Lender hereby irrevocably authorizes and
directs the Collateral Agent to execute and deliver the Reaffirmation Agreement,
the Lenders Lien Subordination and Intercreditor Agreement, the Lien
Subordination and Intercreditor Agreement and each other Security Document and
to carry out the provisions thereof. Each Lender, by executing and delivering
this Agreement, acknowledges receipt of a copy of the Reaffirmation Agreement
and the Guarantee and Collateral Agreement and approves and agrees to be bound
by and to act in accordance with the terms and conditions of the Reaffirmation
Agreement, the Guarantee and Collateral Agreement and each other Security
Document insofar as they relate to or require performance by the Lenders,
specifically including (i) the provisions of Article VII of the Guarantee and
Collateral Agreement (governing the exercise of remedies under the Security
Documents and the distribution of the proceeds realized from such exercise),
(ii) the provisions of Articles IX and X of the Guarantee and Collateral
Agreement (relating to the duties and responsibilities of the Collateral Agent
thereunder and providing for the indemnification and the reimbursement of
expenses of the Collateral Agent thereunder by the Lenders), and (iii) the
provisions of Section 12.13 of the Guarantee and Collateral Agreement (providing
for releases of Guarantees of and Collateral securing the Obligations). Each
party hereto further agrees that the foregoing provisions of the Guarantee and
Collateral Agreement shall apply to each other Security Document. In the event
that the Borrower shall incur Indebtedness to refinance or replace Indebtedness
under the First Lien Agreement in compliance with Sections 6.01 and 6.06, each
Lender hereby irrevocably authorizes and directs the Collateral Agent to enter
into an intercreditor agreement on substantially the same terms as those of the
Lenders Lien Subordination and Intercreditor Agreement (as in effect at the time
of such refinancing or replacement) with the holders of such Indebtedness or
their representative.

 

104



--------------------------------------------------------------------------------

SECTION 9.15. Additional Financial Covenants. Notwithstanding anything else
contained herein to the contrary, in the event that any maintenance financial
covenant is included in any SSLI Documentation (as defined in Schedule 1.01C),
such covenant will be deemed to be added to Article VI of this Agreement
automatically, without the need for any further action whatsoever.

SECTION 9.16. Lenders Lien Subordination and Intercreditor Agreement. Each
Lender (a) hereby consents to the subordination of the Liens securing the
Obligations on the terms set forth in the Lenders Lien Subordination and
Intercreditor Agreement, (b) hereby agrees that it will be bound by and will
take no actions contrary to the provisions of the Lenders Lien Subordination and
Intercreditor Agreement and (c) hereby authorizes and instructs the Collateral
Agent to enter into any reaffirmation of the Lenders Lien Subordination and
Intercreditor Agreement and to subject the Liens securing the Obligations to the
provisions thereof. The foregoing provisions are intended as an inducement to
the First Lien Secured Parties (as defined in the Lenders Lien Subordination and
Intercreditor Agreement) to extend credit to The Goodyear Tire & Rubber Company
and its subsidiaries, and such First Lien Secured Parties are intended third
party beneficiaries of such provisions and the provisions of the Lenders Lien
Subordination and Intercreditor Agreement.

SECTION 9.17. Effect of Restatement. This Agreement shall supersede the Existing
Credit Agreement from and after the Restatement Date with respect to the
transactions hereunder and with respect to the loans outstanding under the
Existing Credit Agreement as of the Restatement Date. The parties hereto
acknowledge and agree, however, that (a) this Agreement and all other Credit
Documents executed and delivered herewith do not constitute a novation, payment
and reborrowing or termination of the Obligations under the Existing Credit
Agreement and the other Credit Documents as in effect prior to the Restatement
Date, (b) such Obligations are in all respects continuing with only the terms
being modified as provided in this Agreement and the other Credit Documents,
(c) the liens and security interests in favor of the Collateral Agent for the
benefit of the Credit Parties securing payment of such Obligations are in all
respects continuing and in full force and effect with respect to all Obligations
and (d) all references in the other Credit Documents to the Credit Agreement
shall be deemed to refer without further amendment to this Agreement.

SECTION 9.18. USA Patriot Act Notice. Each Lender and each Agent (for itself and
not on behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
such Agent, as applicable, to identify the Borrower in accordance with the USA
PATRIOT Act.

SECTION 9.19. Austrian Matters.

(a) Notices with respect to Austria. Each party to this Agreement agrees that it
will (i) only send notices and other written references to this Agreement or any
other Credit Document (the Agreement, the Credit Documents and any notices or
other

 

105



--------------------------------------------------------------------------------

written references to the Agreement or any other Credit Document, each, a “Stamp
Duty Sensitive Document”) to or from Austria by email which do not contain the
signature of any party (whether manuscript or electronic, including, for the
avoidance of doubt, the name of an individual or other entity) and (ii) not send
fax or scanned copies of a signed Stamp Duty Sensitive Document to or from
Austria.

(b) Agreement to be Kept Outside Austria. No party to this Agreement shall bring
or send to or otherwise produce in Austria (x) an original copy, notarised copy
or certified copy of any Stamp Duty Sensitive Document, or (y) a copy of any
Stamp Duty Sensitive Document signed or endorsed by one or more parties other
than in the event that:

(i) this does not cause a liability of a party to this Agreement to pay stamp
duty in Austria;

(ii) a party to this Agreement wishes to enforce any of its rights under or in
connection with such Stamp Duty Sensitive Document in Austria and is only able
to do so by bringing, sending to or otherwise producing in Austria (x) an
original copy, notarised copy or certified copy of the relevant Stamp Duty
Sensitive Document or (y) a copy of any Stamp Duty Sensitive Document signed or
endorsed by one or more parties and it would not be sufficient for that party to
bring, send to or otherwise produce in Austria a simple copy (i.e. a copy which
is not an original copy, notarised copy or certified copy) of the relevant Stamp
Duty Sensitive Document for the purposes of such enforcement. In connection with
the foregoing, each party to this Agreement agrees that in any form of
proceedings in Austria simple copies may be submitted by either party to this
Agreement and undertakes to refrain from (I) objecting to the introduction into
evidence of a simple copy of any Stamp Duty Sensitive Document or raising a
defense to any action or to the exercise of any remedy for the reason of an
original or certified copy of any Stamp Duty Sensitive Document not having been
introduced into evidence, unless such simple copy actually introduced into
evidence does not accurately reflect the content of the original document and
(II) contesting the authenticity (Echtheit) of a simple copy of any such Stamp
Duty Sensitive Document before an Austrian court or authority, unless such
simple copy does not accurately reflect the content of the original document; or

(iii) a party to this Agreement is required by law, governmental body, court,
authority or agency pursuant to any law or legal requirement (whether for the
purposes of initiating, prosecuting, enforcing or executing any claim or remedy
or enforcing any judgment or otherwise), to bring an original, notarised copy or
certified copy of any Stamp Duty Sensitive Document into Austria.

(c) Austrian Stamp Duty. Notwithstanding any other provisions in any of the
Credit Documents, if any liability to pay Austrian stamp duties is triggered:

 

106



--------------------------------------------------------------------------------

(i) as a result of a party to this Agreement (1) breaching its obligations under
paragraph (a), (b) or (d) of this Section, or (2) booking its Loans or making or
accepting performance of any rights or obligations under this Agreement or any
of the other Credit Documents through an entity organized under the laws of the
Republic of Austria or a branch or an Affiliate, located or organized in the
Republic of Austria, of an entity organized under the laws of a jurisdiction
other than the Republic of Austria, that party shall pay such stamp duties; and

(ii) in circumstances other than those described in clause (i) of this paragraph
(c), the Borrower shall be liable for the payment of all such stamp duties.

(d) Place of Performance Outside Austria. Each of the parties hereto agrees that
the exclusive place of performance (Erfüllungsort) for all rights and
obligations under this Agreement and the other Credit Documents shall be outside
the Republic of Austria, and the payment of amounts under this Agreement must be
made to a bank account outside the Republic of Austria. The Administrative
Agent, the Collateral Agent and each Lender agrees to designate and maintain one
or more accounts at one or more lending offices located outside the Republic of
Austria to which all amounts payable to such party under this Agreement and the
other Credit Documents shall be made.

SECTION 9.20. No Fiduciary Relationship. The Borrower, on behalf of itself and
its Subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the
Borrower, the Subsidiaries and their Affiliates, on the one hand, and the
Administrative Agent, the Lenders and their Affiliates, on the other hand, will
have a business relationship that does not create, by implication or otherwise,
any fiduciary duty on the part of the Administrative Agent, the Lenders or their
Affiliates, and no such duty will be deemed to have arisen in connection with
any such transactions or communications.

SECTION 9.21. Non-Public Information. Each Lender acknowledges that all
information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to or in connection with, or in
the course of administering, this Agreement will be syndicate-level information,
which may contain MNPI. Each Lender represents to the Borrower and the
Administrative Agent that (i) it has developed compliance procedures regarding
the use of MNPI and that it will handle MNPI in accordance with such procedures
and applicable law, including, to the extent such laws are applicable, Federal,
state and foreign securities laws, and (ii) it has identified in its
Administrative Questionnaire a credit contact who may receive information that
may contain MNPI in accordance with its compliance procedures and applicable
law, including, to the extent such laws are applicable, Federal, state and
foreign securities laws.

 

107



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

THE GOODYEAR TIRE & RUBBER
COMPANY, by   /s/ Scott A. Honnold           Name: Scott A. Honnold   Title:
  Vice President and Treasurer



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

individually and as Administrative Agent,

by   /s/ Robert P. Kellas           Name: Robert P. Kellas   Title:   Executive
Director



--------------------------------------------------------------------------------

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, individually and as Collateral Agent, by  
/s/ Erin Morrissey           Name: Erin Morrissey   Title:   Director

 

by   /s/ Carin Keegan           Name: Carin Keegan   Title:   Director



--------------------------------------------------------------------------------

Centurion CDO VII Limited

 

By: Columbia Management Investment Advisers, LLC

As Collateral Manager

by   /s/ Robin C. Stancil            Name: Robin C. Stancil   Title:   Assistant
Vice President



--------------------------------------------------------------------------------

Centurion CDO 8 Limited

 

By: Columbia Management Investment Advisers, LLC

As Collateral Manager

by   /s/ Robin C. Stancil            Name: Robin C. Stancil   Title:   Assistant
Vice President



--------------------------------------------------------------------------------

 

CRATOS CLO I LTD.

 

By: Cratos CDO Management, LLC

As Attorney-in-Fact

 

By: JMP Credit Advisors LLC

Its Manager

by   /s/ Renee Lefebvre            Name: Renee Lefebvre   Title:   Managing
Director



--------------------------------------------------------------------------------

 

Madison Park Funding I, Ltd. by   /s/ Louis Farano            Name: Louis Farano
  Title:   Authorized Signatory



--------------------------------------------------------------------------------

Atrium III by   /s/ Louis Farano            Name: Louis Farano   Title:
  Authorized Signatory



--------------------------------------------------------------------------------

CSAM Funding IV by   /s/ Louis Farano            Name: Louis Farano   Title:
  Authorized Signatory



--------------------------------------------------------------------------------

Flagship CLO IV

 

By: Deutsche Investment Management Americas, Inc. (as successor in interest to
Deutsche Asset Management, Inc.)

As Collateral Manager

by   /s/    Eric S. Meyer            Name: Eric S. Meyer   Title:   Managing
Director   by   /s/ Mark Rigazio           Name: Mark Rigazio   Title:
  Director



--------------------------------------------------------------------------------

Flagship CLO V

 

By: Deutsche Investment Management Americas, Inc. (as successor in interest to
Deutsche Asset Management, Inc.)

As Collateral Manager

by   /s/    Eric S. Meyer            Name: Eric S. Meyer   Title:   Managing
Director   by   /s/ Mark Rigazio           Name: Mark Rigazio   Title:
  Director



--------------------------------------------------------------------------------

BACCHUS (U.S.) 2006-1 LTD.

 

HALCYON LOAN INVESTORS CLO I,
LTD.

 

HALCYON STRUCTURED ASSET
MANAGEMENT CLO I LTD.

 

HALCYON STRUCTURED ASSET
MANAGEMENT LONG SECURED/
SHORT UNSECURED CLO 2006-1 LTD.

 

HALCYON STRUCTURED ASSET
MANAGEMENT LONG SECURED/
SHORT UNSECURED 2007-1 LTD.

 

HALCYON STRUCTURED ASSET
MANAGEMENT LONG SECURED/
SHORT UNSECURED 2007-2 LTD.

by   /s/    David Martino           Name: David Martino   Title:   Controller



--------------------------------------------------------------------------------

 

ALZETTE EUROPEAN CLO S.A.

By: INVESCO Senior Secured Management, Inc.

As Collateral Manager

by   /s/ Thomas Ewald            Name: Thomas Ewald   Title:   Authorized
Signatory



--------------------------------------------------------------------------------

MOSELLE CLO S.A.

By: INVESCO Senior Secured Management, Inc.

As Collateral Manager

by   /s/ Thomas Ewald            Name: Thomas Ewald   Title:   Authorized
Signatory



--------------------------------------------------------------------------------

SARATOGA CLO I, LIMITED

By: INVESCO Senior Secured Management, Inc.

As Collateral Manager

by   /s/ Thomas Ewald            Name: Thomas Ewald   Title:   Authorized
Signatory



--------------------------------------------------------------------------------

NAVIGATOR CDO 2006, LTD., as a Lender

 

By: GE Capital Debt Advisors LLC, as Collateral Manager

by   /s/ John Campos            Name: John Campos   Title:   Authorized
Signatory



--------------------------------------------------------------------------------

Venture VII CDO Limited

 

By: its investment advisor, MJX Asset Management, LLC

by   /s/ Fred Taylor           Name: Fred Taylor   Title:   Managing Director



--------------------------------------------------------------------------------

Venture IX CDO, Limited

 

By: its investment advisor, MJX Asset Management, LLC

by   /s/ Fred Taylor           Name: Fred Taylor   Title:   Managing Director



--------------------------------------------------------------------------------

Venture VIII CDO, Limited

 

By: its investment advisor, MJX Asset Management, LLC

by   /s/ Fred Taylor           Name: Fred Taylor   Title:   Managing Director



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A. by   /s/ Robyn Rogin           Name: Robyn Rogin   Title:
  Managing Director



--------------------------------------------------------------------------------

Schedule 1.01A to

Amended and Restated

Second Lien Credit Agreement

Consent Subsidiaries

 

  •  

Goodyear Dunlop Tires North America, Ltd.

 

  •  

Goodyear-SRI Global Purchasing Company

 

  •  

Goodyear-SRI Global Technologies LLC

 

  •  

Goodyear Australia Pty Limited

 

  •  

Goodyear South Asia Tyres Private Ltd.

 

  •  

Goodyear Maroc S.A.

 

  •  

Maxximarketing LLC

 

  •  

Nippon Giant Tire Kabushiki Kaisha



--------------------------------------------------------------------------------

Schedule 1.01B to

Amended and Restated

Second Lien Credit Agreement

Mortgaged Properties

 

1. Amended and Restated Second Priority Mortgage (With Power of Sale),
Assignment of Leases and Rents, Security Agreement and Financing Statement ,
dated as of April 20, 2007 from The Goodyear Tire & Rubber Company to Deutsche
Bank Trust Company Americas, as amended by the First Amendment to Amended and
Restated Second Lien Mortgage, Assignment of Leases and Rents, Security
Agreement and Financing Statement, dated as of April 19, 2012, by and between
The Goodyear Tire & Rubber Company and Deutsche Bank Trust Company Americas
regarding premises in Lawton, Comanche County, Oklahoma.

 

2. Amended and Restated Second Priority Mortgage, Assignment of Leases and
Rents, Security Agreement and Financing Statement, dated as of April 20, 2007
from The Goodyear Tire & Rubber Company to Deutsche Bank Trust Company Americas,
as amended by the First Amendment to Amended and Restated Second Priority
Mortgage, Assignment of Leases and Rents, Security Agreement and Financing
Statement, dated as of April 19, 2012 by and between The Goodyear Tire & Rubber
Company and Deutsche Bank Trust Company Americas regarding premises in Topeka,
Shawnee County, Kansas.

 

3. Amended and Restated Second Priority Fee and Leasehold Mortgage, Assignment
of Leases and Rents, Security Agreement and Financing Statement, dated as of 20,
2007 from The Goodyear Tire & Rubber Company to Deutsche Bank Trust Company
Americas, as amended by the First Amendment to Amended and Restated Second
Priority Fee and Leasehold Mortgage, Assignment of Leases and Rents, Security
Agreement and Financing Statement, dated as of April 19, 2012 by and between The
Goodyear Tire & Rubber Company and Deutsche Bank Trust Company Americas
regarding premises in Gadsden, Etowah County, Alabama.

 

4. Amended and Restated Second Priority Deed of Trust, Assignment of Leases and
Rents, Security Agreement and Financing Statement, dated as of April 20, 2007
from The Goodyear Tire & Rubber Company to James DeBoer, as Trustee for the
benefit of Deutsche Bank Trust Company Americas (“Original Second Priority Deed
of Trust”), as modified by a Deed of Appointment of Substitute Trustee dated as
of April 19, 2012, pursuant to which Deutsche Bank Trust Company Americas
appointed Joshua E. Slan the substitute trustee under the Original Second
Priority Deed of Trust in place of the original trustee named therein, and as
amended by the First Amendment to Amended and Restated Second Priority Deed of
Trust, Assignment of Leases and Rents, Security Agreement and Financing
Statement, dated as of April 19, 2012 by and among The Goodyear Tire & Rubber
Company to Joshua E. Slan, as trustee, and Deutsche Bank Trust Company Americas
regarding premises in Danville, Pittsylvania County, Virginia.

 

5.

Amended and Restated Second Priority Deed of Trust, Assignment of Leases and
Rents, Security Agreement and Financing Statement, dated as of April 20, 2007
from The Kelly-Springfield Tire Corporation to First American Title Insurance
Company, as Trustee for the benefit of Deutsche Bank Trust Company Americas, as
assumed by The Goodyear



--------------------------------------------------------------------------------

  Tire & Rubber Company and amended by the Assumption and Amendment No. 1 of
Amended and Restated Second Priority Deed of Trust, Assignment of Leases and
Rents, Security Agreement and Financing Statement dated as of December 17, 2008,
by and between The Goodyear Tire & Rubber Company and Deutsche Bank Trust
Company Americas, and as further amended by the Second Amendment to Amended and
Restated Second Priority Deed of Trust, Assignment of Leases and Rents, Security
Agreement and Financing Statement, dated as of April 19, 2012 by and among The
Goodyear Tire & Rubber Company, Deutsche Bank Trust Company Americas and First
American Title Insurance Company regarding premises in Fayetteville, Cumberland
County, North Carolina.

 

6. Amended and Restated Second Priority Deed of Trust, Assignment of Leases and
Rents, Security Agreement and Financing Statement, dated as of April 20, 2007
from The Goodyear Tire & Rubber Company to First American Title Insurance
Company, as Trustee for the benefit of Deutsche Bank Trust Company Americas, as
amended by the First Amendment to Amended and Restated Second Priority Deed of
Trust, Assignment of Leases and Rents, Security Agreement and Financing
Statement dated as of April 19, 2012 by and between The Goodyear Tire & Rubber
Company and Deutsche Bank Trust Company Americas, regarding premises in Caswell
County, North Carolina.



--------------------------------------------------------------------------------

Schedule 1.01C to

Amended and Restated

Second Lien Credit Agreement

Senior Subordinated-Lien Indebtedness

 

  •  

All Senior Subordinated-Lien Indebtedness and the related Liens shall satisfy
the requirements set forth in the definition of Senior Subordinated-Lien
Indebtedness.

 

  •  

The documentation establishing or evidencing any Senior Subordinated-Lien
Indebtedness (“SSLI Documentation”) shall contain no maintenance financial
covenants that are not contained in this Agreement, and the financial levels or
ratios requited to be maintained by any such covenants shall be no more
restrictive than those required to be maintained by corresponding covenants of
this Agreement (it being understood that additional maintenance financial
covenants may be included in any SSLI Documentation and, if they are, they shall
automatically be included in this Agreement).

 

  •  

The SSLI Documentation shall permit (specifically, and not through a basket that
could be exhausted by other financings) the refinancing of all Indebtedness
under this Agreement, the First Lien Agreement and the European Facilities
Agreement (or any refinancing Indebtedness in respect thereto) with new
Indebtedness having a maturity no sooner than, a weighted average life no
shorter than, and an aggregate principal amount or accreted value no greater
than the fully drawn amount (plus fees and expenses, including any premium and
defeasance costs of refinancing) of the refinanced indebtedness or commitments
thereunder and secured on the same basis as the Indebtedness refinanced.

 

  •  

The SSLI Documentation shall not restrict (except for restrictions that a
Financial Officer of the Borrower shall have represented in a certificate to the
Administrative Agent (which shall be deemed to be a Credit Document) will not
materially interfere with the Borrower’s ability to effect) the securing of
Indebtedness under this Agreement, the First Lien Agreement or the European
Facilities Agreement or any refinancing Indebtedness in respect thereof or the
cash collateralization of any letter of credit exposure thereunder (but may
require that if Indebtedness under this Agreement, the First Lien Agreement or
the European Facilities Agreement or related refinancing Indebtedness is secured
by assets not securing the Indebtedness under this Agreement, the First Lien
Agreement or the European Facilities Agreement on the Restatement Date, a junior
lien on such assets, subordinated under the Lien Subordination and Intercreditor
Agreement, (or in the case of any lien granted by any Grantor to secure
indebtedness under the European Facility Agreement, a ratable or junior lien on
such assets) must be granted to secure the Senior Subordinated-Lien
Indebtedness).

 

  •  

The SSLI Documentation shall not restrict (except for restrictions that a
Financial Officer of the Borrower shall have represented in a certificate to the
Administrative Agent (which shall be deemed to be a Credit Document) will not
materially interfere with the Borrower’s ability to effect) the use of proceeds
from



--------------------------------------------------------------------------------

 

any sale, transfer or other disposition of assets owned directly by (a) the
Borrower or any Grantor to repay or prepay Indebtedness under this Agreement or
the First Lien Agreement or refinancing Indebtedness in respect thereof or to
cash collateralize any letter of credit exposure thereunder, or (b) the European
JV or any of its subsidiaries to repay or prepay Indebtedness under the European
Facilities Agreement or refinancing Indebtedness in respect thereof or to cash
collateralize any letter of credit exposure thereunder.



--------------------------------------------------------------------------------

Schedule 2.01 to

Amended and Restated

Second Lien Credit Agreement

Lenders on the Restatement Date

Schedule 2.01 will be maintained by the Administrative Agent and will be
available for inspection by the Borrower and, as to entries pertaining to it,
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.



--------------------------------------------------------------------------------

Schedule 3.10(b) to

Amended and Restated

Second Lien Credit Agreement

Mortgaged Properties

Etowah County, Alabama

Shawnee County, Kansas

Caswell County, North Carolina

Cumberland County, North Carolina

Comanche County, Oklahoma

Pittsylvania County, Virginia



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF BORROWING REQUEST

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

c/o Loan & Agency Services Group

1111 Fannin St., 10th Floor

Houston, Texas 77002

Attention: Alice Telles

[Date]

Ladies and Gentlemen:

Reference is made to the Amended and Restated Second Lien Credit Agreement dated
as of April 19, 2012 (as amended, restated or otherwise modified and in effect
on the date hereof, the “Credit Agreement”), among the undersigned, as Borrower,
the Lenders party thereto, Deutsche Bank Trust Company Americas, as Collateral
Agent, and JPMorgan Chase Bank, N.A., as Administrative Agent. Terms defined in
the Credit Agreement are used herein with the same meanings. This notice
constitutes a Borrowing Request and the Borrower hereby requests a Borrowing
under the Credit Agreement, and in that connection the Borrower specifies the
following information with respect to the Borrowing requested hereby:

 

  (A)

Aggregate amount of the requested Borrowing1:                     

 

  (B) Restatement Date (which is a Business Day):                    

 

  (C)

Interest rate basis2:                     

 

  (D)

Interest Period3:                     

 

1 

Not less than $5,000,000 and an integral multiple of $1,000,000.

 

2 

Eurodollar Borrowing or ABR Borrowing.

 

3 

If the Borrowing is a Eurodollar Borrowing. Must comply with the definition of
“Interest Period” and end not later than the Maturity Date.



--------------------------------------------------------------------------------

  (E) Location and number of Borrower’s account to which proceeds of Borrowing
are to be disbursed:                    

 

Very truly yours,

THE GOODYEAR TIRE & RUBBER COMPANY, by       

Name:

Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF INTEREST ELECTION REQUEST

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

Loan & Agency Services Group

1111 Fannin, 10th Floor

Houston, Texas 77002

Attention: Alice Telles

[Date]

Ladies and Gentlemen:

Reference is made to the Amended and Restated Second Lien Credit Agreement dated
as of April 19, 2012 (as amended, restated or otherwise modified and in effect
on the date hereof, the “Credit Agreement”), among the undersigned, as Borrower,
the Lenders party thereto, Deutsche Bank Trust Company Americas, as Collateral
Agent, and JPMorgan Chase Bank, N.A., as Administrative Agent. Terms defined in
the Credit Agreement are used herein with the same meanings. This notice
constitutes an Interest Election Request and the Borrower hereby requests the
conversion or continuation of a Borrowing under the Credit Agreement, and in
that connection the Borrower specifies the following information with respect to
the Borrowing to be converted or continued as requested hereby:

 

  (A)

Borrowing to which this request applies1:                     

 

  (B)

Principal amount of Borrowing to be converted/continued2:                     

 

  (C) Effective date of election (which is a Business Day):                     

 

  (D)

Interest rate basis of resulting Borrowing(s)3:                     

 

1 

Specify existing Type and last day of current Interest Period.

 

2 

If different options are being elected with respect to different portions of the
Borrowing, indicate the portions thereof to be allocated to each resulting
Borrowing. Each resulting Borrowing must be not less than $5,000,000 and an
integral multiple of $1,000,000.

 

3 

Eurodollar Borrowing or ABR Borrowing.



--------------------------------------------------------------------------------

  (E)

Interest Period of resulting Borrowing(s)4:                     

 

Very truly yours,

THE GOODYEAR TIRE & RUBBER

COMPANY,

by

     

Name:

Title:

 

4 

If the Borrowing is to be a Eurodollar Borrowing. Must comply with the
definition of “Interest Period” and end not later than the Maturity Date.

 

2



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF]

PROMISSORY NOTE

 

$[            ]    New York, New York    [ ], 20—

FOR VALUE RECEIVED, the undersigned, THE GOODYEAR TIRE & RUBBER COMPANY, an Ohio
corporation (the “Company”), hereby promises to pay to the order of
[            ] (the “Lender”) or its registered assigns, at the office of
JPMorgan Chase Bank, N.A. (the “Administrative Agent”) at 383 Madison Avenue,
24th floor, New York, New York 10179, on the Maturity Date (as defined in the
Amended and Restated Second Lien Credit Agreement dated as of April 19, 2012 (as
the same may be amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”) among the Company, the Lenders party thereto, Deutsche
Bank Trust Company Americas, as Collateral Agent, and JPMorgan Chase Bank, N.A.,
as Administrative Agent), the lesser of (i) the principal sum of [            ]
($[            ]) or (ii) the aggregate unpaid principal amount of all Loans (as
defined in the Credit Agreement) made to the Company by the Lender pursuant to
the Credit Agreement in lawful money of the United States of America in
immediately available funds, and to pay interest from the date hereof on the
principal amount hereof from time to time outstanding, in like funds, at said
office, at the rate or rates per annum and payable on the dates provided in the
Credit Agreement.

The Company promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at the
rate or rates provided in the Credit Agreement.

The nonexercise by the holder hereof of any of its rights hereunder in any
particular instance shall not constitute a waiver thereof in that or any
subsequent instance.

All borrowings evidenced by this Note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof that shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such a notation shall not affect the obligations of the Company
under this Note.



--------------------------------------------------------------------------------

This Note is given subject to the provisions of the Credit Agreement, which,
among other things, contains provisions for the acceleration of the maturity
hereof upon the happening of certain events, for optional prepayment of the
principal hereof prior to the maturity hereof and for the amendment or waiver of
certain provisions of the Credit Agreement, all upon the terms and conditions
therein specified. This Note is entitled to the benefit of the Credit Agreement
and is guaranteed and secured as provided therein and in the other Credit
Documents (as defined in the Credit Agreement). This Note shall be governed by
and construed in accordance with the laws of the State of New York.

 

THE GOODYEAR TIRE & RUBBER COMPANY,

by

   

 

  Name:   Title:

 

2



--------------------------------------------------------------------------------

Loans and Payments

 

Date   

Amount

and Type of

Loan

  

Maturity

Date

   Principal    Interest   

Unpaid

Principal

Balance of Note

  

Name of Person

Making Notation

 

3



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the effective date set forth below (the “Effective Date”) and is entered into by
and between the assignor identified below (the “Assignor”) and the assignee
identified below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Amended and Restated Second Lien
Credit Agreement dated as of April 19, 2012, among The Goodyear Tire & Rubber
Company, the Lenders party thereto, Deutsche Bank Trust Company Americas, as
Collateral Agent, and JPMorgan Chase Bank, N.A., as Administrative Agent (as
amended, restated or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.



--------------------------------------------------------------------------------

Assignor:                     

Assignee:                     

and is an [Affiliate]/[Approved Fund]1 of [Identify Lender]

Borrower(s):                 The Goodyear Tire & Rubber Company

Administrative Agent: JPMorgan Chase Bank, N.A., as the Administrative Agent
under the Credit Agreement

Assigned Interest:

 

     Aggregate Amount of
Commitment/Loans for
all Lenders      Amount of
Commitment/Loans
Assigned      Percentage Assigned of
Aggregate Amount of
Commitment/Loans  

Commitment/Loans

   $         $           %   

Effective Date:     , 20    [TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR].

The Assignee (in the case an Assignee is not a Lender) agrees to deliver to the
Administrative Agent a completed Administrative Questionnaire in which the
Assignee designates one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information about the Credit
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the Assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.

 

 

1 

Select as applicable.

 

2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

[NAME OF ASSIGNOR], as Assignor,

by

   

 

 

Name:

Title:

 

[NAME OF ASSIGNEE], as Assignee,

by

   

 

 

Name:

Title:

 

3



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE GOODYEAR TIRE & RUBBER COMPANY

ASSIGNMENT AND ASSUMPTION

[Consented to and]2 Accepted:

 

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

by      

Name:

Title:

 

Consented to:3 THE GOODYEAR TIRE & RUBBER COMPANY, by       Name:   Title:

 

 

2 

If the consent of the Administrative Agent is required by the terms of the
Credit Agreement.

 

3 

If the consent of the Borrower is required by the terms of the Credit Agreement.

 

4



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance, or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Agents, the Assignor or any other Lender, and (v) attached to this Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of Section 2.13 of the Credit Agreement, duly completed and executed
by the Assignee; (b) agrees that (i) it will, independently and without reliance
on the Agents, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Documents,
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Documents are required to be performed by it as a
Lender and (iii) it will not book any Loan at an Austrian branch or through an
Austrian Affiliate and will comply with Section 9.19 of the Credit Agreement;
and (c) appoints and authorizes the Agents to take such action as agents on its
behalf and to exercise such powers under



--------------------------------------------------------------------------------

the Credit Documents as are delegated to them by the terms thereof, together
with such powers as are reasonably incidental thereto.

2. Guarantee and Collateral Agreement. The Assignee, by executing and delivering
this Assignment and Assumption, acknowledges receipt of a copy of the Guarantee
and Collateral Agreement and approves and agrees to be bound by and to act in
accordance with the terms and conditions of the Guarantee and Collateral
Agreement and each other Security Document, specifically including (i) the
provisions of Article VII of the Guarantee and Collateral Agreement (governing
the exercise of remedies under the Security Documents and the distribution of
proceeds realized from such exercise), (ii) the provisions of Articles IX and X
of the Guarantee and Collateral Agreement (relating to the duties and
responsibilities of the Collateral Agent thereunder and providing for the
indemnification and the reimbursement of expenses of the Collateral Agent
thereunder by the Lenders) and (iii) the provisions of Section 12.13 of the
Guarantee and Collateral Agreement (providing for releases of Guarantees of and
Collateral securing the Obligations).

3. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

4. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile or other electronic image scan transmission shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption shall be governed by and construed in accordance
with the law of the State of New York

 

2



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF REAFFIRMATION AGREEMENT

REAFFIRMATION AGREEMENT dated as of April 19, 2012 (this “Agreement”), among THE
GOODYEAR TIRE & RUBBER COMPANY (“Goodyear”), the other Subsidiaries of THE
GOODYEAR TIRE & RUBBER COMPANY identified as Grantors and Guarantors under the
Security Documents referred to below (collectively with Goodyear, the
“Reaffirming Parties”) DEUTSCHE BANK TRUST COMPANY AMERICAS, as Collateral Agent
and JPMORGAN CHASE BANK, N.A. as Administrative Agent under the Restated Credit
Agreement referred to below.

Goodyear has requested that the Amended and Restated Second Lien Credit
Agreement dated as of April 20, 2007, among Goodyear, the Lenders party thereto,
Deutsche Bank Trust Company Americas, as Collateral Agent, and JPMorgan Chase
Bank, N.A., as Administrative Agent (the “Credit Agreement”), be further amended
and restated in the form of the Amended and Restated Second Lien Credit
Agreement dated as of the date hereof (the “Restatement Date”) among Goodyear,
the Lenders party thereto and Deutsche Bank Trust Company Americas, as
Collateral Agent, and JPMorgan Chase Bank, N.A., as Administrative Agent (the
“Restated Credit Agreement”), and that the Guarantee and Collateral Agreement
(as defined in the Credit Agreement) and the Canadian Second Lien Guarantee and
Collateral Agreement between Goodyear Canada, Inc., and Deutsche Bank Trust
Company Americas, as Collateral Agent dated as of April 8, 2005 (the “Canadian
GCA”) be amended as set forth in Section 1 below. Capitalized terms used but not
defined herein have the meanings given them by the Restated Credit Agreement.

Each of the Reaffirming Parties is party to one or more of the Security
Documents referred to in the Credit Agreement, and each Reaffirming Party
expects to realize, or has realized, substantial direct and indirect benefits as
a result of the Restated Credit Agreement becoming effective and the
consummation of the transactions contemplated thereby. The execution and
delivery of this Agreement is a condition precedent to the effectiveness of the
Restated Credit Agreement and the consummation of the transactions contemplated
thereby.

In consideration of the premises and the agreements, provisions and covenants
herein contained, the parties hereto hereby agree, on the terms and subject to
the conditions set forth herein, as follows:

SECTION 1. Reaffirmation. (a) Each of the Reaffirming Parties confirms that
(i) the security interests granted by it under the Security Documents and in



--------------------------------------------------------------------------------

existence immediately prior to the Restatement Date shall continue in full force
and effect on the terms of the respective Security Documents and (ii) on the
Restatement Date the Obligations under the Restated Credit Agreement shall
constitute “Obligations” under the Guarantee and Collateral Agreement as amended
by paragraphs (b), (c), (d), (e), (f), (g), (h) and (i) below (as so amended,
the “Amended GCA”) and “Obligations” under the Canadian GCA as amended by
paragraph (b) below (the “Amended Canadian GCA”) and “secured obligations”
(however defined) under the other Security Documents (subject to any limitations
set forth in the Amended GCA or such other Security Documents). Each party
hereto confirms that the intention of the parties is that each of the Guarantee
and Collateral Agreement and each other Security Document shall not terminate on
the Restatement Date and shall continue in full force and effect as amended or
amended and restated by the Restated Credit Agreement, this Agreement or
otherwise.

(b) The following defined terms listed in Article I of the Guarantee and
Collateral Agreement and in Article I of the Canadian GCA are amended and
restated in their entirety as follows:

“Lenders Lien Subordination and Intercreditor Agreement” means the Amended and
Restated Lenders Lien Subordination and Intercreditor Agreement among the
Collateral Agent, the collateral agent under the First Lien Agreement, the
Borrower and the Subsidiary Guarantors (each as defined therein), dated as of
April 19, 2012, as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein).

“Lien Subordination and Intercreditor Agreement” means the Lien Subordination
and Intercreditor Agreement dated as of April 19, 2012, as amended, among
(a) the Collateral Agent, (b) the collateral agent under the First Lien
Agreement, (c) the Designated Senior Obligations Collateral Agents and
Designated Junior Obligations Collateral Agents (as such terms are defined
therein) from time to time party thereto and (d) the Borrower and the
Subsidiaries of the Borrower party thereto or any substitute or successor
agreement among such parties containing substantially the same terms (and under
which the Obligations shall have been designated by the Borrower as “Senior
Obligations”), with any changes approved by the Administrative Agent.

(c) Article V of the Guarantee and Collateral Agreement is hereby amended by
inserting the following new clause (c) immediately following Section 5.02(b):

“(c) The Collateral Agent is further authorized to file with the Federal
Aviation Administration (or any successor office or any similar office in any
other country) such documents as may be necessary or advisable for the purpose
of perfecting, confirming, continuing, enforcing or protecting



--------------------------------------------------------------------------------

any security interest granted by any Grantor in any Aircraft and naming such
Grantor or the Grantors as debtors and the Collateral Agent as secured party.”

(d) Article V of the Guarantee and Collateral Agreement is hereby amended by
amending and restating Section 5.04(a) thereof to read as follows:

“(a) Each Grantor agrees promptly (and in any event within 30 days) to notify
the Collateral Agent in writing of any change (i) in its corporate name, (ii) in
the location of its chief executive office, (iii) in its identity or type of
organization or corporate structure and (iv) in its Federal Taxpayer
Identification Number or organizational identification number. Each Grantor
agrees to furnish the Collateral Agent at least 10 Business Day (or such shorter
period as the Collateral Agent may agree) prior written notice of any change in
its jurisdiction of organization. Each Grantor agrees promptly to provide the
Collateral Agent with certified organizational documents reflecting any of the
changes described in the first sentence of this paragraph.”

(e) Article V of the Guarantee and Collateral Agreement is hereby amended by
inserting the following language immediately following Section 5.08 thereof:

“SECTION 5.09. Securities Accounts. If any securities, whether certificated or
uncertificated, or other investment property now or hereafter acquired by any
Grantor are held by such Grantor or its nominee in an account with a securities
intermediary, such Grantor shall promptly notify the Collateral Agent thereof
and, at the Collateral Agent’s request and option, pursuant to an agreement in
form and substance reasonably satisfactory to the Administrative Agent, cause
such securities intermediary to agree to comply with entitlement orders or other
instructions from the Collateral Agent to such securities intermediary as to
such security entitlements without further consent of any Grantor, such nominee,
or any other Person (each such agreement, a “Securities Account Control
Agreement”). The Collateral Agent agrees with each of the Grantors that the
Collateral Agent shall not give any such entitlement orders or instructions or
directions to any such issuer or securities intermediary unless an Event of
Default has occurred and is continuing.”

(f) The references to Section “6.06(e)” and “6.06(f)” of the Credit Agreement in
Section 12.13(d) of the Guarantee and Collateral Agreement are hereby replaced
with references to Section “6.04(d)”.

(g) Section 7.03 of the Guarantee and Collateral Agreement is hereby amended by
deleting at the end of the last paragraph the following sentence: “It is



--------------------------------------------------------------------------------

understood that the Deposits held by the Administrative Agent under Section 2.01
of the First Lien Agreement do not constitute assets of the Borrower or
Collateral, and that nothing herein shall prevent or delay payments required to
be made from the Deposit Account to the “Issuing Banks” as provided in the First
Lien Agreement.”

(h) Article XII of the Guarantee and Collateral Agreement is hereby amended by
amending and restating the last sentence of Section 12.13(e) to read as follows:

“In the case of any License of Intellectual Property to any Person that is not
an Affiliate of any Grantor (i) for which it receives consideration at the time
of such License at least equal to the Fair Market Value of the subject
Intellectual Property and in respect of which the Borrower shall have delivered
a notice to the Administrative Agent designating such transfer as an Asset
Disposition for purposes of Section 6.04, (ii) that constitutes an Asset
Disposition under Section 6.04, or (iii) that does not materially reduce the
collateral value to the Secured Parties of the Material Intellectual Property,
taken as a whole, and, in each case, is permitted under this Agreement and the
Credit Agreement, the Liens on such Intellectual Property granted hereunder
shall be subject to the rights of third parties to use such Intellectual
Property under such License; provided that no such License shall be used for the
purpose of securing or otherwise providing credit support for Indebtedness.”

(i) On and after the Restatement Date, (i) the term “Credit Agreement”, as used
in the Security Documents, shall mean the Restated Credit Agreement and (ii) the
terms “Agreement”, “this Agreement”, “herein”, “hereinafter”, “hereto”, “hereof”
and words of similar import, as used in the Amended GCA and the Amended Canadian
GCA, shall, unless the context otherwise requires, refer to the Guarantee and
Collateral Agreement and the Amended Canadian GCA as amended hereby.

SECTION 2. Applicable Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 3. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.

SECTION 4. Expenses. Goodyear agrees to reimburse the Administrative Agent and
the Collateral Agent for all reasonable out-of-pocket expenses incurred by it in
connection with this Agreement, including the reasonable fees, charges and



--------------------------------------------------------------------------------

disbursements of Cravath, Swaine & Moore LLP and other counsel for the
Administrative Agent and the Collateral Agent.

SECTION 5. Headings. The headings of this Agreement are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

SECTION 6. No Novation. Neither this Agreement nor the execution, delivery or
effectiveness of the Restated Credit Agreement shall extinguish the obligations
for the payment of money outstanding under the Restated Credit Agreement or the
Credit Agreement or discharge or release the Lien or priority of any Security
Document or any other security therefor. Nothing herein contained shall be
construed as a substitution or novation of the obligations outstanding under the
Restated Credit Agreement or the Credit Agreement or instruments securing the
same, which shall remain in full force and effect, except to any extent modified
hereby or by instruments executed concurrently herewith. Nothing implied in this
Agreement, the Restated Credit Agreement or in any other document contemplated
hereby or thereby shall be construed as a release or other discharge of the
Borrower or any Guarantor or any Grantor under any Security Document from any of
its obligations and liabilities under the Restated Credit Agreement or the
Security Documents. Each of the Restated Credit Agreement and the Security
Documents shall remain in full force and effect, until (as applicable) and
except to any extent modified hereby or by the Amendment Agreement or in
connection herewith and therewith.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

THE GOODYEAR TIRE & RUBBER

COMPANY,

by           Name:     Title:

 

JPMORGAN CHASE BANK, N.A., as

Administrative Agent,

by           Name:     Title:

 

DEUTSCHE BANK TRUST COMPANY

AMERICAS, as Collateral Agent,

by           Name:     Title:

by

          Name:     Title:



--------------------------------------------------------------------------------

GRANTORS AND GUARANTORS

 

CELERON CORPORATION, by           Name:     Title:

 

DAPPER TIRE CO., INC., by           Name:     Title:

 

DIVESTED COMPANIES HOLDING

COMPANY,

by           Name:     Title:

by

          Name:     Title:

 

DIVESTED LITCHFIELD PARK

PROPERTIES, INC.,

by           Name:     Title:

by

          Name:     Title:



--------------------------------------------------------------------------------

GOODYEAR EXPORT INC., by           Name:     Title:

 

GOODYEAR FARMS, INC., by           Name:     Title:

 

GOODYEAR INTERNATIONAL

CORPORATION,

by           Name:     Title:

 

GOODYEAR WESTERN HEMISPHERE

CORPORATION,

by           Name:     Title:

 

WHEEL ASSEMBLIES INC., by           Name:     Title:

 

WINGFOOT COMMERCIAL TIRE

SYSTEMS, LLC,

by           Name:     Title:



--------------------------------------------------------------------------------

GOODYEAR CANADA INC., by           Name:     Title:

by

          Name:     Title:



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF RESTATEMENT DATE

PERFECTION CERTIFICATE

Reference is made to (i) the Amended and Restated Second Lien Credit Agreement,
dated as of April 19, 2012 (the “Credit Agreement”), among The Goodyear Tire &
Rubber Company (the “Borrower”), the Lenders party thereto, JPMorgan Chase Bank,
N.A., as Administrative Agent, and Deutsche Bank Trust Company Americas, as
Collateral Agent, and (ii) the Reaffirmation Agreement, dated as of April 19,
2012 (the “Reaffirmation Agreement”), among the Borrower, the Subsidiaries of
the Borrower named therein, JPMorgan Chase Bank, N.A., as Administrative Agent,
and Deutsche Bank Trust Company Americas, as Collateral Agent. Capitalized terms
used but not defined herein have the meanings assigned in the Credit Agreement
or Guarantee and Collateral Agreement, as applicable.

The undersigned, a Financial Officer and a legal officer, respectively, of the
Borrower, hereby certifies to the Collateral Agent and each other Secured Party,
as follows:

1. Names. (a) Set forth below is the exact legal name of (i) each Domestic
Subsidiary and each other North American Subsidiary, in each case other than any
Subsidiary that (A) is an Excluded Subsidiary, (B) is a Consent Subsidiary, or
(C) has consolidated assets not greater than $10,000,000 as of December 31,
2011, or, if later, as of the end of the most recent fiscal quarter for which
financial statements have been delivered pursuant to Section 5.01(a) or (b) of
the Credit Agreement, and (ii) any other Grantor:

(b) Set forth below is the exact legal name of each Domestic Subsidiary and each
other North American Subsidiary, in each case that (i) has consolidated assets
not greater than $10,000,000, as of December 31, 2011, or, if later, as of the
end of the most recent fiscal quarter for which financial statements have been
delivered pursuant to Section 5.01(a) or (b) of the Credit Agreement, and
(ii) is not a Consent Subsidiary or an Excluded Subsidiary:

(c) Schedule 1 hereto sets forth the legal name of each Consent Subsidiary.

(d) Set forth below is each legal name (other than the one provided in
Section 1) that each Grantor has had in the five years preceding the Restatement
Date, together with the date of the relevant change:

(e) The following is a list of all other names (including trade names or similar
appellations) used by each Grantor in connection with the conduct of its
business or the ownership of its properties at any time during the five years
preceding the Restatement Date:



--------------------------------------------------------------------------------

Grantor

  

Other Names

  

(f) Set forth below is the organizational identification number, if any, as of
the date hereof, issued by the jurisdiction of formation of each Grantor that is
a registered organization:

 

Grantor

   Jurisdiction    Organizational
Identification Number

(g) Set forth below is the US Federal Taxpayer Identification Number of each
Grantor as of the date hereof:



--------------------------------------------------------------------------------

Grantor

   Federal Taxpayer
Identification Number

2. Current Locations. (a) The chief executive office of each Grantor as of the
date hereof is located at the address set forth opposite its name below:

 

Grantor

   Mailing Address    County

(b) The assets of each Grantor located in Canada as of the date hereof are
located in the provinces and territories set forth opposite its name below,
where applicable:



--------------------------------------------------------------------------------

Grantor

   Provinces/Territories

3. Stock Ownership and other Equity Interests. Schedule 3A hereto is a true and
correct list of all the Equity Interests in Subsidiaries (other than Equity
Interests in Luxembourg Finance and Excluded Equity Interests) owned by any
Grantor as of the date hereof and required to be pledged under the Guarantee and
Collateral Agreement and the record and beneficial owners of such Equity
Interests. Schedule 3B hereto is a true and correct list of all Excluded Equity
Interests owned by any Grantor as of the date hereof.

4. Debt Instruments. Schedule 4 hereto is a true and correct list of all
Instruments constituting Article 9 Collateral as of the date hereof and
representing Indebtedness in excess of $3,000,000.

5. US Intellectual Property. Schedule 5(A) hereto sets forth information
sufficient for filing in proper form with the United States Patent and Trademark
Office with respect to all of the Material Intellectual Property of each Grantor
(other than Goodyear Canada, Inc.) consisting of US Patents and US Trademarks,
including the name of the registered or beneficial owner, the registration or
patent number, and the registration date or date granted for each such Patent
and Trademark owned by any such Grantor. Schedule 5(B) hereto sets forth
information sufficient for filing in proper form with the United States
Copyright Office with respect to all of each Grantor’s Material Intellectual
Property consisting of Copyrights, including the name of the registered owner,
the registration number and the registration date of each Copyright owned by any
such Grantor.

6. Canadian Intellectual Property. Schedule 6 hereto sets forth information
sufficient for filing in proper form with the Canadian Intellectual Property
Office with respect to all of the Material Intellectual Property of each Grantor
consisting of Canadian Trademarks, including the name of the registered or
beneficial owner, the



--------------------------------------------------------------------------------

registration number and the registration date or date granted for each such
owned by any such Grantor.

7. Deposit Accounts. Schedule 7 hereto is a true and correct list of all Deposit
Accounts that constitute Collateral as of the date hereof and are maintained by
each Grantor, including the name of the depositary institution, the type of
account and the account number (with each Deposit Account which is not part of
the Lockbox System indicated by an “N”).

8. Security Accounts. Schedule 8 hereto is a true and correct list of all
securities accounts that constitute Collateral as of the date hereof and are
maintained by each Grantor, including the name of the financial institution
holding the securities account (including a securities intermediary), the type
of account and the account number.

9. Aircraft. Schedule 9 hereto is a true and correct list of all Aircraft owned
by any Grantor and information sufficient to permit the Collateral Agent to file
notices of its security interests in such Aircraft with the Federal Aviation
Administration, including the model number, the tail number, the name, the
serial number and the location of such Aircraft.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this perfection
certificate on this             day of April, 2012.

 

THE GOODYEAR TIRE & RUBBER COMPANY, by           Name:     Title: by          
Name:    

Title:



--------------------------------------------------------------------------------

SCHEDULE 1

Consent Subsidiaries



--------------------------------------------------------------------------------

SCHEDULE 3A

Pledged Equity Interests



--------------------------------------------------------------------------------

SCHEDULE 3B

Excluded Equity Interests



--------------------------------------------------------------------------------

SCHEDULE 4

Debt Instruments



--------------------------------------------------------------------------------

SCHEDULE 5A

Material US Patents and Trademarks



--------------------------------------------------------------------------------

SCHEDULE 5B

Material US Copyrights



--------------------------------------------------------------------------------

SCHEDULE 6

Material Canadian Trademarks



--------------------------------------------------------------------------------

SCHEDULE 7

Deposit Accounts



--------------------------------------------------------------------------------

SCHEDULE 8

Security Accounts



--------------------------------------------------------------------------------

SCHEDULE 9

Aircraft